ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

SAHARA OCCIDENTAL

AVIS CONSULTATIF DU 16 OCTOBRE 1975

1975

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

WESTERN SAHARA

ADVISORY OPINION OF 16 OCTOBER 1975
Mode officiel de citation:

Sahara occidental,
avis consultatif, C.I.J. Recueil 1975, p. 12.

Official citation:

Western Sahara,
Advisory Opinion, 1.C.J. Reports 1975, p. 12.

 

NO de vente: 4
Sales number 14 |

 
12

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1975

1975
16 octobre
Rôle général 16 octobre 1975

n° 61
SAHARA OCCIDENTAL

Compétence de la Cour pour émettre l'avis consultatif demandé — Oppor-
tunité de donner l'avis — Pertinence du défaut de consentement d’un Etat
intéressé — L'avis consultatif a été demandé en vue de guider l’Assemblée
générale dans son action future — Allégation concernant [existence d’un
différend territorial — Question de la détermination des faits — L'objet des
questions, eu égard à la résolution 3292 (XX1X) de l’ Assemblée générale et aux
principes de base régissant la décolonisation — Contexte temporel des questions.

Notion de terra nullius dans la question I — Il s’agit d’un territoire habité par
des tribus — Portée de la pratique des Etats pendant la période en question — Le
Sahara occidental n'a pas été traité comme une terra nullius lors de la coloni-
sation.

Sens de l'expression «liens juridiques » dans la question II — Caractéristiques
du Sahara occidental — Souveraineté revendiquée par le Maroc sur la base de
la possession immémoriale — Pertinence de la structure spéciale de I’ Etat
chérifien — Preuves qui indiqueraient des manifestations de la souveraineté
marocaine sur le plan interne et la reconnaissance internationale de cette
souveraineté — Portée de la clause concernant les naufragés sur les côtes de
Poued Noun — Accord anglo-marocain du 13 mars 1895 — Lettres échangées
par la France et l Allemagne le 4 novembre 1911.

L'ensemble mauritanien — Particularités du Bilad Chinguiti — Ses liens avec
l’ensemble mauritanien — Critère servant à déterminer si en droit il s’agit d’une
entité de caractère juridique — Sens de l'expression «liens juridiques» à propos
de l’ensemble mauritanien — Enchevétrement des liens juridiques allégués.

Importance à attribuer à l’objet en vue duquel l'avis consultatif est sollicité
— La nature des liens juridiques, leur rapport avec la décolonisation du Sahara
occidental et le principe de l’autodétermination.

AVIS CONSULTATIF

Présents: M. LACHS, Président; M. AMMOUN, Vice-Président; MM. FORSTER,
GROS, BENGZON, PETRÉN, ONYEAMA, DILLARD, IGNACIO-PINTO,
DE CASTRO, MOROZOV, JIMÉNEZ DE ARÉCHAGA, sir Humphrey
WaALDOCK, MM. NAGENDRA SINGH, RUDA, juges; M. Boni, juge
ad hoc; M. AQUARONE, Greffier.
13 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

Au sujet de certaines questions ayant trait au Sahara occidental (Rio de
Oro et Sakiet El Hamra),

La Cour,
ainsi composée,

donne l'avis consultatif suivant:

1. La Cour a été saisie des questions sur lesquelles un avis consultatif lui
est demandé par une lettre du Secrétaire général de l'Organisation des Nations
Unies au Président de la Cour datée du 17 décembre 1974 et enregistrée au
Greffe le 21 décembre 1974. Dans cette lettre, le Secrétaire général porte à
la connaissance de la Cour que, par la résolution 3292 (XXIX) adoptée
le 13 décembre 1974, l’Assemblée générale des Nations Unies a décidé de
demander à la Cour de donner, à une date rapprochée, un avis consultatif sur
les questions énoncées dans la résolution. Le texte de cette résolution est
ainsi Conçu:

« L’ Assemblée générale,

Rappelant sa résolution 1514 (XV) du 14 décembre 1960, contenant la
Déclaration sur l'octroi de l’indépendance aux pays et aux peuples
coloniaux,

Rappelant également ses résolutions 2072 (XX) du 16 décembre 1965,
2229 (XXI) du 20 décembre 1966, 2354 (XXII) du 19 décembre 1967,
2428 (XXIID) du 18 décembre 1968, 2591 (XXIV) du 16 décembre 1969,
2711 (XXV) du 14 décembre 1970, 2983 (XXVII) du 14 décembre 1972
et 3162 (XXVIII) du 14 décembre 1973,

Réaffirmant le droit à l’autodétermination des populations du Sahara
espagnol, conformément à la résolution 1514 (XV),

Considérant que la persistance d’une situation coloniale au Sahara
occidental compromet la stabilité et l'harmonie dans la région du nord-
ouest de l’Afrique,

Tenant compte des déclarations faites devant l Assemblée générale, le
30 septembre et le 2 octobre 1974, par les Ministres des affaires étran-
gères du Royaume du Maroc! et de la République islamique de Mauri-
tanie2, .

Prenant note des déclarations faites devant la Quatrième Commission
par les représentants du Maroc3 et de la Mauritanie, déclarations dans
lesquelles les deux pays se sont reconnus mutuellement intéressés au
devenir du territoire,

Ayant entendu les déclarations du représentant de l’Algéries,

Ayant entendu les déclarations du représentant de l'Espagne,

(Les références ci-après figurent dans le texte adopté par l’Assemblée générale.)

' A/PV.2249.

2 A/PV.2251.

3 A/C.4/SR.2117, 2125 et 2130.

4 A/C.4/SR.2117 et 2130.

5 A/PV.2265; A/C.4/SR.2125.

6 A/PV.2253; A/C.4/SR.2117, 2125, 2126 et 2130.
14 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

Constatant qu’une controverse juridique a surgi au cours des débats
au sujet du statut dudit territoire au moment de sa colonisation par
VEspagne,

Considérant, dès lors, qu'il est hautement souhaitable que l’Assemblée
générale obtienne, pour poursuivre l’examen de cette question lors de
sa trentième session, un avis consultatif sur certains aspects juridiques
importants du problème,

Ayant présents à l'esprit l'Article 96 de la Charte des Nations Unies
et l’Article 65 du Statut de la Cour internationale de Justice,

1. Décide de demander à la Cour internationale de Justice, sans préju-
dice de l’application des principes contenus dans la résolution 1514(XV)
de l’Assemblée générale, de donner, à une date rapprochée, un avis
consultatif sur les questions suivantes:

«I. Le Sahara occidental (Rio de Oro et Sakiet El Hamra) était-il, au
moment de la colonisation par l'Espagne, un territoire sans maître
(terra nullius)?

Si la réponse à la première question est négative,

IT. Quels étaient les liens juridiques de ce territoire avec le Royaume
du Maroc et l’ensemble mauritanien? »;

2. Demande à l'Espagne, en tant que Puissance administrante en par-
ticulier, ainsi qu’au Maroc et 4 la Mauritanie, en tant que parties con-
cernées, de soumettre à la Cour internationale de Justice tous renseigne-
ments ou documents pouvant servir a élucider ces questions ;

3. Invite instamment la Puissance administrante à surseoir au référen-
dum qu’elle a envisagé d’organiser au Sahara occidental tant que l’Assem-
blée générale ne se sera pas prononcée sur la politique à suivre pour
accélérer le processus de décolonisation du territoire, conformément à la
résolution 1514 (XV), dans les meilleures conditions, à la lumière de
Pavis consultatif qui sera donné par la Cour internationale de Justice;

4. Réitére son invitation à tous les Etats à respecter les résolutions de
l’Assemblée générale sur les activités des intérêts étrangers, économiques
et financiers, dans le territoire et à s’abstenir d’aider, par des investisse-
ments ou par une politique d'immigration, au maintien d’une situation
coloniale dans le territoire;

5. Prie le Comité spécial chargé d'étudier la situation en ce qui
concerne l’application de la Déclaration sur l'octroi de l'indépendance
aux pays et aux peuples coloniaux de suivre la situation dans le territoire,
y compris l’envoi d’une mission de visite dans le territoire, et de faire
rapport à ce sujet à l’ Assemblée générale lors de sa-trentième session. »

2. Dans une communication parvenue au Greffe le 19 août 1975, le Secré-
taire général a indiqué que, par suite d’une erreur matérielle, le mot «contro-
verse», au neuvième alinéa du préambule de la résolution reproduite ci-
dessus, avait été remplacé par le mot «difficulté» dans le texte initialement
transmis au Président de la Cour.

3. Par lettre du 6 janvier 1975, le Greffier a notifié la requête pour avis
consultatif à tous les Etats admis à ester devant la Cour conformément à
Particle 66, paragraphe 1, du Statut.

4. La Cour ayant décidé, conformément à l’article 66, paragraphe 2, du
Statut, que les Etats Membres des Nations Unies étaient susceptibles de

6
15 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

fournir des renseignements sur les questions posées, le Président, par ordon-
nance du 3 janvier 1975, a fixé au 27 mars 1975 la date d'expiration du délai
dans lequel la Cour était disposée à recevoir des exposés écrits de ces Etats. La
communication spéciale et directe prévue à l’article 66, paragraphe 2, du
Statut a été envoyée en conséquence à ces Etats; elle a été incorporée à la
lettre qui leur a été adressée le 6 janvier 1975.

5. Les Etats ci-après ont soumis à la Cour des exposés écrits ou des lettres
en réponse à la communication du Greffe: Chili, Colombie, Costa-Rica,
Equateur, Espagne, France, Guatemala, Maroc, Mauritanie, Nicaragua,
Panama et République Dominicaine. Le texte de ces exposés ou lettres a été
transmis à tous les Etats Membres des Nations Unies ainsi qu’au Secrétaire
général de l'Organisation des Nations Unies, et a été rendu accessible au
public à partir du 22 avril 1975.

6. Outre son exposé écrit, l'Espagne a déposé une documentation en six
volumes intitulée Informations et documents que présente le Gouvernement
espagnol à la Cour conformément au deuxième paragraphe de la résolution 3292
(XXIX) de l'Assemblée générale des Nations Unies et deux volumes de
Documents complémentaires également présentés conformément au même
paragraphe de la résolution. Le Maroc a déposé de nombreux documents à
l'appui de son exposé écrit et conformément au deuxième paragraphe de la
résolution 3292 (XXIX). La Mauritanie a joint des annexes à son exposé écrit.
Les trois Etats ont présenté des cartes.

7. Conformément à l’article 65, paragraphe 2, du Statut et à l’article 88 du
Règlement, le Secrétaire général de l'Organisation des Nations Unies a
transmis à la Cour un dossier de documents pouvant servir à élucider les
questions, ainsi qu’une note d’introduction; ce dossier est parvenu au Greffe
sous plusieurs plis, dans les deux langues officielles de la Cour, entre le
18 février et le 15 avril 1975. Le 23 avril 1975, le Greffier a transmis aux
Etats Membres des Nations Unies la note d’introduction ainsi que la liste
des documents constituant le dossier.

8. Par lettres des 25 et 26 mars 1975 respectivement, le Maroc et la Mauri-
tanie ont demandé à désigner chacun un juge ad hoc pour siéger en l’affaire.
Lors d’audiences publiques tenues du 12 au 16 mai 1975, ces deux Etats,
ainsi que l’Espagne et l’Algérie, qui avaient également demandé à être
entendues, ont présenté à ce sujet des observations à la Cour.

9. Par ordonnance du 22 mai 1975 (C.I_J. Recueil 1975, p. 6 à 10), la Cour
a conclu que, aux fins de la question préliminaire qu'était sa composition,
les éléments à elle soumis indiquaient que, au moment de l’adoption de la
résolution 3292 (XXIX): :

«il paraissait y avoir un différend juridique relatif au territoire du
Sahara occidental entre le Maroc et l’Espagne; que les questions posées
dans la requéte pour avis [pouvaient] étre considérées comme se ratta-
chant à ce différend et qu’en conséquence, pour l’application de l’ar-
ticle 89 du Règlement, l'avis consultatif sollicité dans cette résolution
paraissait être demandé « au sujet d’une question juridique actuellement
pendante entre deux ou plusieurs Etats»;

en ce qui concerne la Mauritanie, la Cour a conclu que, s’il résultait des

éléments à elle soumis que, au moment de l’adoption de la résolution, «la
Mauritanie avait invoqué des considérations diverses à l’appui de l'intérêt

7
16 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

particulier qu’elle portait au territoire du Sahara occidental», ces éléments
indiquaient, aux fins de la question préliminaire mentionnée plus haut, qu’à
l’époque « il paraissait n’y avoir aucun différend juridique relatif au territoire
du Sahara occidental entre la Mauritanie et l'Espagne; et qu’en conséquence,
pour l’application de l’article 89 du Règlement, l’avis consultatif sollicité » ne
paraissait pas «être demandé « au sujet d’une question juridique actuelle-
ment pendante» entre ces Etats»; la Cour a déclaré que ces conclusions
« ne préjugent en rien la position de tout Etat intéressé à l’égard des problèmes
soulevés dans la présente affaire et ne préjugent pas non plus les vues de la
Cour sur les questions à elle posées » ou sur toute autre question qu’il pourrait
y avoir lieu de trancher dans la suite de la procédure, y compris la question de
la compétence de la Cour et de l’opportunité de son exercice. La Cour a dit
en conséquence que le Maroc était fondé, en vertu des articles 31 et 68 du
Statut et de l’article 89 du Règlement, à désigner une personne pour siéger
en qualité de juge ad hoc mais que, s’agissant de la Mauritanie, les conditions
qui rendraient applicables ces articles n'étaient pas remplies.

10. Dans sa communication du 25 mars 1975 susmentionnée, le Maroc
avait désigné M. Alphonse Boni, président de la Cour suprême de la Répu-
blique de Côte d’Ivoire, pour siéger comme juge ad hoc. L'Espagne, consultée
conformément à l’article 3, paragraphe 1, du Règlement, n'a pas fait con-
naître d’objection à ce choix.

11. Par lettre du 29 mai 1975, le Greffier a invité les Gouvernements des
Etats Membres des Nations Unies à indiquer s’ils avaient l’intention de
participer à la procédure orale. Outre les quatre gouvernements qui avaient
déjà formulé des observations au cours des audiences consacrées à la question
de la désignation de juges ad hoc, le Gouvernement du Zaire a fait savoir qu'il
se proposait de présenter son point de vue devant la Cour. Ces gouvernements
et le Secrétaire général de l'Organisation des Nations Unies ont été informés
que la date d’ouverture de la procédure orale était fixée au 25 juin 1975. Au
cours de vingt-sept audiences publiques, tenues entre le 25 juin et le 30 juillet
1975, la Cour a entendu, en leurs exposés oraux, les représentants ci-après:

pour le Maroc: S. Exc. M. Driss Slaoui, ambassadeur, représentant per-
manent auprès de l'Organisation des Nations Unies,
M. Magid Benjelloun, procureur général a la Cour
supréme du Maroc;
M. Georges Vedel, doyen honoraire de la faculté de
droit de Paris;

M. René-Jean Dupuy, professeur à la faculté de droit
de Nice, membre de l’Institut de droit international;
M. Mohamed Bennouna, professeur à la faculté de

droit de Rabat;
M. Paul Isoart, professeur a la faculté de droit de Nice;

pour la Mauritanie: S. Exc. M. Moulaye el Hassen, représentant permanent
auprès de l’Organisation des Nations Unies;
M. Yedali Ould Cheikh, secrétaire général adjoint a la
présidence de la République;
S. Exc. M. Mohamed Ould Maouloud, ambassadeur;
M. Jean Salmon, professeur à la faculté de droit de
l'Université libre de Bruxelles;
17 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

pour le Zaïre: M. Bayona-ba-Meya, Premier président de la Cour su-
prême du Zaïre, professeur à la faculté de droit de
FÜniversité nationale du Zaire;

pour l'Algérie: S. Exc. M. Mohammed Bedjaoui, ambassadeur d’Al-
gérie en France;

pour l’Espagne: S. Exc. M. Ramon Sed6, ambassadeur d’Espagne aux
Pays-Bas;

M. Santiago Martinez Caro, directeur du cabinet tech-
nique du ministre des affaires étrangères;

M. José M. Lacleta, conseiller juridique au ministère
des affaires étrangères;

M. Fernando Arias-Salgado, conseiller juridique au
ministère des affaires étrangères;

M. Julio. Gonzälez Campos, professeur ordinaire de
droit international à l’Université d’Oviedo.

* *

12. La Cour examinera d’abord certains problémes concernant la procé-
dure adoptée en la présente affaire. Il a été dit entre autres que la Cour aurait
dû suspendre la procédure sur le fond des questions qui lui ont été posées et se
borner à connaître à titre interlocutoire des points suivants qualifiés de
préliminaires: la Cour est-elle en présence d’une question juridique? y a-t-il
pour la Cour des raisons décisives de ne pas répondre? quel pourrait être
finalement l'effet des conclusions de la Cour sur la suite du processus de
décolonisation du territoire? Que ces points aient un caractère purement
préliminaire est cependant impossible à admettre et cela d’autant plus qu’ils
portent sur l’objet et la nature de la requête, le rôle du consentement dans la
présente instance, le sens et la portée des questions posées à la Cour. Loin
d’avoir un caractère préliminaire, les points dont il s’agit sont des éléments
essentiels de l'affaire. Au surplus, au lieu de faciliter le travail de la Cour, la
procédure suggérée aurait entraîné un retard injustifié dans l'exercice de ses
fonctions et sa réponse à la requête de l’Assemblée générale. En l’occurrence,
la procédure adoptée par la Cour a pleinement offert la possibilité d'examiner
tous les points indiqués plus haut, qui ont d’ailleurs été discutés lors d’une
procédure orale prolongée.

13. Hla été dit aussi que, avant de se prononcer sur les demandes du Maroc
et de la Mauritanie tendant à la désignation de juges ad hoc, la Cour aurait dû
décider de façon définitive s’il existait en l’espèce un différend juridique entre
l'Espagne et ces deux Etats. Cependant, comme la Cour l’a dit dans l’affaire
des Conséquences juridiques pour les Etats de la présence continue de l'Afrique
du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970)
du Conseil de sécurité :

«la question de savoir si un juge ad hoc doit être nommé concerne
evidemment la composition de la Cour et présente ... une priorité logique
18 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

-absolue. Elle doit être tranchée avant ouverture de la procédure orale et

même avant que toute autre question, fût-elle procédurale, puisse être
décidée. Tant qu’elle n’est pas réglée, la Cour ne peut pas poursuivre
l'examen de l'affaire. Il est donc logiquement indispensable que toute
demande tendant à la désignation d’un juge ad hoc soit traitée comme
une question préliminaire sur la base d’une première appréciation des
faits et du droit. On ne saurait déduire de cela que la décision de la Cour
à ce sujet pourrait trancher de façon irrévocable un point de fond ou un
point ayant trait à la compétence de la Cour ... affirmer que la question
du juge ad hocne saurait être valablement réglée tant que la Cour n’a pas
été en mesure d'analyser des questions de fond revient 4 dire qu’il
faudrait laisser en suspens la question de la composition de la Cour et,
partant, laisser planer un doute sur la validité de la procédure, jusqu’à un
stade avancé de l’affaire. » (C.I.J. Recueil 1971, p. 25.)

Il faut aussi noter que, si la Cour avait subordonné ses décisions sur les
demandes tendant à la désignation de juges ad hoc à une conclusion définitive
sur les points qualifiés de préliminaires, le résultat pratique eût été que ces
points — qui sont au nombre des plus importants et des plus controversés en
l’espèce — auraient été tranchés avec la participation d’un juge de nationalité
espagnole et sans que la question de la désignation de juges ad hoc eût été

résolue.
*

* *

14. Aux termes de l’article 65, paragraphe 1, du Statut:

« La Cour peut donner un avis consultatif sur toute question juridique,
à la demande de tout organe ou institution qui aura été autorisé par la
Charte des Nations Unies, ou conformément à ses dispositions, à
demander cet avis. »

La présente requête a été formulée conformément à l’article 96, paragraphe 1,
de la Charte des Nations Unies, en vertu duquel l’Assemblée générale peut
demander à la Cour un avis consultatif sur toute question juridique.

15. Les questions soumises par l’Assemblée générale ont été libellées en
termes juridiques et soulèvent des problèmes de droit international: le
territoire était-il terra nullius au moment de sa colonisation? quels étaient les
liens juridiques de ce territoire avec le Royaume du Maroc et l’ensemble
mauritanien? Ces questions sont, par leur nature même, susceptibles de
recevoir une réponse fondée en droit; elles ne seraient guère susceptibles
d’ailleurs de recevoir une autre réponse. I apparaît donc à la Cour qu’elles
ont en principe un caractère juridique. On peut ajouter qu’aucun des Etats qui
se sont présentés devant elle n’a soutenu que les questions n'étaient pas
juridiques au sens de l’article 96, paragraphe 1, de la Charte et de l’article 65,
paragraphe 1, du Statut. Il est cependant nécessaire d'examiner la question
plus avant, car des doutes ont été émis quant au caractère juridique des
questions vu les circonstances particulières de l’affaire.

10
19 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

16. Il a été soutenu que les questions posées par l’Assemblée générale
n'étaient pas des questions de droit mais étaient soit des questions de fait soit
des questions de portée purement historique ou académique.

17. Certes, pour répondre aux questions, la Cour devra établir certains
faits avant de pouvoir en évaluer la portée juridique. Mais une question qui
présente à la fois des aspects de droit et de fait n’en est pas moins une question
juridique au sens de l’article 96, paragraphe 1, de la Charte et de l’article 65,
paragraphe 1, du Statut. Comme la Cour l’a fait observer dans l’avis rendu sur
les Conséquences juridiques pour les Etats de la présence continue de l'Afrique
du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970)
du Conseil de sécurité :

« Selon la Cour, ce n’est pas parce que la question posée met en jeu des
faits qu’elle perd le caractère de « question juridique ». au sens de
l’article 96 de la Charte. On ne saurait considérer que cette disposition
oppose les questions de droit aux points de fait. Pour être à même de se
prononcer sur des questions juridiques, un tribunal doit normalement
avoir connaissance des faits correspondants, les prendre en considéra-
tion et, le cas échéant, statuer à leur sujet. » (C.I.J. Recueil 1971, p. 27.)

18. Les questions posées à la Cour limitent la période à prendre en
considération au moment de la colonisation par l'Espagne. On a émis
Popinion que, pour être « juridique » au sens de l’article 65, paragraphe 1, du
Statut, une question ne doit pas avoir un caractère historique mais doit avoir
trait ou s’appliquer à des droits et des obligations existants. Or aucune
disposition de la Charte ou du Statut ne limite à des questions juridiques
relatives à des droits et obligations existants soit la compétence de l’Assem-
blée générale pour demander un avis consultatif soit la compétence de la
Cour pour y donner suite. On trouve des exemples d’avis consultatifs qui ne
concernaient ni des droits existants ni une question actuellement pendante
(entre autres Désignation du délégué ouvrier néerlandais à la troisième session
de la Conférence internationale du Travail, 1922, C.P.J.I. série B n° 1).
Lorsque, dans l’affaire consultative portant sur les Conditions de l'admission
d'un Etat comme Membre des Nations Unies (article 4 de la Charte), on a
soutenu que la Cour ne devrait pas connaître d’une question posée en termes
abstraits, la Cour a rejeté cette thèse en disant:

« C’est là une pure affirmation dénuée de toute justification. Selon
l’article 96 de la Charte et l’article 65 du Statut, la Cour peut donner un
avis consultatif sur toute question juridique, abstraite ou non. » (C.J.
Recueil 1947-1948, p. 61.)

Dans son avis consultatif du 12 juillet 1973, la Cour a déclaré:

« Le fait que ce ne sont pas les droits des Etats qui sont en cause dans
la procédure ne suffit pas à enlever à la Cour une compétence qui lui est
expressément conférée par son Statut. » (Demande de réformation du

11
20 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

jugement n° 158 du Tribunal administratif des Nations Unies, C.1J.
Recueil 1973, p. 172.)

Bien qu'ils s'inscrivent dans des contextes assez différents, ces passages
indiquent que l’on ne doit pas interpréter restrictivement la référence à
« toute question juridique » qui figure dans les dispositions de la Charte et du
Statut mentionnées plus haut.

19. Ainsi, affirmer qu’un avis consultatif ne porte sur une question juri-
dique au sens du Statut que s’il se prononce directement sur les droits et
obligations des Etats ou des parties intéressés ou sur les conditions dont la
réalisation donnerait lieu à la naissance, à la modification ou à l’extinction de
tels droits ou de telles obligations équivaudrait à interpréter trop restric-
tivement la compétence consultative de la Cour. Certes le cas habituel est
celui où un avis consultatif se prononce sur des droits et obligations existants,
sur leur naissance, leur modification, leur extinction ou encore sur les
pouvoirs d’organes internationaux. La Cour peut néanmoins être priée de
donner un avis consultatif sur des questions de droit qui n’appellent aucun
prononcé de ce genre mais peuvent s’inscrire dans le cadre de problèmes plus
larges, dont la solution peut mettre en jeu de tels points. Il n’en résulte pas
qu’elle soit moins compétente pour connaître de la requête si elle estime que
les questions sont juridiques, et pour rendre un avis consultatif si elle estime
qu'il n'existe aucune raison décisive de ne pas répondre.

20. La Cour dit en conséquence qu'elle est compétente en vertu de
Particle 65, paragraphe 1, du Statut pour connaître de la présente requête par
laquelle l’Assemblée générale lui a soumis des questions mettant en jeu des
notions juridiques comme celles de terra nullius et de liens juridiques,
indépendamment du fait que l’Assemblée ne lui a pas demandé de se
prononcer sur des droits et obligations existants. En outre il ressort de la
résolution 3292 (XXIX) que l’Assemblée générale a sollicité l’avis de la Cour
en vue d’un objectif pratique et actuel, à savoir être mieux à même de se
prononcer à sa trentième session sur la politique à suivre pour décoloniser le
Sahara occidental. Toutefois le problème de l’utilité et de l'intérêt pratique
des questions concerne non pas la compétence même de la Cour mais
l'opportunité de son exercice. La Cour étudiera donc l’objection relative au
défaut d’objet pratique des questions posées quand elle examinera s’il est
conforme à son caractère iudiciaire qu’elle réponde à la demande d’avis
consultatif.

21. De même le fait qu’un Etat intéressé ne consent pas à l’exercice de la
compétence consultative de la Cour concerne non pas cette compétence mais
l'opportunité de son exercice, ainsi que cela ressort nettement de l’avis
consultatif rendu en l'affaire de ! Interprétation des traités de paix conclus
avec la Bulgarie, la Hongrie et la Roumanie, première phase, dont il sera
question plus loin. Par suite, bien que l'Espagne ait invoqué son défaut de
consentement pour objecter aussi bien à la compétence de la Cour qu’à
l'opportunité de son exercice, c’est quand elle traitera de ce second problème
que la Cour examinera les points soulevés par le défaut de consentement.

12
21 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

22. En résumé, bien que la Cour estime avoir compétence pour connaître
de la présente requête, il reste à examiner si, dans les circonstances de l’espèce,
elle doit exercer cette compétence ou au contraire refuser de le faire, soit pour
les raisons déjà indiquées soit pour toute autre raison.

*

23. L'article 65, paragraphe 1, du Statut qui confère à la Cour le pouvoir de
donner des avis consultatifs est permissif et le pouvoir qu'il lui attribue ainsi
a un caractère discrétionnaire. Dans l'exercice de ce pouvoir discrétionnaire,
la Cour internationale de Justice, de même que la Cour permanente de Justice
internationale, a toujours suivi le principe selon lequel, en tant que corps
judiciaire, elle doit rester fidèle aux exigences de son caractère judiciaire,
même lorsqu'elle rend des avis consultatifs. S’il lui est posé une question
juridique à laquelle elle a incontestablement compétence pour répondre, elle
peut néanmoins refuser de le faire. Comme la Cour l’a déclaré dans des avis
consultatifs antérieurs, le caractère permissif de l’article 65, paragraphe 1, lui
donne le pouvoir d’apprécier si les circonstances de l’espèce sont telles
qu’elles doivent la déterminer à ne pas répondre à une demande d'avis. Elle a
dit également que la réponse constitue une participation de la Cour, elle-
même organe des Nations Unies, à l’action de l'Organisation et qu’en
principe elle ne devrait pas être refusée. En prétant son assistance à la solution
d’un problème qui se pose à l’Assemblée générale, la Cour s’acquitterait de ses
fonctions d’organe judiciaire principal des Nations Unies. La Cour a dit en
outre qu’il faudrait des « raisons décisives » pour l’amener à opposer un refus
à une demande d’avis consultatif (voir Interprétation des traités de paix
conclus avec la Bulgarie, la Hongrie et la Roumanie, première phase, C.I.J.
Recueil 1950, p.72; Conséquences juridiques pour les Etats de la présence
continue de l'Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la
résolution 276 (1970) du Conseil de sécurité, C.I.J. Recueil 1971, p. 27).

*

24. L’Espagne a soulevé une série d’objections tendant à démontrer, selon
elle, que le prononcé d'un avis consultatif en l’espèce serait incompatible avec
le caractère judiciaire de la Cour. Certaines se fondent sur les conséquences
qui découleraient du fait que l'Espagne n’a pas consenti à ce que la Cour se
prononce sur les questions portées devant elle. Une autre objection tient à ce
que ces questions auraient un caractère académique et ne seraient pas
pertinentes ou seraient dépourvues d'objet. L'Espagne a prié la Cour d’exa-
miner en priorité cette objection. La Cour traitera cependant des objections
fondées sur l’absence de consentement de l'Espagne à ce que la Cour se
prononce sur les questions posées, avant d’aborder l’objection visant le
contenu des questions elles-mêmes.

13
22 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

25. L'Espagne a formulé plusieurs observations sur le fait qu’elle n’a pas
consenti à la procédure, ce qui, d’après elle, devrait amener la Cour à refuser
de rendre un avis consultatif. Ces observations peuvent se résumer comme
suit:

a) la juridiction consultative est utilisée dans la présente affaire pour tourner
le principe selon lequel la Cour n’a compétence pour régler un différend
qu'avec le consentement des parties;

b) les questions telles qu’elles sont formulées soulèvent des problèmes
relatifs à l’attribution de la souveraineté territoriale sur le Sahara occi-
dental;

c) la Cour ne possède pas, en ce qui concerne les faits pertinents, les
renseignements lui permettant de se prononcer judiciairement sur les
questions posées.

26. La première de ces observations se fonde sur le fait que le 23 septembre
1974 le ministre des affaires étrangères du Maroc a adressé au ministre des
affaires étrangères d’Espagne une communication rappelant les termes d’une
déclaration par laquelle Sa Majesté le roi Hassan II avait proposé le
17 septembre 1974 de soumettre conjointement à la Cour internationale de
Justice un problème énoncé dans les termes suivants:

« Vous prétendez, Gouvernement espagnol, que le Sahara était res
nullius. Vous prétendez que c’était une terre ou un bien qui était en
déshérence, vous prétendez qu’il n’y avait aucun pouvoir ni aucune
administration établis sur le Sahara; le Maroc prétend le contraire. Alors
demandons l'arbitrage de la Cour internationale de Justice de La Haye...
Elle dira le droit sur titres... »

L’Espagne a déclaré devant la Cour qu’elle n’a pas consenti alors et ne
consent pas aujourd’hui à ce que cette question soit soumise à la juridiction de
la Cour.

27. L'Espagne considère que l’objet du différend dont le Maroc l’a invitée
à saisir avec lui la Cour au contentieux et l’objet des questions sur lesquelles
l'avis consultatif est sollicité sont en substance identiques; aussi prétend-elle
que l’on a recouru à la procédure consultative faute d’avoir réussi à porter ces
mêmes questions devant la juridiction contentieuse. Donner l’avis demandé
reviendrait donc, selon l'Espagne, à permettre que l’on se serve de la
procédure consultative pour se passer du consentement des Etats, qui est à la
base de la juridiction de la Cour. Si la Cour acceptait qu’un tel usage soit fait
de la voie consultative, la distinction entre les deux domaines de juridiction de
fa Cour s’effacerait et il serait porté atteinte au principe fondamental de
l'indépendance des Etats, qui verraient leurs litiges entre eux soumis à la Cour
par cette voie indirecte sans leur consentement; cela pourrait aboutir à
l'introduction de la juridiction obligatoire par un vote majoritaire au
sein d’un organe politique. Cette manière de tourner le principe bien établi
du consentement à l'exercice de la juridiction internationale constituerait,

14
23 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

dans cette opinion, une raison décisive de refuser de répondre à la
requête.

28. A l’appui de ces thèses, l'Espagne a invoqué la règle fondamentale,
maintes fois réaffirmée dans la jurisprudence de la Cour, selon laquelle un
Etat ne saurait, sans son consentement, être obligé de porter devant la Cour
ses différends avec d’autres Etats. Elle s’est fondée en particulier sur la
manière dont la Cour permanente de Justice internationale a appliqué cette
règle à la juridiction consultative dans l'affaire du Statut de la Carélie
orientale (C.P.J.I. série B N° 5), soutenant que le principe essentiel énoncé
dans cette affaire n’a pas êté modifié par les décisions de la Cour actuelle dans
ses avis concernant l’Interprétation des traités de paix conclus avec la
Bulgarie, la Hongrie et la Roumanie, première phase (C.1.J. Recueil 1950,
p. 65) et les Conséquences juridiques pour les Etats de la présence continue de
l'Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276
(1970) du Conseil de sécurité (C.I.J. Recueil 1971, p. 16). Le Maroc et la
Mauritanie ont soutenu, pour leur part, que les principes appliqués dans ces
deux décisions valent pour la présente affaire et que le motif sur lequel repose
la décision en l'affaire du Statut de la Carélie orientale n’est pas applicable en
l'espèce.

29. Il est clair que l'Espagne n’a pas consenti à ce que les questions
formulées dans la résolution 3292 (X XIX) soient adressées à la Cour. Elle n’a
pas accepté la proposition du Maroc de soumettre conjointement à la Cour la
question soulevée dans la communication du 23 septembre 1974. L'Espagne
n’a pas répondu à la lettre formulant la proposition, ce que le Maroc a
interprété à juste titre comme un rejet de sa part. En ce qui concerne la
demande d’avis consultatif, les comptes rendus des débats de l’Assemblée
générale, à la Quatrième Commission et en séance plénière, confirment que
PEspagne a vu des objections à ce que la Cour soit priée de donner un avis sur
la base des deux questions posées dans la requête. La délégation espagnole
s’est déclarée disposée à s’associer à la demande, à condition que l’on ajoute
aux questions posées une autre question destinée à réaliser un équilibre
satisfaisant entre l'exposé historique et juridique du problème et la situation
actuelle considérée à la lumière de la Charte des Nations Unies et des
résolutions pertinentes de l’Assemblée générale relatives à la décolonisation
du territoire. L'Espagne n’ayant cessé d'élever des objections contre les
questions formulées dans la résolution 3292 (XXIX), le fait qu'elle s’est
simplement abstenue et n’a pas voté contre la résolution ne saurait s’inter-
prêter comme signifiant implicitement qu’elle consentait à ce que ces ques-
tions soient soumises à la Cour. Sa participation aux travaux de la Cour ne
saurait pas davantage s’interpréter comme un corisentement à ce que la Cour
se prononce sur les questions posées dans la résolution 3292 (X XIX) car elle
a constamment maintenu ses objections tout au long de la procédure.

30. A d’autres égards cependant, la position de l'Espagne dans la présente
instance ne correspond en rien à ce qui existait dans la procédure consultative
engagée dans l'affaire du Statut de la Carélie orientale en 1923. En l’espèce,
l’un des Etats intéressés n’était ni partie au Statut de la Cour permanente ni à

15
24 SAHARA OCCIDENTAL (AVIS CONSUETATIF)

l’époque membre de la Société des Nations, et le fait que la Société des
Nations n’avait pas compétence pour traiter d’un différend impliquant des
Etats non membres qui refusaient son intervention a été pour la Cour une
raison décisive de s’abstenir de répondre. Dans la présente affaire, l'Espagne
est Membre des Nations Unies et a accepté les dispositions de la Charte et du
Statut; elle a de ce fait donné d’une manière générale son consentement à
l'exercice par la Cour de sa juridiction consultative. Elle n’a pas objecté et ne
pouvait pas valablement objecter à ce que l’Assemblée générale exerce ses
pouvoirs pour s’occuper de la décolonisation d’un territoire non autonome et
demande un avis consultatif sur des questions intéressant l’exercice de ces
pouvoirs. Lors des débats à l’Assemblée générale, l'Espagne ne s’est pas
opposée à ce que la question du Sahara occidental en tant que telle soit
soumise à la juridiction consultative de la Cour; elle a plutôt élevé des
objections contre le fait que la demande d’avis se limitait aux aspects
historiques de la question.

31. Dans l'affaire de l’Interprétation des traités de paix conclus avec la
Bulgarie, la Hongrie et la Roumanie, première phase, la Cour devait examiner
dans quelle mesure les vues exprimées par la Cour permanente dans l’affaire
du Statut de la Carélie orientale étaient encore valables, eu égard aux
dispositions applicables de la Charte des Nations Unies et de son Statut. Elle
a notamment déclaré:

« Cette objection procède d’une confusion ente les principes qui
gouvernent la procédure contentieuse et ceux qui s’appliquent aux avis
consultatifs.

Le consentement des Etats parties à un différend est le fondement de la
juridiction de la Cour en matière contentieuse. Il en est autrement en
matière d’avis, alors même que la demande d’avis a trait à une question
juridique actuellement pendante entre Etats. La réponse de la Cour n’a
qu'un caractère consultatif: comme telle, elle ne saurait avoir d’effet
obligatoire. I] en résulte qu’aucun Etat, Membre ou non membre des
Nations Unies, n’a qualité pour empêcher que soit donné suite à une
demande d’avis dont les Nations Unies, pour s’éclairer dans leur action
propre, auraient reconnu l'opportunité. L’avis est donné par la Cour non
aux Etats, mais à l’organe habilité pour le lui demander; la réponse
constitue une participation de la Cour, elle-même « organe des Nations
Unies », à l’action de l'Organisation et, en principe, elle ne devrait pas
être refusée. » (C.I.J. Recueil 1950, p. 71.)

32. Certes la Cour a affirmé dans ce passage que sa compétence pour
donner un avis consultatif ne dépendait pas du consentement des Etats
intéressés, même lorsque l’affaire avait trait à une question juridique actuel-
lement pendante entre eux. Mais si elle a ensuite insisté sur son caractère
judiciaire et la nature permissive de l’article 65, paragraphe 1, du Statut, elle
ne s’en est pas tenue là: elle a examiné aussi, se référant spécialement à
l'opposition de certains des Etats intéressés, s’il était judiciairement opportun
qu’elle donne un avis consultatif. En outre elle a souligné les circonstances qui

16
25 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

différenciaient l’affaire dont il s'agissait de celle du Statut de la Carélie
orientale et expliqué pour quels motifs particuliers elle était arrivée à la
conclusion qu’aucune raison ne l’obligeait à s'abstenir de répondre à la
demande. La Cour a ainsi reconnu que le défaut de consentement pourrait
l’amener à ne pas émettre d’avis si, dans les circonstances d’une espèce
donnée, des considérations tenant à son caractère judiciaire imposaient un
refus de répondre. Bref, le consentement d’un Etat intéressé conserve son
importance non pas du point de vue de la compétence de la Cour mais pour
apprécier s’il est opportun de rendre un avis consultatif.

33. Ainsi le défaut de consentement d’un Etat intéressé peut, dans cer-
taines circonstances, rendre le prononcé d’un avis consultatif imcompatible
avec le caractère judiciaire de la Cour. Tel serait le cas si les faits montraient
qu’accepter de répondre aurait pour effet de tourner le principe selon lequel
un Etat n’est pas tenu de soumettre un différend au règlement judiciaire s’il
n’est pas consentant. Si une telle situation devait se produire, le pouvoir
discrétionnaire que la Cour tient de l’article 65, paragraphe 1, du Statut
fournirait des moyens juridiques suffisants pour assurer le respect du principe
fondamental du consentement à la juridiction.

34. La situation dans laquelle la Cour se trouve n’est cependant pas celle
qui est envisagée plus haut. Il existe dans la présente affaire une controverse
juridique mais c’est une controverse qui a surgi lors des débats de l’Assemblée
générale et au sujet de problèmes traités par elle. Il he s’agit pas d’une
controverse née indépendamment, dans le cadre de relations bilatérales.
Dans une communication au Secrétaire général de l'Organisation des Na-
tions Unies en date du 10 novembre 1958, le Gouvernement espagnol a
déclaré: « L'Espagne ne possède pas de territoires non autonomes puisque
ceux qui sont soumis à sa souveraineté en Afrique sont considérés et classés
comme provinces espagnoles conformément à la législation en vigueur. »
Cela a amené le Gouvernement marocain à exprimer «ses plus expresses
réserves » dans une communication adressée au Secrétaire général le 20 no-
vembre 1958 où il indiquait que le Maroc « revendique certains territoires
africains actuellement sous contrôle espagnol comme faisant partie inté-
grante du territoire national ».

35. Le 12 octobre 1961, alors que l'Espagne avait accepté de communiquer
des renseignements sur ces territoires, le Maroc a formulé devant la Qua-
trième Commission de l’Assemblée générale «les plus expresses réserves »
quant aux renseignements que l'Espagne pourrait fournir sur les territoires
en question. « Ces villes et territoires, a-t-il déclaré, font partie intégrante du
Maroc et les statuts qui les régissent actuellement sont contraires au droit
international et incompatibles avec la souveraineté et l'intégrité territoriales
du Maroc.» Dans sa réponse sur ce point, l'Espagne a attiré l’attention, à
propos du Sahara occidental, sur la déclaration suivante qu’elle avait faite à
l’Assemblée générale le 10 octobre 1961:

« la présence sur les côtes occidentales d'Afrique, au cours de l’histoire,
de citoyens espagnols non soumis à la souveraineté d’autres pays et se

17
26 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

consacrant aux affaires ou à la pêche remonte bien loin et a été confirmée
conformément au droit international ... les souverains du Maroc ont
reconnu, à maintes reprises, que leur souveraineté ne s’étendait pas
jusqu'aux côtes de la province espagnole actuelle du Sahara ».

36. La controverse juridique qui a ainsi surgi à l’Assemblée générale au
sujet du Sahara occidental est restée latente de 1966 à 1974, période pendant
laquelle le Maroc, sans abandonner sa position juridique, a accepté l’ap-
plication du principe d’autodétermination. La controverse a reparu quand le
Maroc a directement saisi l'Espagne de sa revendication juridique dans la
communication du 23 septembre 1974 mentionnée plus haut et elle a persisté;
cette communication n’a pas eu pour effet cependant de détacher le différend
du débat sur la décolonisation à l'Organisation des Nations Unies. Le Maroc
faisait la proposition de soumettre la question à la Cour expressément « afin
de guider l'Organisation des Nations Unies dans la voie d’une solution
définitive du probléme du Sahara occidental ».

37. Aprés son admission comme Membre en 1960, la Mauritanie a fait
valoir, au sein de l’Organisation des Nations Unies, que le Sahara occidental
faisait partie de son territoire national. Elle était cependant disposée à s’en
remettre à la volonté de la population et n’a pas saisi l'Espagne d’une
demande de caractère juridique comme l’a fait le Maroc.

38. Comme la Cour l’a indiqué précédemment, l'Espagne considère que
les termes de la note marocaine du 23 septembre 1974 et ceux de la demande
d’avis consultatif sont en substance identiques. Or tel n’est pas le cas. Les
questions posées dans la requête diffèrent essentiellement de celles qui
figurent dans la proposition marocaine en ce sens qu'elles introduisent le
problème des liens entre le territoire et l’ensemble mauritanien et situent
laffaire soumise à la Cour dans un contexte différent. Lors des débats qui ont
eu lieu à l’Assemblée générale, les revendications du Maroc et de la Maurita-
nie quant à l’existence de liens juridiques sont à maints égards apparues
comme contradictoires; durant la procédure orale qui s’est déroulée devant la
Cour, plutôt que de contradictions, on a parlé de chevauchements dans
certaines régions. Dans les deux cas, l’interaction de ces deux revendications
visant le même territoire introduit une différence substantielle, qui va au-delà
d’un simple élargissement de la portée des questions posées. De toute
manière, la requête contient une disposition concernant l’application de la
résolution 1514 (XV) de l’Assemblée générale. Les questions juridiques dont
l’Assemblée générale a saisi la Cour se situent donc dans un cadre plus large
que celui du règlement d’un différend particulier et englobent d’autres
éléments. De surcroît, ces éléments ne visent pas seulement le passé mais
concernent aussi le présent et l’avenir.

39. Ce qui précède permet de mieux déterminer l’objet de la demande
d’avis consultatif. L'Assemblée générale n’a pas eu pour but de porter devant
la Cour, sous la forme d’une requête pour avis consultatif, un différend ou une
controverse juridique, afin d’exercer plus tard, sur la base de l'avis rendu par
la Cour, ses pouvoirs et ses fonctions en vue de régler pacifiquement ce

18
27 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

différend ou cette controverse. L'objet de la requête est tout autre: il s’agit
d’obtenir de la Cour un avis consultatif que l’Assemblée générale estime utile
pour pouvoir exercer comme il convient ses fonctions relatives à la décoloni-
sation du territoire.

40. Ainsi qu’il ressort du paragraphe 3 de la résolution 3292 (XXIX),
PAssemblée générale a demandé un avis consultatif à la Cour pour être en
mesure de se prononcer « sur la politique à suivre pour accélérer le processus
de décolonisation du territoire ... dans les meilleures conditions, à la lumière
de l’avis consultatif... ». L'objet véritable de la requête est souligné aussi dans
le préambule de cette résolution où il est dit qu’« il est hautement souhaïtable
que l’Assemblée générale obtienne, pour poursuivre l’examen de cette ques-
tion lors de sa trentième session, un avis consultatif sur certains aspects
juridiques importants du problème ».

41. Ce que la Cour a déclaré en un contexte analogue, dans son avis
consultatif sur les Réserves à la Convention pour la prévention et la répression
du crime de génocide, s'applique aussi à la présente affaire: « L’objet de la
présente demande d’avis est d’éclairer les Nations Unies dans leur action
propre» (C.J. Recueil 1951, p.19). Le fait que le Maroc a proposé à
l'Espagne, qui n’a pas accepté, de soumettre au jugement de la Cour un
différend soulevant des problèmes liés 4 ceux que pose la requête ne saurait ni
affecter ni diminuer l'intérêt légitime que possède l’Assemblée générale à
obtenir un avis consultatif de la Cour quant 4 son action future. Il est difficile
de voir pourquoi l’Espagne devrait, parce qu’une note formulant la proposi-
tion a été envoyée, consentir à ce que les questions soient soumises à la Cour,
alors que son consentement ne serait pas nécessaire si la note n’avait pas été
expédiée.

42. En outre, l’origine et la portée du différend, telles qu’elles sont décrites
plus haut, présentent de l’importance quand il s’agit d’apprécier, du point de
vue de l’exercice par la Cour de son pouvoir discrétionnaire, les conséquences
en l’espèce du défaut de consentement de l'Espagne. Le problème qui se pose
entre le Maroc et l'Espagne au sujet du Sahara occidental-ne concerne pas le
statut juridique du territoire à l’heure actuelle mais les droits du Maroc sur ce
territoire au moment de la colonisation. Le règlement de ce problème sera
sans effet sur les droits que l’Espagne possède actuellement en tant que
Puissance administrante mais il aidera l’Assemblée générale à se prononcer
sur la politique à suivre pour accélérer le pocessus de décolonisation du
territoire. Il en résulte que la position juridique de l'Etat qui a refusé son
consentement à fa présente instance « ne saurait à aucun degré être com-
promise par les réponses que la Cour pourrait faire aux questions qui lui sont
posées » (Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie
et la Roumanie, première phase, C.I.J. Recueil 1950, p. 72).

*

43. L’Espagne a présenté d’une deuxième manière l’objection tirée du
défaut de consentement; elle prétend qu'il s’agit d’un différend territorial et

19
28 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

que le consentement d’un Etat au règlement judiciaire d’un différend con-
cernant l'attribution de la souveraineté territoriale est toujours nécessaire.
Les questions posées dans la requête ne se rattachent pourtant pas à un conflit
territorial, au sens propre, entre les Etats intéressés. Elles ne mettent pas en
cause devant la Cour la situation actuelle de ’ Espagne en tant que Puissance
administrante du territoire; la résolution 3292 (X XIX) elle-même reconnaît le
statut juridique actuel de l'Espagne comme Puissance administrante. La
validité des titres auxquels l'Espagne doit d’être devenue Puissance adminis-
trante du territoire n’est pas non plus en cause devant la Cour et cela a été
reconnu pendant la procédure orale. La Cour estime que la requête pour avis
consultatif n’appelle pas de sa part un prononcé sur des droits territoriaux
existants ni sur la souveraineté sur un territoire. L’ordonnance de la Cour en
date du 22 mai 1975 n’implique pas non plus que la présente affaire concerne
une revendication de nature territoriale.

*

44. Dans son exposé écrit, l'Espagne a exprimé d’une troisième manière
son opposition à ce que la Cour se prononce sur les questions posées dans la
requête; elle a soutenu qu’en l’espèce la Cour n’est pas en mesure de satisfaire
aux exigences d’une bonne administration de la justice pour ce qui est de la
détermination des faits. Selon elle l’attribution de la souveraineté territoriale
met normalement en cause des actes matériels relatifs à l’exercice de cette
souveraineté, et l'examen de ces actes et des titres correspondants suppose
nécessairement une vérification approfondie des faits. En matière consul-
tative, il n’y a pas à proprement parler de parties tenues de soumettre les
éléments probatoires nécessaires et l’on ne peut guère appliquer les règles
ordinaires relatives à la charge de la preuve. Dans ces conditions, l'Espagne
soutient que, faute de pouvoir se fonder sur des faits non controversés, la
Cour devrait s'abstenir de répondre puisqu'elle ne disposerait pas de toutes
les données dont elle aurait besoin et qu’une procédure contradictoire lui
fournirait.

45. Des considérations du même ordre ont joué un rôle dans l’affaire du
Statut de la Carélie orientale. En l'espèce, la non-participation à la procédure
d’un Etat intéressé a accessoirement incité la Cour permanente de Justice
internationale à refuser de répondre. La Cour permanente a noté qu'il est
difficile d’établir les faits concernant le point essentiel d’une controverse
quand l’une des parties refuse de prendre part à l'instance.

46. Bien qu’en l’affaire du Statut de la Carélie orientale l'insuffisance des
preuves ait été due au refus d’un Etat de prendre part à la procédure, c’est
l’absence concrète des « renseignements matériels nécessaires pour lui per-
mettre de porter un jugement sur la question de fait » qui a été considérée par
la Cour permanente comme l’empêchant, pour des raisons d’opportunité
judiciaire, de donner un avis (C.P.J.I. série B n° 5, p. 28). Il s’agit donc de
savoir si la Cour dispose de renseignements et d'éléments de preuve suffisants
pour être à même de porter un jugement sur toute question de fait contestée et

20
29 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

qu’il dui faudrait établir pour se prononcer d’une manière conforme à son
caractère judiciaire.

47. La situation devant laquelle la Cour se trouve dans la présente espèce
est totalement différente de celle devant laquelle se trouvait la Cour perma-
nente daris l'affaire du Statut de la Carélie orientale. L'Espagne, le Maroc et
la Mauritanie ont fourni une très abondante documentation à l’appui des
faits qu’ils jugent pertinents pour l'examen des questions posées dans la
requête auquel doit se livrer la Cour et chacun de ces Etats, de même que
l'Algérie et le Zaïre, a présenté ses vues sur ces faits et sur les observations que
les autres Etats ont formulées. Le Secrétaire général a également fourni un
dossier de documents se rapportant aux débats sur la question du Sahara
occidental qui se sont déroulés devant les organes compétents des Nations
Unies. La Cour considère en conséquence qu’elle dispose de renseignements et
d’éléments de preuve suffisants pour être à même de se prononcer judiciaire-
ment sur les faits qui sont pertinents aux fins de son avis consultatif et dont elle
a besoin pour répondre aux deux questions posées dans la requête.

* *

48. La Cour a été priée de déclarer qu’elle ne saurait examiner la présente
requête au fond, attendu qu’une réponse aux questions qui lui sont posées
serait dépourvue d'objet. L'Espagne estime que les Nations Unies ont déjà
défini le processus de décolonisation applicable au Sahara occidental, con-
formément à la résolution 1514 (XV) de l’Assemblée générale, et que celle-ci
a arrêté la méthode à suivre pour la décolonisation, à savoir une consultation
de la population autochtone au moyen d’un référendum organisé par la
Puissance administrante sous les auspices de l'Organisation des Nations
Unies. Les questions posées à la Cour sont donc, selon l'Espagne, sans
pertinence et les réponses à ces questions ne peuvent avoir aucun effet
pratique.

49. Le Maroc est d’avis que l’Assemblée générale n’a pas définitivement
arrêté les principes et techniques qui devraient être suivis et qu’elle demeure
libre de choisir entre toute une gamme de solutions s'inspirant de deux
principes fondamentaux: celui de l’autodétermination, énoncé au pa-
ragraphe 2 de la résolution 1514 (XV), et celui de l’unité nationale et de
Pintégrité territoriale des pays, proclamé au paragraphe 6 de la même
résolution. Le Maroc souligne que la décolonisation peut prendre la forme de
la réintégration d’une province dans le pays d’origine dont l’a détaché le fait
colonial. Il s’ensuit que, d’après le Maroc, les questions posées sont perti-
nentes, parce que la réponse de la Cour mettra l’Assemblée générale mieux à
même de choisir le processus le plus propre à assurer la décolonisation du
territoire.

50. La Mauritanie affirme que le principe de l’autodétermination est
indissociable de celui du respect de l’unité nationale et de l’intégrité terri-
toriale; que l’Assemblée générale examine chaque question en fonction des
situations concrètes; qu’à plusieurs reprises elle a été amenée à donner la

21
30 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

priorité à l’intégrité territoriale, en particulier lorsque le territoire avait été
créé par une Puissance colonisatrice au détriment de l’Etat ou du pays auquel
il appartenait. Soulignant que les résolutions 1541 (XV) et 2625 (XXV) de
l’Assemblée générale envisagent plusieurs méthodes et variantes de décoloni-
sation, la Mauritanie considère que, dans ces conditions, les questions posées
à la Cour sont pertinentes et qu’il convient d’y répondre.

51. L’Algérie déclare que le principe fondamental régissant la décolonisa-
tion, consacré par les articles 1 et 55 de la Charte ainsi que par la résolution
1514 (XV) de l’Assemblée générale, est celui du droit des peuples à disposer
d’eux-mêmes; que, par ses résolutions successives recommandant que la
population soit consultée sur son avenir, l’Assemblée générale a reconnu le
droit de la population du Sahara occidental à exercer l’autodétermination
dans des conditions de liberté et d’authenticité; que l’application de l’autodé-
termination dans le cadre de cette consultation a été acceptée par la Puissance
administrante et appuyée par des institutions régionales et des conférences
internationales, ainsi que par les pays de la région. Dans ces conditions,
l'Algérie est d’avis que la Cour devrait répondre à la requête et cela sans
perdre de vue que, dans la résolution 3292 (XXIX), l’Assemblée générale a
elle-même confirmé sa volonté d’appliquer la résolution 1514 (XV), c’est-
à-dire de recourir à un système de décolonisation fondé sur l’autodétermi-
nation des populations du Sahara occidental.

52. Des arguments détaillés et divergents ont été présentés à la Cour sur le
problème de savoir comment et sous quelle forme les principes de la
décolonisation s'appliquent en l’espèce, compte tenu des diverses résolutions
de l’Assemblée générale sur la décolonisation en général et sur celle du
territoire du Sahara occidental en particulier. Ce problème n’est pas direc-
tement l’objet des questions portées devant la Cour mais on en fait la base
d’une objection tendant à ce que la Cour ne réponde pas à la requête. De toute
manière les principes applicables de la décolonisation appellent un examen
de la part de la Cour car ils constituent l’un des éléments essentiels du cadre
où s'inscrivent les questions posées dans la requête. On ne saurait considérer
que le fait que ces questions renvoient à une période de l’histoire lie ou gêne la
Cour dans l’exercice de ses fonctions judiciaires. Cela ne serait pas com-
patible avec le caractère judiciaire de la Cour car, dans l’exercice de ses
fonctions, elle est nécessairement appelée à tenir compte des règles existantes
de droit international qui se rapportent directement aux termes de la requête
et sont indispensables pour bien interpréter et bien comprendre son avis
consultatif (voir C.I.J. Recueil 1962, p. 157).

53. L'idée selon laquelle ces questions sont académiques et dépourvues de
pertinence juridique se rattache intimement à leur objet, pour la détermina-
tion duquel la Cour doit considérer non seulement le texte complet de la
résolution 3292 (XXIX) mais aussi l’arrière-plan d'ensemble et les circons-
tances qui ont abouti à son adoption. La raison en est que la résolution 3292
(XXIX) est la dernière en date d’une longue série de résolutions de l’As-
semblée générale sur je Sahara occidental. Toutes ces résolutions, y compris
la résolution 3292 (XXIX), ont été elles-mêmes élaborées dans le contexte

22
31 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

global de la politique de l’Assemblée générale concernant la décolonisation
des territoires non autonomes. Par suite, pour apprécier le bien ou mal-fondé
de l'opinion espagnole sur l’objet des questions posées, il convient de rappeler
brièvement les principes de base qui régissent la politique de décolonisation
de l’Assemblée générale, les grandes lignes des résolutions antérieures de
l'Assemblée sur la question du Sahara occidental ainsi que les travaux
préparatoires et le contexte de la résolution 3292 (X XIX).

*

54. D’après l’article 1, paragraphe 2, de la Charte des Nations Unies, l’un
des buts des Nations Unies est de: « Développer entre les nations des relations
amicales fondées sur le respect du principe de l'égalité de droits des peuples et
de leur droit à disposer d'eux-mêmes. » Les articles 55 et 56 de la Charte
reprennent et développent cette idée. Ces dispositions intéressent directement
et particulièrement les territoires non autonomes que vise le chapitre XI de la
Charte. Comme la Cour l’a dit dans son avis consultatif du 21 juin 1971 surles
Conséquences juridiques pour les Etats de la présence continue de l'Afrique du
Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du
Conseil de sécurité : |

« l’évolution ultérieure du droit international à l’égard des territoires
non autonomes, tel qu’il est consacré par la Charte des Nations Unies, a
fait de l’autodétermination un principe applicable à tous ces territoires »
(C.LJ. Recueil 1971, p. 31).

55. Le principe d’autodétermination en tant que droit des peuples et son
application en vue de mettre fin rapidement 4 toutes les situations coloniales
sont énoncés dans la résolution 1514 (XV) de l’Assemblée générale intitulée
« Déclaration sur l’octroi de l’indépendance aux pays et aux peuples colo-
niaux ». Dans cette résolution, l’Assemblée générale proclame « la nécessité
de mettre rapidement et inconditionnellement fin au colonialisme sous toutes
ses formes et dans toutes ses manifestations ». A cet effet, la résolution dispose
notamment:

«2. Tous les peuples ont le droit de libre détermination; en vertu de ce
droit, ils déterminent librement leur statut politique et poursuivent
librement leur développement économique, social et culturel.

5. Des mesures immédiates seront prises, dans les territoires sous
tutelle, les territoires non autonomes et tous autres territoires qui
n’ont pas encore accédé à l'indépendance, pour transférer tous
pouvoirs aux peuples de ces territoires, sans aucune condition ni
réserve, conformément à leur volonté et à leurs vœux librement
exprimés, sans aucune distinction de race, de croyance ou de
couleur, afin de leur permettre de jouir d’une indépendance et
d'une liberté complètes.

23
32 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

6. Toute tentative visant à détruire partiellement ou totalement
Punité nationale et l'intégrité territoriale d’un pays est incompa-
tible avec les buts et les principes de la Charte des Nations Unies. »

Ces dispositions, en particulier celles du paragraphe 2, confirment et sou-
lignent ainsi que l'application du droit à l’autodétermination suppose l’ex-
pression libre et authentique de la volonté des peuples intéressés.

56. La Cour a eu l’occasion-d’évoquer cette résolution dans son avis
consultatif du 21 juin 1971 mentionné plus haut. A propos de l’évolution du
droit international relatif aux territoires non autonomes, la Cour s’est ainsi
exprimée:

« Une autre étape importante de cette évolution a été la déclaration
sur l’octroi de l'indépendance aux pays et aux peuples coloniaux
(résolution 1514 (XV) de l’Assemblée générale en date du 14 décembre
1960) applicable à tous les peuples et à tous les territoires « qui n’ont pas
encore accédé à l’indépendance. » (C.I.J. Recueil 1971, p. 31.)

La Cour a poursuivi en ces termes:

«la Cour doit prendre en considération les transformations survenues
dans le demi-siècle qui a suivi et son interprétation ne peut manquer de
tenir compte de l’évolution que le droit a ultérieurement connue grâce à
la Charte des Nations Unies et à la coutume » (ibid. p. 31.)

Et la Cour concluait ainsi:

« Dans le domaine auquel se rattache la présente procédure les
cinquante dernières années ont marqué, comme il est dit plus haut, une
évolution importante. Du fait de cette évolution il n’y a guère de doute
que la « mission sacrée de civilisation » avait pour objectif ultime
Pautodétermination et l’indépendance des peuples en cause. Dans ce
domaine comme dans les autres, le corpus juris gentium s’est beaucoup
enrichi et, pour pouvoir s’acquitter fidèlement de ses fonctions, la Cour
ne peut l’ignorer. » (Ibid., p. 31 et 32.)

57. La résolution 1514 (XV) de l’Assemblée générale a été la base du
processus de décolonisation qui s’est traduit, depuis 1960, par la création de
nombreux Etats, aujourd’hui Membres des Nations Unies. Elle est complétée
sous certains aspects par la résolution 1541 (XV) de l’Assemblée générale, qui
a été invoquée au cours de la procédure. Selon cette résolution, il y a plus
d’une manière pour un territoire non autonome d’atteindre la pleine autono-
mie; il peut

a) devenir un Etat indépendant et souverain;
b) s’associer librement à un Etat indépendant;
c) s’intégrer à un Etat indépendant.

De plus certaines dispositions de la résolution 1541 (XV) donnent effet à
l’élément essentiel du droit à l’autodétermination tel que l’établit la résolution

24
33 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

1514 (XV). C’est ainsi qu’en vertu du principe VII de la résolution 1541 (XV):
« La libre association doit résulter d’un choix libre et volontaire des popula-
tions du territoire en question, exprimé selon des méthodes démocratiques et
largement diffusées. » Suivant le principe IX:

« L'intégration devra s’étre faite dans les conditions suivantes:

b) L'intégration doit résulter du désir librement exprimé des popula-
tions du territoire, pleinement conscientes du changement de leur statut,
la consultation se faisant selon des méthodes démocratiques et large-
ment diffusées, impartialement appliquées et fondées sur le suffrage
universel des adultes. L'Organisation des Nations Unies pourra, quand
elle le jugera nécessaire, contrôler l’application de ces méthodes. »

58. La résolution 2625 (X XV) de l’Assemblée générale intitulée « Déclara-
tion relative aux principes du droit international touchant les relations
‘amicales et la coopération entre les Etats conformément à la Charte des
Nations Unies », qui a été évoquée également dans la procédure, prévoit
d’autres possibilités que l’indépendance, l’association ou l'intégration, tout
en réaffirmant la nécessité fondamentale de tenir compte des vœux de la
population en cause:

« La création d’un Etat souverain et indépendant, la libre association
ou l'intégration avec un Etat indépendant ou l’acquisition de tout autre
statut politique librement décidé par un peuple constituent pour ce peuple
des moyens d’exercer son droit à disposer de lui-même.» (Les italiques
sont de la Cour.)

La résolution 2625 (XX V) dispose en outre:

« Tout Etat a le devoir de favoriser, conjointement avec d’autres Etats
ou séparément, la réalisation du principe de l'égalité de droits des
peuples et de leur droit à disposer d’eux-mêmes, conformément aux
dispositions de la Charte, et d’aider l'Organisation des Nations Unies à
s’acquitter des responsabilités que lui a conférées la Charte en ce qui
concerne l’application de ce principe, afin de:

b) mettre rapidement fin au colonialisme en tenant dûment compte de
la volonté librement exprimée des peuples intéressés. »

59. La validité du principe d’autodétermination, défini comme répondant
à la nécessité de respecter la volonté librement exprimée des peuples, n’est pas
diminuée par le fait que dans certains cas l’Assemblée générale n’a pas cru
devoir exiger la consultation des habitants de tel ou tel territoire. Ces
exceptions s’expliquent soit par la considération qu’une certaine population
ne constituait pas un « peuple » pouvant prétendre à disposer de lui-même,
soit par la conviction qu’une consultation eût été sans nécessité aucune, en
raison de circonstances spéciales.

*

25
34 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

60. Après avoir énoncé les principes fondamentaux régissant la politique
de décolonisation de l’Assemblée générale, la Cour va examiner maintenant
les résolutions qui concernent plus spécialement la décolonisation du Sahara
occidental. Elle doit les analyser pour apprécier le bien-fondé de lopi-
nion selon laquelle les questions posées dans la résolution 3292 (XXIX)
manquent d’objet. Il est utile de comparer en particulier les diverses façons
dont les résolutions de l’Assemblée générale adoptées de 1966 à 1969 ont
traité des questions d’Ifni et du Sahara occidental.

61. En 1966, au Comité spécial chargé d'étudier la situation en ce qui
concerne l’application de la déclaration sur l’octroi de Pindépendance aux
pays et aux peuples coloniaux, l'Espagne a pris position en faveur de la
décolonisation du Sahara occidental au moyen de l’exercice, par la popula-
tion du territoire, de son droit à l’autodétermination. Cette suggestion a reçu
à l’époque l’appui de la Mauritanie et l’assentiment du Maroc. Dans le cas
d’Ifni, l'Espagne a suggéré une prise de contact avec le Maroc à titre de
mesure préliminaire. Le Maroc a déclaré que la décolonisation d’Ifni devait
correspondre aux stipulations du paragraphe 6 de la résolution 1514 (XV).

62. Sur proposition du Comité spécial, l’Assemblée générale a adopté la
résolution 2229 (XXÏ), qui traitait différemment d'Ifni et du Sahara occi-
dental. Dans le cas d’Ifni, l’Assemblée générale:

«3. Demande à la Puissance administrante de prendre immédiate-
ment les mesures nécessaires pour accélérer la décolonisation d’Ifni et
d’arrêter avec le Gouvernement marocain, compte tenu des aspirations
de la population autochtone, des modalités de transfert des pouvoirs,
conformément aux dispositions de la résolution 1514 (XV) de l’Assem-
blée générale. »

Au sujet du Sahara occidental, elle:

« 4, Invitela Puissance administrante à arrêter le plus tôt possible, en
corformité avec les aspirations de la population autochtone du Sahara
espagnol et en consultation avec les Gouvernements marocain et mauri-
tanien et toute autre partie intéressée, les modalités de l’organisation
d’un référendum qui sera tenu sous les auspices de l'Organisation des
Nations Unies afin de permettre à la population autochtone du territoire
d’exercer librement son droit à l’autodétermination... »

Etaient en outre énoncées au sujet de ce territoire diverses conditions visant à
assurer la libre expression de la volonté populaire et prévoyant notamment
l'octroi de facilités par la Puissance administrante à une « mission des
Nations Unies pour qu’elle puisse participer activement à l’organisation et au
déroulement du référendum ».

63. La résolution 2229 (XXI) a servi de modèle à une série de résolutions
dont les dispositions sur le Sahara occidental étaient presque identiques en
substance. Elles ne s’en écartaient que par quelques variations mineures. En
1967 le dispositif de la résolution 2354 (XXII) a été scindé en deux parties,
l’une relative à Ifni et l’autre au Sahara occidental: il en a été de même en 1968

26
35 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

de la résolution 2428 (XXIII) qui comportait un préambule notant «la
différence de nature des statuts juridiques de ces deux territoires, ainsi que les
processus de décolonisation prévus par la résolution 2354 (XXII) de l’As-
semblée générale pour ces territoires ». À partir de 1969 Ifni, décolonisé par
suite de son transfert au Maroc, n’est plus mentionné dans les résolutions de
l'Assemblée générale.

64. Au cours des années suivantes, l’Assemblée générale n’a pas changé
d’attitude sur la question du Sahara occidental; elle a réitéré en termes plus
pressants la nécessité de consulter la population du territoire sur son avenir
politique. La résolution 2983 (XXVII) de 1972 réaffirmait en fait «la
responsabilité de l'Organisation des Nations Unies dans toutes consultations
devant aboutir à l’expression libre de la volonté des populations ». Dans la
résolution 3162 (XXVIII) de 1973, tout en déplorant que la mission des
Nations Unies dont la participation active à l’organisation et au déroulement
du référendum était recommandée depuis 1966 n’ait pas encore été en mesure
de se rendre dans le territoire, l’Assemblée générale réaffirmait:

«son attachement au principe de l’autodétermination et son souci de
voir appliquer ce principe dans un cadre qui garantisse aux habitants du
Sahara sous domination espagnole l’expression libre et authentique de
leur volonté, conformément aux résolutions pertinentes de l’Organisa-
tion des Nations Unies dans ce domaine ».

65. De 1966 à 1973 toutes ces résolutions ont été adoptées non sans que le
Maroc et la Mauritanie aient rappelé que, d’après eux, le Sahara occidental
constituait une partie intégrante de leur territoire. En même temps le Maroc et
la Mauritanie acquiesçaient à la tenue d’un référendum. Ces Etats, parmi
d’autres, alléguant que Espagne ne respectait pas les recommandations de
l’Assemblée générale, ont souligné que le référendum devait se dérouler dans
des conditions satisfaisantes et sous le contrôle de l'Organisation des Nations
Unies.

66. Une modification significative a été introduite dans la résolution 3292
(XXIX) par laquelle la Cour est saisie de la présente requête pour avis
consultatif. Au paragraphe 3 de la résolution, la Puissance administrante est
invitée instamment à « surseoir au référendum qu’elle a envisagé d’organiser
au Sahara occidental ». Mais l’Assemblée générale prend grand soin d’insérer
dans le texte des dispositions précisant qu’un tel renvoi ne porte atteintenine
touche au droit à l’autodétermination des populations du Sahara occidental,
conformément à la résolution 1514 (XV).

67. Les dispositions en question contiennent trois mentions expresses de
la résolution 1514 (XV). Lors des débats qui se sont déroulés à l’Assemblée
générale, un des auteurs de la résolution 3292 (X XIX) — le représentant de la
Côte d'Ivoire —, après avoir dit du texte en discussion qu'il résultait d’un
compromis, a attiré l’attention sur ces mentions et expliqué qu'on les avait

27
36 SAHARA OCCIDENTAL {AVIS CONSULTATIF)

introduites dans le texte initial pour permettre à l’Assemblée générale de
rester conséquente avec elle-même. Vu les termes de la résolution 3292
(XXIX), il faut entendre par là que l’on a voulu assurer la cohérence de ce
texte par rapport aux résolutions antérieures de l’Assemblée générale.

68. Le troisième alinéa du préambule de la résolution 3292 (XXIX)
réaffirme «le droit à l’autodétermination des populations du Sahara
espagnol, conformément à la résolution 1514 (XV)». Le paragraphe 1 du
dispositif, où sont formulées les questions soumises à la Cour, demande à
celle-ci de donner un avis consultatif « sans préjudice de l’application des
principes contenus dans la résolution 1514 (XV) de l’Assemblée générale ».
Cette mention de la résolution 1514 (XV) se rapporte donc à la demande
d’avis consultatif elle-même. La référence à l’application des principes
consacrés par la résolution 1514 (XV) doit nécessairement s’interpréter
compte tenu de la réaffirmation par l’Assemblée générale, au troisième alinéa
du préambule, du « droit à l’autodétermination des populations du Sahara
espagnol, conformément à la résolution 1514 (XV) ».

69. Au paragraphe 3 du dispositif, la Puissance administrante est invitée
instamment à surseoir au référendum « tant que l’Assemblée générale ne se
sera pas prononcée sur la politique à suivre pour accélérer le processus de
décolonisation du territoire, conformément à la résolution 1514(XV) ». Cette
troisième référence à la résolution 1514 (XV), qui doit également être
rapprochée du préambule, indique que la résolution régit « le processus de
décolonisation du territoire » et «la politique à suivre pour accélérer » ce
processus.

70. Bref, le processus de décolonisation qui doit être accéléré et que
l’Assemblée générale envisage dans cette disposition est un processus qui
respectera le droit des populations du Sahara occidental de déterminer leur
statut politique futur par la libre expression de leur volonté. Ce droit n’est
modifié ni par la présente requête pour avis consultatif ni par la résolution
3292 (XXIX) qui le réaffirme expressément au contraire. Le droit de ces
populations à l’autodétermination constitue donc un élément de base des
questions adressées à la Cour. -

71. H reste à vérifier si l’application à la décolonisation du Sahara
occidental du droit à l’autodétermination rend sans objet les deux questions
posées à la Cour. Celle-ci a déjà conclu que les deux questions doivent être
examinées dans le cadre global du processus de décolonisation. Le droit à
l’autodétermination laisse à l’Assemblée générale une certaine latitude quant
aux formes et aux procédés selon lesquels ce droit doit être mis en œuvre.

72. Un avis consultatif de la Cour sur le statut juridique du territoire au
moment de la colonisation espagnole et sur la nature des liens qui pouvaient
exister alors avec le Maroc et l'ensemble mauritanien pourrait aider l’As-
semblée générale dans les décisions qu'elle est appelée à prendre. L’Assem-
blée générale a indiqué son intention de « poursuivre l'examen de cette
question » à la lumière de l'avis consultatif de la Cour. En examinant l’objet

28
37 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

des questions conformément au texte de la résolution 3292 (XXIX), la Cour
ne peut manquer de prendre acte de cette déclaration. Pour ce qui est de
l’action future de l’Assemblée générale, diverses possibilités existent en ce qui
concerne par exemple les consultations entre les Etats intéressés et les
procédures et garanties nécessaires pour assurer l’expression libre et authen-
tique de la volonté des populations. De façon générale, l’avis consultatif que
rendra la Cour en l’espèce fournira à l’Assemblée générale des éléments de
caractère juridique qui lui seront utiles quand elle traitera à nouveau de la
décolonisation du Sahara occidental.

73. De toute manière, il n’appartient pas à la Cour de dire dans quelle
mesure ni jusqu’à quel point son avis devra influencer l’action de l’Assemblée
générale. La fonction de la Cour est de donner un avis fondé en droit, dès lors
qu’elle a abouti à la conclusion que les questions qui lui sont posées sont
pertinentes, qu’elles ont un effet pratique à l’heure actuelle et que par
conséquent elles ne sont pas dépourvues d'objet ou de but.

74. Compte tenu des considérations exposées aux paragraphes 23 à 73, la
Cour ne trouve aucune raison décisive, dans les circonstances de l'espèce, de
refuser d'accéder à la requête pour avis consultatif émanant de I’ Assemblée
générale.

75. Ayant établi qu’elle est saisie d’une requête pour avis consultatif pour
laquelle elle est compétente et qu’il lui incombe d’y donner suite, la Cour
aborde maintenant l'examen des deux questions qui lui ont été adressées aux
termes de la résolution 3292 (XXIX) de l’Assemblée générale. Il ressort de
leur libellé qu’il n’y a lieu de répondre à la seconde que si la première est
tranchée par la négative:

«I. Le Sahara occidental (Rio de Oro et Sakiet El Hamra) était-il, au
moment de la colonisation par l’Espagne, un territoire sans maître
(terra nullius) ?

Si la réponse à la première question est négative,

IT. Quels étaient les liens juridiques de ce territoire avec le Royaume du
Maroc et l’ensemble mauritanien? »

On a fait valoir que les deux questions sont en substance si intimement liées
qu'il serait difficile de répondre par l’affirmative à la première sans examiner
aussi la réponse à donner à la seconde. Il se peut néanmoins que, dans les
circonstances concrètes de l’espèce, la première question appelle une réponse
négative indépendamment des conclusions auxquelles la Cour parviendra au

29
38 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

sujet de la seconde. En conséquence la Cour examinera séparément et
successivement les deux questions.

76. La requête situe expressément la question I au moment de la colonisa-
tion du Sahara occidental (Rio de Oro et Sakiet El Hamra) par l'Espagne. De
même, du fait qu’elle subordonne la seconde question à la réponse donnée à la
première et qu’elle la formule au passé, la requête la rattache aussi indubita-
blement à la même période. Par conséquent, avant d’aborder l'examen des
questions, la Cour doit déterminer ce qu'il faut entendre, aux fins du présent
avis consultatif, par le «moment de la colonisation par l'Espagne ». Elle
souligne à cet égard que son souci n’est pas de fixer une date critique au sens
que l’on donne à cette expression dans les litiges territoriaux; en effet, il
n’est pas demandé à la Cour de choisir entre des titres juridiques
opposés relativement au Sahara occidental. Il ne s’agit que d'identifier le
moment historique où la requête situe les questions soumises à la Cour et les
réponses à donner à ces questions.

77. Selon la Cour, aux fins du présent avis consultatif, le «moment de la
colonisation par l'Espagne » peut être considéré comme désignant la période
commençant en 1884, année où l’Espagne a proclamé son protectorat sur le
Rio de Oro. Certes l'Espagne a fait état de certains actes antérieurs par
lesquels elle aurait manifesté sa souveraineté aux XVe et XVI: siècles. Elle a
précisé cependant qu’elle l’avait fait uniquement pour éclairer la Cour sur les
antécédents lointains de la présence espagnole sur la côte de l’Afrique
occidentale, et non pas pour établir une continuité quelconque entre ces actes
et le moment de la colonisation par l'Espagne, qui, a-t-elle reconnu, devait
être considéré comme ayant commencé en 1884. De toute manière, d’après les
éléments dont elle dispose, la Cour est parvenue à la conviction que la période
commençant en 1884 représente le « moment de la colonisation par l’Es-
pagne » du Sahara occidental au sens de la requête et constitue le contexte
temporel dans lequel les deux questions se situent suivant les termes de la
requête.

78. La Cour est donc seulement priée de donner un avis sur le statut
juridique et les liens juridiques du Sahara occidental tels qu’ils existaient dans
la période commengant en 1884, mais il n’en résulte pas que les données
concernant ce statut ou ces liens 4 d’autres moments soient enti¢rement
dépourvues de pertinence aux fins de l’avis consultatif. Cela signifie néan-
moins que ces données ne présentent d’intérét que dans la mesure où elles
contribuent à préciser quels étaient le statut juridique et les liens juridiques du
Sahara occidental pendant cette période.

* *

79. En ce qui concerne la question I, la Cour note que la requête situe
expressément cette question au « moment de la colonisation par l'Espagne »;
il paraît donc clair que les termes «le Sahara occidental ... était-il … un
territoire sans maitre (terra nullius)? » doivent étre interprétés eu égard au

30
39 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

droit en vigueur à l’époque. L'expression terra nullius était un terme de
technique juridique employé à propos de l’occupation en tant que l’un des
modes juridiques reconnus d’acquisition de la souveraineté sur un territoire.
L’occupation étant en droit un moyen originaire d'acquérir pacifiquement la
souveraineté sur un territoire, autrement que par voie de cession ou de
succession, l’une des conditions essentielles d’une occupation valable était
que le territoire considéré fût une terra nullius — un territoire sans maitre —
au moment de l’acte qui était censé constituer l'occupation (voir Statut
juridique du Groënland oriental, C.P.J.I. série A/B n° 53, p. 44 et 45, p. 63 et
64). Par conséquent, de l’avis de la Cour, on ne peut déterminer que le Sahara
occidental était terra nullius au moment de la colonisation par l'Espagne
qu’en établissant qu’à cette époque le territoire n’appartenait à personne, en
ce sens qu’il pouvait être acquis par le procédé juridique de l'occupation.

80.’ Quelles qu’aient pu être les divergences d’opinions entre les juristes, il
ressort de la pratique étatique de la période considérée que les territoires
habités pas des tribus ou des peuples ayant une organisation sociale et
politique n’étaient pas considérés comme terra nullius. On estimait plutôt en
général que la souveraineté à leur égard ne pouvait s’acquérir unilatéralement
par l’occupation de la terra nullius en tant que titre originaire, mais au moyen
d'accords conclus avec des chefs locaux. Il est vrai que le terme occupation
était parfois employé dans un sens non technique, comme désignant sim-
plement l’acquisition de la souveraineté; cela ne signifiait cependant pas que
Pacquisition de la souveraineté par voie d’accords conclus avec les autorités
du pays était considérée comme l'occupation d’une terra nullius au sens
propre de ces termes. Au contraire, on voyait dans ces accords avec les chefs
locaux, interprétés ou non comme opérant une cession effective du territoire,
un mode d’acquisition dérivé et non pas des titres originaires acquis par
l'occupation d’une terra nullius.

81. En l'espèce, il ressort des éléments fournis à la Cour qu’au moment de
la colonisation le Sahara occidental était habité par des populations qui, bien
que nomades, étaient socialement et politiquement organisées en tribus et
placées sous l’autorité de chefs compétents pour les représenter. Il en ressort
aussi que, en colonisant le Sahara occidental, l'Espagne n’a pas agi comme un
Etat qui établirait sa souveraineté sur une terra nullius. Dans l’ordonnance
royale du 26 décembre 1884, loin de considérer qu’elle occupait une terra
nullius, l'Espagne a proclamé que le Roi prenait le Rio de Oro «sous sa
protection » sur la base d’accords conclus avec les chefs des tribus locales;
l'ordonnance se référait expressément aux « documents que les tribus indé-
pendantes de cette partie de la côte » avaient « signés devant le représentant
de la Société espagnole des Africanistes » et annonçait que le Roi avait
confirmé « les actes d'adhésion » à l'Espagne. Dans ses négociations avec la
France au sujet des limites du territoire espagnol au nord du Rio de Oro,
c’est-à-dire dans la région de la Sakiet El Hamra, l'Espagne n’a pas non plus
prétendu avoir acquis la souveraineté sur une terra nullius.

82. Des vues divergentes ont été exprimées devant la Cour au sujet de la
nature et de la valeur juridique des accords conclus entre un Etat et des chefs

31
40 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

locaux. Mais la Cour n’est pas invitée, par la question I, à se prononcer sur le
caractère juridique ou la légalité des titres auxquels l'Espagne doit d’être
devenue Puissance administrante au Sahara occidental. Elle est simplement
priée de dire si, au moment de la colonisation par l'Espagne, le Sahara
occidental (Rio de Oro et Sakiet El Hamra) était « un territoire sans maître
{terra nullius)». La Cour est parvenue à la conviction que, pour les motifs
exposés ci-dessus, elle doit répondre à cette question par la négative. Elle ne
juge donc pas nécessaire de se prononcer d’abord sur l'exactitude ou
l’inexactitude de la thèse du Maroc suivant laquelle le territoire n’était pas
terra nullius à l’époque du fait que, selon lui, les tribus locales étaient alors
sous la souveraineté du sultan du Maroc; ni de statuer sur la thèse corres-
pondante de la Mauritanie selon laquelle le territoire n’était pas terra nullius
parce que, d’après elle, les tribus locales faisaient alors partie du Bilad
Chinguiti ou ensemble mauritanien. Quelles que soient les conclusions
auxquelles la Cour pourrait parvenir au sujet de ces deux thèses, elles ne
sauraient modifier le caractère négatif de la réponse que, pour d’autres
raisons déjà exposées, elle estime devoir donner à la question I.

83. La Cour donne donc à la question I une réponse négative et, con-
formément aux termes de la requête, elle abordera l’examen de la question IE.

*

84. Par la question II, la Cour est priée de dire « quels étaient les liens
juridiques de ce territoire » — le Sahara occidental — « avec le Royaume du
Maroc et l’ensemble mauritanien ». La portée de cette question dépend du
sens que l’on attribuait aux termes «liens juridiques » au moment de la
colonisation du territoire par l'Espagne. Or, contrairement à l’expression
terra nullius qui figure dans la question I, ces termes n’ont pas par eux-mêmes
un sens très précis. Il faut donc, de l’avis de la Cour, plutôt rechercher le sens
de l’expression « liens juridiques » utilisée dans la question II par rapport à
l’objet et au but de la résolution 3292 (XXIX) de l’Assemblée générale, par
laquelle celle-ci a décidé de demander le présent avis consultatif à la Cour.

85. Si l’on analyse la résolution, on constate, comme la Cour l’a déjà fait
observer, que les deux questions contenues dans la requête ont été posées à la
Cour dans le cadre des travaux de l’Assemblée générale portant sur la
décolonisation du Sahara occidental en conformité avec la résolution 1514
(XV) du 14 décembre 1960. Selon la résolution 3292 (XXIX) une « contro-
verse juridique » a surgi au cours des débats au sujet du statut du Sahara
occidental au moment de sa colonisation par l’Espagne:; il ressort en outre
clairement des comptes rendus de séances que cette controverse juridique
portait sur des prétentions émises d’un côté par le Maroc, qui soutenait qu’à
l’époque ce territoire faisait partie de Etat chérifien, et, de l’autre, par la
Mauritanie, qui affirmait qu’il faisait partie du Bilad Chinguiti ou ensemble
mauritanien. Il sembie donc à la Cour qu’il y a lieu d’interpréter, à la ques-
tion IL, les mots « liens juridiques de ce territoire avec le Royaume du Maroc

32
41 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

et l’ensemble mauritanien » comme désignant les liens juridiques qui pour-
raient influer sur la politique à suivre pour la décolonisation du Sahara occi-
dental. A cet égard, la Cour ne saurait accepter l'opinion selon laquelle les
liens juridiques qu’envisageait l’Assemblée générale en rédigeant la ques-
tion I] ne concernaient que des liens établis directement avec le territoire,
indépendamment des êtres humains qui pouvaient s’y trouver. Une telle in-
terprétation restreindrait par trop la portée de la question, car des liens juri-
diques existent normalement par rapport à des personnes.

86. La Cour relève en outre que, dans la mesure où la question II a pour
origine les thèses du Maroc et de la Mauritanie, c’est à ces deux Etats qu'il
appartient, en l’espèce, de la convaincre qu'il existait des liens juridiques entre
le Sahara occidental et le Royaume du Maroc ou l’ensemble mauritanien au
moment de la colonisation du territoire par l'Espagne.

*

87. Le Sahara occidental (Rio de Oro et Sakiet El Hamra) est un territoire
présentant des caractéristiques très particulières qui, à l’époque de sa colo-
nisation par l'Espagne, déterminaient pour une grande part le mode de vie
ainsi que l’organisation sociale et politique des populations qui l’habitaient.
On ne peut donc juger convenablement du régime juridique du Sahara
occidental, y compris ses relations juridiques avec les territoires avoisinants,
sans tenir compte de ces caractéristiques particulières. Le territoire fait partie
du grand désert saharien qui s'étend depuis la côte atlantique de l’Afrique
jusqu’à lPEgypte et au Soudan. Au moment où elle a été colonisée par
PEspagne, la partie de ce désert dont la Cour s'occupe était, en raison de la
faiblesse et de l’irrégularité des précipitations, presque exclusivement exploi-
tée par des nomades qui pratiquaient l'élevage ou s’adonnaient à des cultures
où et quand les conditions étaient favorables. On peut dire qu’au moment où
il a été colonisé le territoire avait une population clairsemée et composée en
majeure partie de tribus nomades dont les membres traversaient le désert
suivant des parcours plus ou moins réguliers en fonction des saisons et des
puits ou des points d’eau dont ils pouvaient disposer. En général, a-t-on
indiqué à la Cour, les tribus jouissaient en commun du droit de pature;
toutefois, certains terrains qui se prétaient à la culture étaient l’objet de droits
privatifs plus accentués. Les points d’eau permanents étaient en principe
considérés comme la propriété des tribus qui les avaient aménagés, mais leur
utilisation était ouverte à tous sous réserve de certains usages coutumiers
quant aux priorités et aux quantités puisées. En outre, de nombreuses tribus
avaient leurs propres cimetières qui constituaient pour elles et pour leurs
alliés autant de points de ralliement. Autre caractéristique de la vie dans la
région, d’après les données dont la Cour dispose, les conflits entre tribus
n'étaient pas rares. |

88. Les parcours de nomadisation tenaient compte des divers points
d'attache des tribus. Mais ce qui importe en l’occurrence, c’est que la rareté
des ressources et l’irrégularité des pluies obligeaient toutes les tribus nomades

33
42. SAHARA OCCIDENTAL (AVIS CONSULTATIF)

à parcourir de vastes étendues de désert. En conséquence leurs parcours de
nomadisation n’étaient pas limités au territoire du Sahara occidental; cer-
tains traversaient aussi des parties du Maroc méridional ou des régions
qui relèvent aujourd’hui de la Mauritanie ou de l’Algérie, voire éventuelle-
ment d’autres pays. Toutes ces tribus étaient de religion musulmane et
l’ensemble du territoire se trouvait dans le Dar el Islam. En général, l’autorité
dans la tribu appartenait au cheik, sous réserve de l’assentiment de la djemaa,
qui rassemblait les personnalités les plus influentes et la vie de la tribu était
régie par son propre droit coutumier et par le droit musulman. El n’était pas
rare qu’une tribu eût avec une autre des liens de dépendance ou d’alliance qui
avaient un caractère essentiellement tribal et non territorial, des liens d’al-
légeance ou de vassalité.

89. C’est compte tenu des particularités de ce territoire et de cette organisa-
tion sociale et politique de la population que la Cour est appelée à examiner la
question des liens juridiques du Sahara occidental avec le Royaume du
Maroc et l’ensemble mauritanien au moment de la colonisation par l’Es-
pagne. A la fin dela procédure orale, on le verra, le Maroc et la Mauritanie ont
adopté une position presque commune au sujet de la réponse que la Cour
devrait donner à la question II. Toutefois ils défendent des thèses différentes
et à certains égards opposées pour prouver l’existence des liens juridiques
qu’ils prétendent avoir eus avec le Sahara occidental au moment où il a été
colonisé par l'Espagne. La Cour examinera donc ces thèses l’une après
l’autre.

90. Le Maroc a présenté devant la Cour les « liens juridiques » qui selon lui
-l’unissaient au Sahara occidental au moment de la colonisation espagnole
comme des liens de souveraineté qui découleraient de sa possession immémo-
riale du territoire. Il affirme que cette possession immémoriale se fonde non
sur un acte isolé d'occupation mais sur l’exercice public de la souveraineté,
ininterrompu et incontesté, durant des siècles.

91. A l’appui de sa thèse, le Maroc invoque une série de faits remontant à
la conquête de l’Afrique du Nord par les Arabes au VIT: siècle et dont la
plupart sont, pour des raisons comprehensibles, tirés d’ouvrages historiques.
Le caractère lointain, irrégulier et souvent éphémère de nombre de ces faits
confère une certaine ambiguïté aux documents historiques en tant que
preuves de la possession du territoire aujourd’hui en cause. Le Maroc invoque
aussi, entre autres, la décision rendue par la Cour permanente de Justice
internationale dans l'affaire du Statut juridique du Groënland oriental
(C.P.J.I. série A/B n° 53). Soulignant que, pendant longtemps, le Maroc a été
le seul Etat indépendant du nord-ouest de l’ Afrique, il fait valoir la contiguité
géographique du Sahara occidental et du Maroc et le caractère désertique du
territoire. Eu égard à ces considérations, il soutient que les documents
historiques suffisent à établir la prétention du Maroc à un titre fondé « sur un
exercice continu d’autorité » (ibid., p. 45), d’après les principes mêmes que la

34
43 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

Cour permanente a appliqués pour accepter la prétention du Danemark à la
possession de l’ensemble du Groënland.

92. La méthode que le Maroc utilise pour revendiquer des liens de
souveraineté avec le Sahara occidental soulève des difficultés. Comme la
Cour permanente l’a déclaré dans l’affaire du Statut juridique du Groënland
oriental, une prétention de souveraineté fondée sur un exercice continu
d’autorité implique « deux éléments dont l’existence, pour chacun, doit être
démontrée: l'intention et la volonté d’agir en qualité de souverain, et quelque
manifestation ou exercice effectif de cette autorité » (ibid., p. 45 et 46). La
Cour permanente, il est vrai, a reconnu que, dans le cas de revendications de
souveraineté sur des territoires situés dans des pays faiblement peuplés ou
inhabités, il n’est pas toujours nécessaire d’exiger « de nombreuses manifes-
tations d’un exercice de droits souverains » (ibid., p. 46) en l’absence de toute
prétention concurrente. Mais, en l'espèce, le Sahara occidental, bien qu’assez
peu peuplé, était un territoire à travers lequel des tribus organisées sur le plan
social et politique se déplaçaient sans cesse et où des heurts armés entre elles
étaient fréquents. Dans la situation particulière évoquée aux paragraphes 87
et 88 ci-dessus, étant donné la rareté des preuves quant à un exercice effectif
d’autorité concernant sans équivoque le Sahara occidental, il est difficile de
voir un exact parallèle entre la revendication du Maroc et celle que le
Danemark a formulée dans l’affaire du Statut juridique du Groënland
oriental. On ne peut pas remédier à cette difficulté en faisant appel à
Pargument de l’unité ou de la contiguité géographique. De fait, les renseigne-
ments dont la Cour dispose indiquent que l’unité géographique du Sahara
occidental et du Maroc est assez contestable; cela aussi tend à faire écarter
toute application de la notion de contiguité. Même si la contiguite
géographique du Sahara occidental et du Maroc pouvait être prise en
considération en l’occurrence, il n’en serait que plus difficile de concilier la
rareté des preuves démontrant un exercice non équivoque d’autorité à l’égard
du Sahara occidental avec la thèse marocaine de la possession immémoriale.

93. Del’avis dela Cour, ce qui doit déterminer de façon décisive sa réponse
à la question II, ce n’est pas ce que l’on peut indirectement déduire d’événe-
ments passés, ce sont les preuves qui se rapportent directement à un exercice
effectif d’autorité au Sahara occidental au moment de la colonisation
espagnole et pendant la période qui l’a immédiatement précédée (voir
Minquiers et Ecréhous, arrêt, C.L.J. Recueil 1953, p. 57). Le Maroc a fait aussi
valoir des moyens de preuve se rapportant spécifiquement à l’époque de la
colonisation et à la période qui l’a précédée; la Cour va maintenant les
examiner.

94. Le Maroc demande à la Cour de tenir compte de la structure par-
ticulière de l’Etat chérifien en examinant les moyens de preuve. De Pavis de la
Cour, aucune règle de droit international n’exige que l'Etat ait une structure
déterminée, comme le prouve la diversité des structures étatiques qui existent

35
44 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

actuellement dans le monde. La demande du Maroc est donc légitime. Plus
particulièrement, lorsqu'un Etat revendique la souveraineté sur un territoire,
sa structure propre peut être un élément à prendre en considération pour
juger de la réalité des manifestations d’activité étatique invoquées comme
preuves de cette souveraineté.

95. Qu’au moment de la colonisation du Sahara occidental par l'Espagne
PEtat chérifien ait eu un caractère particulier, cela est certain. Cette par-
ticularité tenait à ce qu’il était fondé sur le lien religieux de Islam qui unissait
les populations et sur l’allégeance de diverses tribus au Sultan, par l’inter-
médiaire de leurs caids ou de leurs cheiks, plus que sur la notion de territoire.
Or, des liens religieux communs ont évidemment existé dans bien des régions
du monde sans que cela implique un lien juridique de souveraineté ou de
subordination à un souverain. Comme le Maroc l’a fait observer lui-même
dans son exposé oral, le Dar el Islam, lui aussi, groupe aujourd’hui et groupait
à l’époque considérée des Etats distincts unis par le lien de la religion
musulmane. D’autre part les liens politiques d’allégeance à un souverain ont
souvent été un élément essentiel de la texture de l'Etat. Mais cette allégeance
doit incontestablement être effective et se manifester par des actes té-
moignant de l’acceptation de l’autorité politique du souverain, pour pouvoir
être considérée comme un signe de sa souveraineté. Autrement il n’y a pas de
manifestation ou d’exercice authentique de l’autorité étatique. Il s'ensuit que
le caractère particulier de l'Etat marocain et les formes particulières sous
lesquelles sa souveraineté a pu en conséquence se manifester ne dispensent
par la Cour d'examiner si, au moment pertinent, la souveraineté marocaine
s’exerçait ou se manifestait effectivement au Sahara occidental.

96. On a affirmé devant la Cour, et il n’a pas été contesté, que durant la
période considérée l’Etat marocain se composait pour une part de ce qu’on
appelait le bled makhzen, c’est-à-dire les régions véritablement soumises au
Sultan, et pour une autre part de ce que l’on appelait le bled siba, c’est-à-dire
les régions où en fait les tribus n’obéissaient pas au Sultan. Selon le Maroc, les
deux expressions, bled makhzen et bled siba, indiquaient simplement deux
modalités de rapports entre les autorités locales marocaines et le pouvoir
central et non pas une séparation territoriale, et l’existence de ces différents
types de rapports n’affectait pas l’unité du Maroc. En raison d’un fonds
culturel commun, l’autorité spirituelle du Sultan était toujours acceptée.
Ainsi, d’après le Maroc, la distinction entre le bled makhzen et le bled siba
traduisait une volonté de contester non pas l’existence du pouvoir central
mais plutôt les conditions d’exercice de ce pouvoir; le bled siba était, en
pratique, un moyen de décentralisation administrative. A l’encontre de cette
opinion, on soutient que ce qui caractérisait le bled siba, c’était le fait de ne
pas être administré par le makhzen; il n’envoyait pas de contingent à l’armée
chérifienne; le makhzen n’y percevait pas d'impôt; le gouvernement de la
population était aux mains de caïds nommés par les tribus, dont l’autorité
découlait plus de leur acceptation par les tribus que d’une délégation de
pouvoir émanant du Sultan; même si ces pouvoirs locaux ne rejetaient pas
totalement leur appartenance à |’Etat chérifien, dans la réalité, ils étaient

36
45 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

devenus des pouvoirs indépendants de facto. On fait valoir en outre que les
témoignages historiques montrent que le territoire situé entre le Sous et le
Draa était dans un état d’insoumission permanent et faisait partie du bled
siba; cela impliquerait qu’il n’y avait pas d’exercice effectif et continu des
fonctions étatiques même dans ces régions situées au nord du Sahara
occidental. Dans la présente affaire, l'Espagne, le Maroc et la Mauritanie se
sont accordés a reconnaitre que le bled siba était considéré comme faisant
partie de l’Etat marocain à l’époque, et c'est aussi ce qui ressort des
renseignements dont la Cour dispose.

97. Que les régions situées juste au nord du Sahara occidental aient été
comprises dans le bled siba durant la période pertinente, ce point ne semble
pas contesté. C’est donc un élément que l’on doit prendre en considération
pour apprécier les données qui ont êté présentées au sujet de l’autorité que le
Maroc aurait manifestée au Sahara occidental même.

98. Comme preuve de l’exercice de sa souveraineté au Sahara occidental,
le Maroc a invoqué des actes par lesquels, selon lui, il aurait manifesté son
autorité sur le plan interne, ainsi que certains actes internationaux qui
constitueraient la reconnaissance par d’autres Etats de la souveraineté
marocaine sur tout ou partie du territoire.

99. Pour montrer qu'il exerçait une autorité sur le plan interne, le Maroc
invoque principalement des éléments prouvant l’allégeance de caïds saha-
riens envers le Sultan, y compris des dahirs et autres documents concernant la
nomination de caids, la perception d'impôts coraniques et autres, ainsi que ce
que l’on a dénommé des « décisions militaires » constituant, selon lui, des
actes de résistance à la pénétration étrangère sur le territoire. Il fait valoir en
particulier que la confédération des tribus Tekna, ainsi que leurs alliés,
prêtaient allégeance au Sultan; une partie de ces tribus était établie dans la
région du Noun et une autre nomadisait le long d’un parcours qui traversait
des régions du Sahara occidental: c’est, dit le Maroc, par l'entremise de caïds
Tekna que le Sultan exergait son autorité et son influence sur les tribus qui
nomadisaient dans le Sahara occidental. Par ailleurs, aprés que le marabout
Ma el Aïnin se fut établi à Smara dans la Sakiet El Hamra vers la fin des
années 1890, une grande partie du territoire est passée, selon le Maroc, sous
lautorité directe de ce cheik, lequel aurait été le représentant personnel du
Sultan. Le Maroc met également l’accent sur deux expéditions entreprises par
le sultan Hassan Ie" en personne dans la région méridionale du Sous, en 1882
et 1886, pour maintenir et raffermir son autorité dans la partie méridionale de
ses domaines, ainsi que sur l’envoi d’armes par le Sultan à Ma el Ainin et à
d’autres dans le sud pour renforcer leur résistance à la pénétration étrangère.
En général, le Maroc soutient que le Sahara occidental lui est depuis toujours
rattaché par des liens communs d’ordre ethnique, culturel et religieux, et que
la Sakiet El Hamra a été artificiellement séparée du territoire marocain du
Noun par la colonisation.

37
46 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

100. De son côté, P Espagne fait valoir l’absence frappante de tout docu-
ment ou de tout autre indice qui prouve la manifestation par le Maroc d’une
autorité politique sur le Sahara occidental. Elle soutient en effet que les actes
de nomination de caïds produits par le Maroc - qu’il s’aggisse de dahirs ou de
correspondance officielle — concernent non pas le Sahara occidental mais
des régions situées dans la partie méridionale du Maroc telles que le Noun et
le Draa; aucun document d’acceptation provenant des intéressés n’a d’ail-
leurs été présenté. En outre, selon l’Espagne, ces prétendues nominations
comme caids étaient conférées à des cheiks déjà élus par leurs propres tribus
et ne constituaient en fait que des titres honorifiques accordés à des chefs
locaux déjà en fonction et indépendants de facto. En ce qui concerne la
confédération des Tekna, les deux parties qui la constituaient entretenaient
des rapports tout à fait différents avec le Sultan; seuls les Tekna sédentaires,
établis dans le Sud marocain, reconnaissaient une allégeance politique envers
le Sultan, alors que les fractions nomades de la tribu, qui parcouraient le
Sahara occidental, étaient des « Tekna libres », autonomes et indépendants
du Sultan. L'Espagne affirme en outre que Ma el Aïnin n’a été à aucun
moment le représentant personnel de l’autorité du Sultan au Sahara occi-
dental et qu’au contraire il exerçait son autorité au sud du Draa en toute
indépendance; ses rapports avec le Sultan étaient fondés sur le respect
réciproque et sur l’intérêt qu’ils avaient tous deux à résister à l’expansion
française au sud; il s’agissait de rapports entre égaux et non de liens politiques
d’allégeance ou de souveraineté.

101. L'Espagne invoque de surcroît l’absence de toute preuve relative au
paiement d’impôts par les tribus du Sahara occidental et nie que l’on puisse en
fournir; selon elle, l’une des caractéristiques du bled siba était que les tribus
refusaient l’impôt et au Sahara occidental aucun impôt n’avait jamais été
versé au makhzen. En ce qui concerne les expéditions du Sultan de 1882 et de
1886, les documents historiques montrent, d’après l’Espagne, qu’elles ne sont
jamais parvenues au Sahara occidental ni méme au Draa, n’ayant atteint que
le Sous et le Noun, et qu’elles n’ont d’ailleurs même pas réussi à soumettre
totalement ces régions; elles ne sauraient donc constituer une preuve de
l’exercice d’une autorité au Sahara occidental. L'Espagne affirme qu’elles
avaient pour but d’empécher les échanges commerciaux entre les Européens
et les tribus du Sous et du Noun, ce qui ne concernait nullement le Sahara
occidental. De même l’Espagne prétend que les actes survenus au Sahara
occidental et qui auraient été des actes de résistance à la pénétration étrangère
n’ont été rien de plus que des incursions sporadiques pour piller ou prendre
des otages à rançonner, et qu'ils n’avaient aucun lien avec l'exercice de
l'autorité marocaine. D’une manière générale, pour des raisons d’ordre
géographique notamment, l'Espagne met également en doute l’unité entre la
région du Sahara ef’les régions du Maroc méridional.

102. Dans la mesure où elle concerne les prétentions marocaines quant à
l'exercice par le Maroc de la souveraineté sur le Sahara occidental au moment
de la colonisation, la thèse de la Mauritanie peut se résumer ainsi. La
Mauritanie re s’oppose pas à l’affirmation selon laquelle le Maroc aurait

38
47 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

exercé son autorité sur certaines régions du territoire, vers le nord. C’est ainsi
qu’elle ne conteste pas l’allégeance au Sultan de la confédération des Tekna à
cette époque ni la prétention du Maroc selon laquelle le Sultan exergait, par
l'intermédiaire de caïds Tekna du Maroc méridional, une certaine autorité
sur les Tekna nomades parcourant ces régions du Sahara occidental. La
Mauritanie ne reconnaît pas cependant l’allégeance au Sultan des autres
tribus du Sahara occidental, estimant qu’elles appartenaient au Bilad
Chinguiti ou ensemble mauritanien. En particulier elle maintient, comme
l'Espagne, que les Regueibat étaient une tribu de marabouts-guerriers totale-
ment indépendante à la fois des caïds Tekna et du Sultan et qu’elle avait
plutôt des liens avec les tribus du Bilad Chinguiti. La Mauritanie ne reconnaît
pas non plus que Ma el Aïnin ait représenté l’autorité du Sultan au Sahara
occidental. Elle souligne au contraire qu’il s’agissait d’une personnalité
chinguittienne qui avait acquis influence et renommée à la tête d’une
confrérie religieuse dans le Bilad Chinguiti et qui, vers la fin da sa vie, a joué
un rôle politique dans la Sakiet El Hamra. Tout comme l'Espagne aussi, la
Mauritanie soutient que, en tant que personnage politique organisant et
dirigeant la résistance à la pénétration française, Ma el Aïnin traitait avec le
Sultan sur une base de coopération entre égaux et que leurs rapports étaient
des rapports non pas d’allégeance mais d’alliance, qui n’ont duré que
jusqu’au moment où Ma el Aïnin s’est proclamé sultan.

103. La Cour ne méconnait pas la situation du sultan du Maroc en tant que
chef religieux. Il ne lui semble pas cependant que les renseignements fournis
et les arguments invoqués par le Maroc éliminent l’essentiel des difficultés que
soulève la prétention marocaine quant à l’exercice effectif de sa souveraineté
interne sur le Sahara occidental. Les éléments en la possession de la Cour
paraissent bien confirmer que presque tous les dahirs et autres actes relatifs à
des caids concernaient des régions situées à l’intérieur de ce qui est au-
jourd’hui le Maroc et ne suffisent pas à démontrer qu’une autorité marocaine
se soit effectivement manifestée au Sahara occidental. On ne saurait dire non
plus que les renseignements fournis par le Maroc prouvent de manière
convaincante que celui-ci ait perçu ou levé des impôts dans le territoire. En ce
qui concerne le cheik Ma el Aïnin, les multiples aspects de sa carrière peuvent
susciter des doutes quant à la nature précise de ses rapports avec le Sultan, qui
ont d’ailleurs été diversement interprétés. Dans l’ensemble, les éléments dont
la Cour dispose ne suffisent par pour la convaincre que les activités de ce cheik
soient à considérer comme une manifestation de l’autorité du Sultan au
Sahara occidental au moment de la colonisation.

104. En outre les renseignements dont la Cour dispose semblent bien
confirmer que les expéditions du sultan Hassan Ie‘ dans le sud, en 1882 et
1886, visaient toutes deux spécifiquement le Sous et le Noun et qu’en fait elles
n’ont pas dépassé le Noun, de sorte que, n’étant même pas parvenues au Draa,
elles ont encore moins pu atteindre le Sahara occidental. Les éléments fournis
ne permettent pas non plus à la Cour de considérer comme des actes de l’Etat
marocain des actes survenus au Sahara occidental et qualifiés d’actes de
résistance à la pénétration étrangère. De même l’envoi d’armes par le Sultan

39
48 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

à Ma el Aïnin et à d’autres pour les encourager à s’opposer à la pénétration
française à l’est du Sahara occidental peut de toute manière s’interpréter
autrement que comme une manifestation de l’autorité du Sultan. De plus,
quoique le Maroc affirme que la tribu des Regueibat a toujours reconnu la
suzeraineté de la confédération des Tekna, et par son intermédiaire celle du
Sultan lui-même, cette affirmation n’est corroborée par aucune preuve
convaincante. Qui plus est, l'Espagne et la Mauritanie soutiennent toutes
deux que cette tribu de marabouts-guerriers était totalement indépendante.
105. Par conséquent ies renseignements dont la Cour dispose ne viennent
pas étayer la prétention du Maroc selon laquelle il a exercé une souveraineté
territoriale sur le Sahara occidental. Ils ne paraissent cependant pas exclure la
possiblité que le Sultan ait manifesté une autorité à l’égard de certaines tribus
du territoire. On ne pourrait sûrement pas le dire des Regueibat ou d’autres
tribus indépendantes vivant sur le territoire. Mais il en va autrement pour les
fractions Tekna dont il est établi que les parcours de nomadisation tra-
versaient notamment le territoire des caïds Tekna à l’intérieur du Maroc, ainsi
que certaines parties du Sahara occidental. Certes, le territoire des caïds
Tekna dans le Noun et le Draa faisait partie du bled siba pendant la période
” considérée et la subordination de ces caids au Sultan était parfois incertaine.
I] était néanmoins admis que l’Etat chérifien comprenait le Noun et le Draa et
que les caids Tekna représentaient l’autorité du Sultan. Sans doute, et cela res-
sort des paragraphes précédents, l’allégeance des fractions Tekna nomades
à la confédération des Tekna a été contestée pendant la présente instance.
Mais, selon la Cour, le simple fait que, dans leurs déplacements, ces fractions
Tekna séjournaient sur le territoire des caïds de la confédération des Tekna
paraît venir étayer l’idée qu'elles étaient soumises, dans une certaine mesure
au moins, à l’autorité de caïds Tekna. La Cour note en outre que, d’après la
Mauritanie, ces fractions Tekna étaient dans la mouvance marocaine.

106. De plus, les données dont la Cour dispose contiennent diverses
indications d’où il ressort que l’autorité du Sultan se serait, dans une certaine
mesure, étendue à des tribus ou fractions Tekna nomadisant au Sahara
occidental. De telles indications se trouvent par exemple dans certaines
pièces relatives à la délivrance de marins naufragés ou d’autres étrangers
retenus captifs par des Tekna du Sahara occidental; dans des documents
attestant qu’à certaines occasions, et particulièrement lors des visites faites
par le Sultan dans le sud en 1882 et 1886, certaines tribus nomades sont
venues du Sahara occidental pour prêter allégeance au Sultan; et enfin dans
des lettres où le Sultan demandait à des caids Tekna d’accomplir certains
actes au sud du Noun et du Draa. En conséquence, et tenant compte de
toutes indications contraires, la Cour estime que, considérés globalement, les
renseignements dont elle dispose montrent que le Sultan a manifesté une
certaine autorité sur les fractions Tekna nomadisant au Sahara occidental,
par l’intermédiaire de caïds Tekna.

40
49 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

107. Ainsi, même compte tenu de la structure spécifique de l’Etat chérifien,
les éléments examinés jusqu’à présent n’établissent aucun lien de souverai-
neté territoriale entre cet Etat et le Sahara occidental. Ils ne montrent pas que
le Maroc ait exercé une activité étatique effective et exclusive au Sahara
occidental. Ils indiquent cependant qu’un lien juridique d’allégeance existait
pendant la période pertinente entre le Sultan et certaines, mais certaines
seulement, des populations nomades du territoire.

108. La Cour doit maintenant examiner si son analyse de la situation
juridique telle qu’elle ressort de l’étude des actes internes invoqués par le
Maroc est sensiblement affectée par les actes internationaux qui, d’après lui,
établiraient que la souveraineté du Sultan était directement ou indirectement
reconnue comme s'étendant au sud du Noun et du Draa. On peut, pour
faciliter l'étude des éléments ainsi invoqués, les ranger sous quatre rubriques:

a) Une série de traités conclus par le Maroc, en particulier un traité conclu
avec l'Espagne en 1767 et des traités conclus en 1836, 1856 et 1861
respectivement avec les Etats-Unis d'Amérique, la Grande-Bretagne et
l'Espagne, qui contiennent des dispositions au sujet de la délivrance et de
la protection des marins faisant naufrage sur les côtes de l’oued Noun ou
à proximité. .

b) Untraité anglo-marocain de 1895, aux termes duquel la Grande-Bretagne
aurait reconnu que « les territoires allant de l’oued Draa au cap Bojador
et appelés Tarfaya, comme il est dit plus haut, et à l’intérieur », faisaient
partie du Maroc.

c) La correspondance diplomatique concernant l’application de l’article 8
du traité de Tétouan de 1860 et un accord qui aurait été conclu en 1900
avec l’Espagne relativement à la cession d’Ifni, lesquels attesteraient que
l'Espagne aurait reconnu que la souveraineté marocaine atteignait au sud
le cap Bojador. )

d) Un échange de lettres franco-allemand de 1911, où il était convenu que
« le Maroc compred toute la partie de l’Afrique du Nord s'étendant entre
l'Algérie, l’Afrique occidentale française et la colonie espagnole du Rio
de Oro ».

109. Les clauses conventionnelles qui sont citées par le Maroc sont tout
d’abord l’article 18 du traité de Marrakech de 1767, dont l’interprétation
donne lieu à une controverse entre le Maroc et l'Espagne. Cet article
concernait l’établissement projeté d’un comptoir et d’une pêcherie des
habitants des Canaries sur « les côtes d’oued Noun », d’après le Maroc, et
« au sud du fleuve Noun », d’après l’Espagne, le point controversé étant !a
portée du passage de cet article où le Sultan décline toute responsabilité à
l’égard de ce projet. Le Maroc affirme que, dans sa version arabe, l’article en
question a le sens suivant:

41
50 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

«Sa Majesté impériale met en garde les habitants des Canaries contre
toute initiative d’aller pêcher sur les côtes d’oued Noun et au-delà. Il
dégage toute responsabilité de ce qui leur arrivera de la part des Arabes
du pays auxquels il est difficile d'appliquer les décisions, eux qui n’ont
pas de résidence fixe, qui se déplacent comme ils veulent et plantent leurs
tentes où ils l’entendent. Les habitants des Canaries sont certains d’être
malmenés par ces Arabes. »

Le Maroc soutient en outre que le texte arabe est la seule « version officielle »
et doit l'emporter comme étant plus restrictif. Se fondant sur le libellé arabe,
il affirme que Particle 18 signifie que le pouvoir de prendre des décisions
intéressant les habitants d’« oued Noun et au-delà » était reconnu au Sultan,
malgré la difficulté de leur appliquer lesdites décisions.

110. L'Espagne souligne cependant que le texte espagnol du traité.est lui
aussi un texte original faisant foi, et que son sens est le suivant:

«Sa Majesté impériale se réserve de délibérer sur le comptoir que
S. M. catholique veut fonder au sud du fleuve Noun, car elle ne peut
prendre la responsabilité des accidents et des malheurs, sa domination
[sus dominios]ne s'étendant pas jusque-là... De Santa Cruz vers le nord,
S. M. impériale accorde aux Canariens et aux Espagnols la péche sans y
autoriser aucune autre nation. »

L’Espagne conteste également le sens attribué par le Maroc aux mots
cruciaux figurant dans le texte arabe et soutient que le sens qui se dégage du
texte espagnol est confirmé par des lettres de la même époque adressées par le
Sultan au roi Charles II], ainsi que par d’autres documents diplomatiques et
par un traité hispano-marocain de 1799. Il convient de noter en passant que le
Maroc conteste à son tour la signification donnée par l'Espagne à certains
termes figurant dans les textes arabes des lettres du Sultan et du traité de 1767.
L'Espagne n’en soutient pas moins, sur la base de son interprétation des
divers textes, que l’article 18 du traité de 1767, loin d’indiquer que l'Espagne
reconnaissait la souveraineté du Sultan au sud de l’oued Noun, constitue un
désaveu, par le Sultan lui-même, de toute prétention à une autorité dans cette
région.

111. La Cour ne croit pas nécessaire de trancher la controverse concernant
la teneur de l’article 18 de ce traité ancien, attendu que plusieurs traités
ultérieurs, plus proches du moment de la colonisation du Sahara occidental et
donc plus pertinents aux fins du présent examen, contiennent des clauses
analogues relatives aux naufragés sur les côtes de l’oued Noun. La Cour s’en
tiendra donc aux observations qui suivent. Dans la mesure où le Maroc
soutient que cette disposition ou toute autre disposition conventionnelle
atteste la reconnaissance internationale de la souveraineté marocaine de la
part d’un autre Etat, il serait difficile de considérer cette reconnaissance
internationale comme établie sur la seule base d’un texte marocain qui

42
51 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

s’écarte substantiellement du texte authentique du même traité rédigé dans la
langue de l’autre Etat. De toute manière, la question de la reconnaissance
internationale que souléverait, selon le Maroc, l’article 18 du traité de 1767
tourne autour du sens à attribuer à des expressions comme « oued Noun et
au-delà » et «au sud du fleuve Noun », ce qui est également controversé et
doit être examiné à propos des traités ultérieurs.

112. En fait, l’article 18 du traité de 1767 a été remplacé, aux fins
considérées ici, par les dispositions de l’article 38 du traité hispano-marocain
de commerce et de navigation du 20 novembre 1861, qui s’inspirait lui-même
de clauses analogues de traités signés par le Maroc avecles Etats-Unis en 1836
et avec la Grande-Bretagne en 1856. Les dispositions pertinentes du traité de
1861 sont les suivantes:

«Si un bâtiment espagnol, de guerre ou de commerce, échoue ou
naufrage sur un point quelconque des côtes du Maroc, il sera respecté et
protégé dans tout ce qu’il lui faudra conformément aux lois de l’amitié,
et ledit bâtiment, avec tout ce qu’il contiendra, sera conservé et restitué à
ses maîtres ou au consul général d’Espagne. Si un navire espagnol
naufrageait à l’oued Noun ou en tout autre point de cette côte, le roi du
Maroc emploiera tout son pouvoir pour sauver le capitaine et l'équipage
jusqu’à ce qu’ils retournent dans leur pays, et il sera permis au consul
général d’Espagne, au consul, vice-consul, agent consulaire ou leur
délégué de prendre toutes les informations ou renseignements qu'ils
voudront. Les gouverneurs du roi du Maroc aideront également le
consul général d’Espagne, le consul, vice-consul, agent consulaire ou
leur délégué dans leurs investigations, conformément aux lois de
l'amitié. »

Le Maroc soutient que ces dispositions ainsi que des dispositions similaires
d’autres traités reconnaissent que des autorités marocaines — gouverneurs au
service du sultan du Maroc — existaient dans le Noun et au Sahara occidental
et qu’elles avaient des possibilités d’action effectives. Ces traités recon-
naitraient en outre, d’après le Maroc, la souveraineté marocaine sur le Sahara
occidental puisque l’article 38 précité habilite les autorités espagnoles à faire
enquête sur le sort des naufragés en vertu d’une autorisation donnée à cet effet
par le Sultan.

113. Le Maroc considére au surplus que cette interprétation des dispo-
sitions conventionnelles est confirmée par des documents diplomatiques
espagnols ayant trait à la libération, en 1863, de neuf matelots du navire
espagnol Esmeralda que des « Maures de la céte frontiére » avaient capturés
au cours d’une expédition de péche. D’aprés ces documents, cet incident
s’était produit « à plus de 180 milles au sud du cap Noun » et les Maures
avaient exigé une rancon. Le ministre d’Etat espagnol avait alors chargé le
ministre d’Espagne au Maroc d’intervenir auprés du Sultan, conformément a
Particle 38 du traité de 1861, afin qu'il « use de son pouvoir pour sauver les
marins captifs ». On devait apprendre par la suite que les marins avaient été

43
$2 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

libérés et se trouvaient entre les mains du cheik Beyrouk dans le Noun; le
ministre d’Espagne au Maroc était autorisé à faire un présent au cheik en
témoignage de gratitude.

114. L'Espagne soutient au contraire que les clauses concernant les
naufragés ont directement leur origine dans l’état d’insoumission où se
trouvaient le Sous et le Noun et souligne que les traités prévoyaient deux
systèmes de secours et de protection. L’un, qu’elle appelle le régime général,
concernait les régions où le Sultan exerçait son autorité et où il s’engageait à
user de ses pouvoirs normaux pour protéger les naufragés. L’autre était un
régime propre à l’oued Noun. Si un bâtiment faisait naufrage sur les côtes de
l’oued Noun ou au-delà, les clauses des traités envisageaient les devoirs du
Sultan sous un jour différent. Dans cette éventualité, le Sultan ne com-
mandait ni ne protégeait mais il s’engageait à essayer d’obtenir la libération
des naufragés dans la mesure de ses possibilités; pour y parvenir, il devait
user de son influence auprès des populations des territoires avoisinant son
domaine et négocier, le plus souvent avec les pouvoirs locaux, le rachat des
naufragés. Il n’agissait donc pas, d’après l'Espagne, dans l’exercice de sa
propre autorité.

115. L'Espagne fait d’autre part état de divers documents diplomatiques
relatifs à la délivrance de marins naufragés qui confirmeraient selon elle
l'interprétation précédente. Il résulterait de ces documents que, lors de tous
ces incidents, y compris celui de I’ Esmeralda, l'intervention de la famille des
cheiks Beyrouk de l’oued Noun a été décisive pour obtenir la libération des
captifs, qui a été négociée directement avec le consul d’Espagne à Mogador.
Dans un cas, d’après ces documents, le cheik Beyrouk a fait savoir aux
autorités espagnoles qu’il avait résisté aux efforts du Sultan visant a lui
arracher les prisonniers, et que leur liberté n’avait été obtenue que quand il
avait lui-même « traité l’affaire avec la nation espagnole ». L'Espagne y voit
la preuve qu’au nord d’Agadir le Sultan exerçait son pouvoir et était à même
de commander; au sud d'Agadir, dans le Sous, le Noun et le Draa, le Sultan
négociait avec les pouvoirs locaux et ne commandait pas, ce qui, d’après
l'Espagne, expliquerait le rôle de premier plan joué en la matière par le cheik
Beyrouk.

116. La thèse du Maroc suivant laquelle ces traités traduisent une recon-
naissance internationale de l'exercice de sa souveraineté au Sahara occi-
dental postule que des expressions comme « les côtes de l’oued Noun », «au
sud du fleuve Noun », « l’oued Noun et au-delà » peuvent englober le Sahara
occidental. Cet argument repose sur l’idée que l’expression oued Noun avait
deux sens: un sens étroit, restreint à l’oued Noun lui-même, l’autre, plus large,
s’appliquant non seulement à l’oued Noun mais aussi au Draa et à la Sakiet El
Hamra. C’est dans ce dernier sens plus large, dit le Maroc, que ces mots
étaient employés dans les documents et traités marocains. L'Espagne soutient
en revanche qu'aucune preuve n’a été apportée de l’emploi des mots oued
Noun.dans ce sens spécial, qu'on n’en trouve aucune confirmation dans la
cartographie de l’époque et que les témoignages des voyageurs et des
explorateurs sont concluants quant au fait que le pays de l’oued Noun était

44
53 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

géographiquement distinct de la Sakiet El Hamra. C’est au Maroc qu’il
incombe de démontrer de façon convaincante que le terme avait le sens
spécial qu’il lui attribue (Statut juridique du Groénland oriental, C.P.J.I.
série A/B n° 53, p. 49). Selon la Cour, cette démonstration n’a pas été faite.

117. Dans le cas particulier de I’ Esmeralda, et ainsi que la Cour l’a déjà
mentionné, le Maroc fait état de documents attestant que l'Espagne s’est
adressée au Sultan en 1863 pour obtenir l’application de l’article 38 du traité
de 1861, à propos d’un incident qui s’était produit à plus de 180 milles au sud
du cap Noun. On pourrait donc voir dans cet incident l'indication de ce que
l'Espagne reconnaissait l’applicabilité de la clause du traité à cette partie dela
côte du Sahara occidental. Toutefois, et surtout si on les rapproche d’autres
pièces soumises à la Cour au sujet du même incident, ces documents ne
semblent pas autoriser à conclure que l'Espagne admettait par là même la
souveraineté territoriale du Sultan sur cette région du Sahara occidental. Les
documents en question et incident lui-même semblent plutôt confirmer que
l'article 38 et d’autres clauses similaires concernaient en fait l'exercice de
l'autorité ou de l’influence personnelle du Sultan par l'intermédiaire des caids
Tekna de l’oued Noun, afin de négocier la rançon à verser à la tribu qui tenait
les naufragés captifs au sud de l’oued Noun. Le Maroc a assurément raison de
dire que ces dispositions auraient été sans objet si l’autre Etat intéressé n’avait
pas considéré le Sultan comme capable d’exercer une certaine autorité ou une
certaine influence sur ceux qui détenaient les marins. Maïs c’est tout autre
chose que de soutenir que, par là, l’autre Etat intéressé reconnaissait sur le
plan international le Sultan comme souverain territorial au Sahara occi-
dental.

118. Selon la Cour, l'examen qui précède montre que les clauses susvisées
ne sauraient être considérées comme emportant reconnaissance internatio-
nale de la souveraineté territoriale du Sultan au Sahara occidental. Il
confirme qu’elles doivent être interprétées comme concernant la manifes-
tation de l’autorité ou de l'influence du Sultan au Sahara occidental seule-
ment sur le plan de liens d’allégeance ou de l'influence personnelle par
rapport à certaines des tribus nomades du territoire.

*

119. Le Maroc invoque le traité anglo-marocain du 13 mars 1895 comme
preuve d’une reconnaissance internationale expresse par la Grande-Bretagne
de ce que le territoire marocain atteignait le cap Bojador au sud. Ce traité
concernait l’achat par le Sultan à la North West African Company de la
factorerie établie quelques années auparavant au cap Juby à la suite d’ac-
cords conclus entre M. Donald Mackenzie et le cheik Beyrouk. Le traité de
1895 prévoyait notamment que, si le Gouvernement marocain.concluait
l’achat, « aucune Puissance ne pourra émettre des prétentions sur les terri-
toires allant de l’oued Draa au cap Bojador et appelés Tarfaya comme il est
dit plus haut et à l’intérieur parce que ces territoires appartiennent au
Maroc ». En vertu d’une autre clause le Gouvernement marocain s’engageait

45
54 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

pour sa part « à ne céder à personne aucune parcelle des terres sus-désignées
sans l’accord du Gouvernement anglais ». Le Maroc demande à la Cour
d'interpréter ces dispositions comme portant reconnaissance expresse, par la
Grande-Bretagne, de la souveraineté marocaine pendant la période perti-
nente sur tout le territoire compris entre l’oued Draa et le cap Bojador et sur
son hinterland.

120. La difficulté que suscite cette interprétation du traité de 1895 est
qu’elle ne concorde pas avec les faits tels qu’ils ressortent de la correspon-
dance diplomatique concernant la transaction sur la factorerie Mackenzie.
De nombreux documents soumis à la Cour au sujet de cette transaction
établissent que la Grande-Bretagne a maintes fois exprimé l’opinion que le
cap Juby se trouvait en dehors du territoire marocain qui, d’après elle, ne
s’étendait pas au-delà du Draa. Compte tenu de ces données, il semble à la
Cour que, en vertu des dispositions du traité de 1895 invoquées par le Maroc,
la Grande-Bretagne s’engageait à ne plus s’opposer à l’avenir aux prétentions
du Sultan sur les terres comprises entre le Draa et le cap Bojador, mais sans
pour autant reconnaître une souveraineté marocaine préexistante sur ces
terres. Bref, ce qu’obtenait le Sultan, c’était l’acceptation par la Grande-
Bretagne non pas de sa souveraineté actuelle mais de ses intérêts dans la
région.

*

121. Le Maroc demande également a la Cour de considérer comme des
signes de la reconnaissance par l'Espagne de la souveraineté du Maroc sur les
régions s’étendant au sud jusqu’au cap Bojador certains documents diploma-
tiques relatifs à l'exécution des dispositions de l’article 8 du traité de Tétouan
de 1860 et un accord qui aurait été conclu à cet égard avec l'Espagne en 1900.
Par l’article 8 du traité de Tétouan, le Sultan s'était engagé à concéder à
PEspagne « à perpétuité..., sur la côte de l'océan, près de Santa Cruz la
Pequeña, le territoire suffisant pour la construction d’un établissement de
pécherie comme celui que l’Espagne y possédait autrefois ». Le Maroc fait
état d’une note diplomatique du 19 octobre 1900 adressée au ministre des
affaires étrangères de Belgique par l'ambassadeur d’Espagne à Bruxelles, où
il est fait mention d'instructions données au représentant de l’Espagne à
Tanger « pour négocier l'échange entre le port d’Ifni et un autre port situé
éntre Ifni et le cap Bojador ainsi que la cession de la cité de Tarfaya entre le
Draa et le cap Bojador... » Une publication parue en Espagne la méme année
semble donner quelque fondement à l'indication d’après laquelle, à la suite de
ces négociations, un protocole aurait été conclu à ce sujet.

122. Pour sa part, l'Espagne nie absolument l’existence de ce protocole; en
effet, déclare-t-elle, le Maroc y étant lui-même partie, il n’aurait pas manqué
de le produire s’il avait été conclu. Un examen des archives espagnoles
montre, d’après elle, qu’aucun accord n'a été conclu lors de cette ambassade,
quoique la presse de l’époque ait publié des nouvelles erronées à ce sujet. La
Mauritanie, elle aussi, met fortement en doute l’existence du protocole et
déclare:

46
55 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

« En l’absence de preuve directe, face à des références de seconde
main, dont le caractère géographique est vague et général, il est difficile de
se prononcer sur la question et, en particulier, d’en tirer des conclusions
sur des reconnaissances de caractère territorial par le Gouvernement
espagnol. »

123. Les doutes émis à la fois par l'Espagne et la Mauritanie au sujet du
protocole qui aurait été conclu en 1900 n’ont pas été dissipés par les
renseignements qui sont en la possession de la Cour. La Cour ne peut donc
tenir compte de l’existence éventuelle d’un tel document.

*

124. Restent les lettres annexées a l’accord du 4 novembre 1911 entre la
France et l’Allemagne qui constituent, selon le Maroc, la reconnaissance par
ces Puissances de sa souveraineté sur la Sakiet El Hamra. Aux termes de
Particle premier de l’accord, l’Allemagne s’est engagée à ne pas entraver
Paction de la France au Maroc. Les lettres échangées indiquent en outre:

« L'Allemagne restera étrangère aux accords particuliers que la
France et l’Espagne croiront devoir faire entre elles au sujet du Maroc,
étant convenu que le Maroc comprend toute la partie de l’Afrique du
Nord s’étendant entre l’Algérie, l’Afrique occidentale française et la
colonie espagnole du Rio de Oro. »

C’est sur ce dernier passage que se fonde le Maroc; il soutient que, quelle que
soit l'interprétation donnée à l’échange de lettres, ce membre de phrase
signifie que l'accord reconnaissait l'appartenance de la Sakiet El Hamra au
Maroc. Pour étayer cette thèse, le Maroc fait état de certaines correspon-
dances diplomatiques qui, selon lui, démontrent que, lorsque la France et
l'Allemagne ont préparé l’échange de lettres, elles entendaient « poser le
principe que la Sakiet El Hamra faisait partie du territoire marocain ».

125. L'Espagne pour sa part cite l’article 6 de la convention antérieure du
3 octobre 1904 entre la France et Espagne qui dispose:

«le Gouvernement de la République française reconnaît dès maintenant
au Gouvernement espagnol pleine liberté d’action sur la région comprise
entre les degrés 26° et 27° 40’ de latitude Nord et le méridien 11° Ouest
de Paris qui sont en dehors du territoire marocain ».

Elle indique en outre que l’article 2 de la convention franco-espagnole du
27 novembre 1912 énonce expressément que l’article 6 de la convention de
1904 restera applicable. Elle fait remarquer que, par ces deux conventions, la
France reconnaissait clairement que la Sakiet El Hamra était « en dehors du
territoire marocain ». D’autre part l’ Espagne conteste l’opinion émise par le
Maroc au cours de la procédure selon laquelle ces conventions ne seraient pas
opposables au Maroc. Elle signale également d’autres documents diploma-

47
56 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

tiques touchant l’échange de lettres de 1911 qui, selon elle, démontreraient
qu’il s’agissait des rapports franco-allemands et non de la frontière du Maroc
à l’époque.

126. La Cour souligne qu’en l'espèce ce n’est pas la position de l’Espagne
dans la Sakiet El Hamra qui est en cause mais la reconnaissance par d’autres
Etats de la souveraineté du Maroc sur cette région au moment de sa
colonisation par l'Espagne. En conséquence la question de savoir dans quelle
mesure ces accords peuvent ou non être opposables à l’un quelconque des
Etats intéressés ne se pose pas. La Cour ne tient compte des divers accords
internationaux cités par le Maroc et par l'Espagne que pour autant qu'ils
peuvent contenir des indications sur cette reconnaissance. Or, de l’avis de la
Cour, ces accords n’ont qu’une valeur restreinte à cet égard car leur but n’était
ni de reconnaître une souveraineté existante sur un territoire ni d’en nier
existence. Ils avaient plutôt pour but, dans des contextes divers, de recon-
naître ou de réserver à l’une des parties ou aux deux une zone d'influence, au
sens où l’entendait la pratique de l’époque. Autrement dit, une partie
accordait à l’autre la liberté d’action dans certaines régions bien définies, ou
s'engageait à ne pas intervenir dans une région que l’autre revendiquait. De
tels accords étaient de nature essentiellement contractuelle. C’est pourquoi
une partie pouvait reconnaître en 1904, vis-a-vis de l'Espagne, que la Sakiet
EI Hamra était « en dehors du territoire marocain » afin de lui donner pleine
liberté d’action dans la région, et cependant recourir en 1911 à une descrip-
tion géographique du Maroc différente afin d’exclure totalement l'Allemagne
de la région.

127. En conséquence la Cour estime qu'il est difficile d’accepter les lettres
échangées en 1911 par la France et l'Allemagne comme preuves de la
reconnaissance des limites du Maroc; il s'agissait plutôt de délimiter la zone
des intérêts politiques de la France par rapport à l'Allemagne.

oe

128. Il ne semble donc pas à la Cour que l’examen des différents éléments
invoqués par le Maroc en l'espèce établisse la reconnaissance internationale
par d’autres Etats de la souveraineté territoriale du Maroc au Sahara
occidental au moment de la colonisation espagnole. Cependant, certains
éléments, et plus particulièrement les renseignements intéressant la déli-
vrance des marins naufragés, fournissent des indications quant à la recon-
naissance internationale d’une autorité ou d’une influence du Sultan au
moment de la colonisation sur certains nomades du Sahara occidental par
l’intermédiaire de caïds Tekna de la région du Noun.

* *

129. Les conclusions que l’on peut tirer des renseignements dont la Cour
dispose en ce qui concerne d'un côté les actes internes de souveraineté
marocaine et de l’autre les actes internationaux coïncident en ce que ni les
unes ni les autres n’indiquent l'existence, à l’époque considérée, de liens

48
57 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

juridiques de souveraineté territoriale entre le Sahara occidental et l’Etat
marocain. Elles coincident aussi en ce qu’elles indiquent l’existence d’un lien
juridique d’allégeance entre le Sultan et certaines, mais certaines seulement,
des tribus du Sahara occidental et en ce qu’elles indiquent des manifestations
d’une certaine autorité ou d’une certaine influence du Sultan à l’égard de ces
tribus. Avant de tenter de formuler d’une manière plus précise ses conclusions
sur la réponse à donner à la question II relativement au Maroc, la Cour doit
examiner la situation du territoire au moment de la colonisation par rapport
à l’ensemble mauritanien. La raison en est que les « liens juridiques » que fait
valoir la Mauritanie s’entrecroisent dans une certaine mesure avec ceux
qu’invoque le Maroc.

130. La Cour examinera donc quels étaient les liens juridiques entre le
Sahara occidental et l’ensemble mauritanien au moment de la colonisation
par l’Espagne. Ainsi qu’il ressort de l’énoncé même de la question II, à
l’époque la position de la République islamique de Mauritanie à l’égard du
Sahara occidental différait de celle du Maroc puisqu’il n’y avait pas en ce
temps-la d’Etat mauritanien. Dans la présente affaire, la Mauritanie a
expressément admis que l’« ensemble mauritanien » ne constituait pas alors
un Etat et que sa qualité actuelle d’Etat « ne rétroagit pas ». Une conséquence
évidente est que, dans le cas de l’« ensemble mauritanien », la Cour n’a pas à
s’occuper de liens juridiques de souveraineté étatique mais de liens juridiques
d’une autre nature. Il s'ensuit aussi que la Cour doit commencer par examiner
le caractère juridique de l’« ensemble mauritanien » avec lequel, selon la
République islamique de Mauritanie, le Sahara occidental aurait eu les liens
juridiques dont il s’agit au moment de la colonisation par l'Espagne.

*

131. D’après les renseignements dont la Cour dispose, l’expression « en-
semble mauritanien » a été employée pour la premiére fois en 1974, au cours
de la session pendant laquelle l’Assemblée générale a adopté la résolution
3292 (XXIX). La Mauritanie soutient que l’expression a été utilisée par
l’Assemblée générale pour désigner l’ensemble culturel, géographique et
social qui existait à l’époque dans la région du Sahara occidental et dans
lequel allait se créer plus tard la République islamique de Mauritanie. Il n’a
pas été contesté que l'expression soit employée en ce sens dans la question II.

132. Pour préciser sa conception de l’ensemble mauritanien au moment de
la colonisation du Sahara occidental, la Mauritanie fait valoir ce qui suit:

a) Géographiquement, l’ensemble constituait une vaste région comprise
entre le méridien de Tombouctou à l’est et l'Atlantique à l’ouest et limitée
par le fleuve Sénégal au sud et par l’oued Sakiet El Hamra au nord. Tant

49
58 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

aux yeux de ses habitants qu’à ceux des autres communautés arabo-
islamiques, cette région constituait un ensemble distinct.

b) Cet ensemble était le Bilad Chinguiti ou pays chinguittien, groupement
humain caractérisé par une communauté de langue, de mode de vie et de
religion. Il avait une structure sociale uniforme comportant trois ordres:
les tribus guerrières exerçant un pouvoir politique; les tribus marabou-
tiques qui s’occupaient de religion, d'enseignement, de culture et de
justice et se livraient à des activités économiques; les tribus de clients-
vassaux placées sous la protection d’une tribu guerrière ou maraboutique.
Une autre caractéristique du Bilad Chinguiti était que la femme y jouissait
d’une plus grande liberté que dans les sociétés islamiques voisines. Le trait
le plus frappant du Bilad Chinguiti était l’importance accordée aux tribus
maraboutiques qui sont à l’origine d’une tradition culturelle écrite vigou-
reuse en ce qui concerne la théologie, l’enseignement, la littérature et la
poésie; en fait, dans le monde arabe, le Bilad Chinguiti devait sa
réputation à celle des savants et lettrés chinguittiens.

133. Selon la Mauritanie, il y avait deux types d’autorité politique dans le
Bilad Chinguiti: les émirats et les groupements de tribus non constitués en
émirats. Quatre émirats se partageaient la majeure partie de l’espace chinguit-
tien: les émirats des Trarza, des Brakna, du Tagant et de l’Adrar où se trouve
la ville de Chinguiti. Celle-ci était à la fois le centre de la culture chinguit-
tienne et un carrefour du commerce caravanier, de sorte que l’émirat de
l’Adrar était devenu le pôle d’attraction des grands nomades du Sahara. Au
moment de la colonisation du Sahara occidental par l'Espagne, l’émir de
l’Adrar était, selon la Mauritanie, la principale figure politique du nord et du
nord-ouest du pays chinguittien et son « influence s’étendait de la Sakiet El
Hamra au Sénégal». A ce sujet, la Mauritanie invoque le témoignage du
capitaine Cervera, explorateur espagnol, qui a conclu avec l’émir en 1886 un
des traités d’Idjil par lequel, s’il avait été ratifié, l'Espagne aurait été reconnue
comme le souverain de tout l’Adrar Tmar. Le capitaine Cervera a déclaré à
l’époque que c'était grâce à l’émir que plusieurs chefs de tribus s’étaient réunis
à Idjil; que c’était sous la protection de l’émir que la délégation espagnole
avait pu assister à cette réunion en toute sécurité; et que parmi les chefs de
tribus qui avaient été parties aux deux traités alors conclus figuraient non
seulement des chefs de l’Adrar mais aussi des chefs de tribus venant de l’ouest
de l’émirat, c’est-à-dire du territoire du Rio de Oro.

134. La Mauritanie indique qu’au moment de la colonisation espagnole il
existait dans le Sahara occidental, outre les quatre émirats, certains autres
groupements de tribus non constitués en émirats. Au nombre des principales
tribus, elle signale notamment les Aroussiyine, les Ouled Delim, les Ouled
Bou Sba, les Ahel Barikalla et les Regueibat. Elle soutient que toutes ces
tribus et les quatre émirats eux-mêmes étaient à la fois autonomes et
indépendants et ne reconnaissaient aucun lien d’allégeance politique à
l'égard du sultan du Maroc. Leur indépendance est attestée, selon elle, par les
nombreux traités signés avec les Puissances étrangères et par le fait que « les

50
59 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

émirs, cheiks et autres chefs de tribus n’ont jamais été investis par des
autorités étrangères et n’ont jamais tenu leur pouvoir que des règles propres à
la dévolution du pouvoir dans l’ensemble chinguittien ». Chaque émirat et
groupe de tribus était administré de façon autonome par son chef, dont la
nomination et les actes importants devaient obtenir l’assentiment de la
djemaa.

135. La Mauritanie reconnaît que les émirats et les tribus n’étaient coiffés
d’aucune structure hiérarchique commune. D’après elle,

« l’ensemble chinguittien ne pouvait à cet égard être assimilé à un Etat, ni
à une fédération ni même à une confédération, à moins que l’on ne soit
prêt à donner ce nom aux liens politiques ténus unissant les tribus les
unes avec les autres ».

Il y eut dans cet ensemble « de vastes confédérations de tribus ou des émirats
étendant très loin au-delà de leurs frontières leur influence qui participait ici
de la vassalité, 14 de l’alliance ». Mais la Mauritanie reconnaît que cela n’est
pas suffisant pour qu’on puisse dire que « l’ensemble chinguittien bénéficiait
d’une personnalité internationale ou jouissait d’une souveraineté au sens où
le mot était entendu à l’époque ».

136. Le Bilad Chinguiti était, selon la Mauritanie, une communauté ayant
sa cohésion propre, ses particularités et un système de droit saharien commun
régissant l’utilisation des points d’eau, des pâturages et des terres agricoles, les
hostilités entre tribus et le règlement des différends. Selon elle,

«Les personnalités juridiques ou souverainetés appartenaient en
réalité aux éléments de l’ensemble pour autant qu’elles n’aient pas été
aliénées, en tout ou en partie, par des liens de vassalité ou d’alliance, au
profit d’autres éléments de l’ensemble. La souveraineté des différents
éléments de l’ensemble découlait, à l'évidence, de la pratique de ces
entités »;

comme maîtresse d’un territoire, chaque entité faisait assurer le respect de
celui-ci et de ses sujets contre les actes de guerre ou de pillage et, corrélative-
ment, le souverain avait le devoir de protéger les étrangers qui se plaçaient
sous sa protection. Lorsque les émirs ou les cheiks entraient les uns avec les
autres dans des rapports d’alliance ou se faisaient la guerre, il s'agissait de
rapports entre égaux. Mais l'existence de cette communauté se manifestait
lorsque son indépendance était en péril, comme le montre, d’après la
Mauritanie, le fait que les tribus conjuguèrent leurs efforts dans tout le pays
chinguittien pour enrayer la pénétration française.

137. En même temps, la Mauritanie met l'accent sur les caractéristiques
propres de la région saharienne et sur le nomadisme de la plupart des tribus,
déjà évoqués dans le présent avis. Elle souligne que, dans cette région aride, la
vie pastorale oblige à rechercher continuellement des pâturages suffisants
ainsi que des points d’eau, chaque tribu ayant ses zones de migration bien
définies avec des itinéraires de migration connus et déterminés par l’emplace-

31
60 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

ment des points d’eau, des cimetières, des terrains cultivés et des pâturages.
Elle fait encore observer que les Puissances coloniales, en traçant les fron-
tières, n’ont tenu aucun compte des facteurs humains et en particulier des
territoires des tribus ou de leurs parcours de nomadisation qui ont été coupés
en deux ou trois tronçons par ces frontières artificielles. Les tribus se sont
trouvées néanmoins dans la nécessité de poursuivre leurs migrations tradi-
tionnelles à traversle pays chinguittien, aujourd’hui englobé dans le territoire
de la République islamique de Mauritanie et le Sahara occidental. Certaines
familles, ainsi que leurs propriétés, ont été divisées de part et d’autre de la
frontière artificielle. Il est arrivé ainsi que des puits, des terres et des cimetières
du Rio de Oro appartiennent à des tribus mauritaniennes et que des
palmeraies et des points d’eau situés dans ce qui est maintenant la République
islamique de Mauritanie soient la propriété de tribus du Sahara occidental.
Selon la Mauritanie, cette nécessité de la vie dans la région a été reconnue par
l'Espagne et la France qui ont conclu en 1934 un arrangement administratif
pour qu’il ne soit pas fait obstacle au nomadisme des tribus.

138. Si l’on croyait devoir recourir à une classification, la Mauritanie
suggère que les concepts de nation et de peuple seraient les plus adéquats pour
expliquer la situation du peuple chinguittien au moment de la colonisation. A
son avis, ce sont ces termes qui décriraient le mieux un ensemble présentant,
malgré sa diversité politique, les caractères d’une nation indépendante, d’un
peuple formé de tribus, confédérations de tribus, émirats qui, conjointement,
exerçaient une co-souveraineté sur le pays chinguittien.

*

139. Pour ce qui est des liens juridiques entre le Sahara occidental et
l’ensemble mauritanien, la Mauritanie soutient la thèse suivante: au moment
de la colonisation espagnole, l’ensemble mauritanien s’étendait du fleuve
Sénégal à l’oued Sakiet El Hamra. Cela étant, la partie des territoires
actuellement sous administration espagnole située « au sud de l’oued Sakiet
El Hamra était partie intégrante de l’ensemble mauritanien ». La relation
juridique entre la partie sous administration espagnole et l’ensemble maurita-
nien était donc « une simple relation d’inclusion ». A l’époque, le Bilad
Chinguiti était un ensemble uni par des liens historiques, religieux, linguis-
tiques, sociaux, culturels et juridiques formant une communauté ayant sa
propre cohésion. En revanche, les territoires occupés par l’Espagne ne
formaient aucune entité propre et n’avaient aucune identité. La partie située
au sud de l’oued Sakiet El Hamra faisait juridiquement partie de l’ensemble
mauritanien. Cette partie et le territoire actuel de la République islamique de
Mauritanie constituent «les parties indissociables de l’ensemble maurita-
nien ».

140. Sur ces bases, la Mauritanie prie la Cour de dire qu’au « moment dela
colonisation par l'Espagne, la partie du Sahara actuellement sous adminis-
tration espagnole avait des liens juridiques avec l’ensemble mauritanien ». En

52
61 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

même temps, elle considère que là où s’arrêtait l’ensemble mauritanien
commençait le Royaume du Maroc. Elle précise que la constatation qu’elle
demande se limite à la partie du Sahara occidental située au sud de la Sakiet
El Hamra, sous réserve de certains entrecroisements des liens juridiques de
l’ensemble mauritanien et de ceux du Maroc, là seulement où les parcours de
nomadisation de leurs tribus respectives se confondent.

* *

141. L’Espagne estime que les thèses de la Mauritanie se heurtent à un
certain nombre d’obstacles. A son avis, le Bilad Chinguiti ou ensemble
chinguittien ne coincide nullement avec ce qu’on appelle l’ensemble maurita-
nien. Dans son acception la plus large, le Bilad Chinguiti vise l’aire d’une
culture musulmane, un foyer culturel et religieux qui eut un certain rayon-
nement jusqu’au XVI: siècle. Mais, selon l’Espagne, il est impossible d’ad-
mettre qu’un phénomène culturel, limité dans l’espace et dans le temps, soit
identique 4 un prétendu ensemble qui serait essentiellement d’ordre géo-
graphique et dont les limites seraient plus larges. Il ne faut pas confondre le
rayonnement religieux et culturel de la ville de Chinguiti et sa renommée dans
le monde musulman avec l’hégémonie politique de l’émirat de l’Adrar qui
engloba la cité dans ses limites, quand il apparut au XVIII: siècle.

142. De l’avis de l’Espagne, non seulement l’idée d'ensemble exprime
l'appartenance, mais elle implique en outre l’idée que les éléments inclus dans
l’ensemble sont homogènes. Or l’ensemble mauritanien serait formé d’élé-
ments hétérogènes, dont certains seraient de simples tribus et d’autres
auraient atteint un degré plus complexe d'intégration, comme les émirats.
Quant à l’émirat de l’Adrar qui aurait été le noyau de l’ensemble mauritanien,
l'Espagne soutient que c’était une région distincte et indépendante de toutes
les régions avoisinantes, aussi bien du point de vue politique que du point de
vue social et économique. L’émirat constituait, d’après elle, un noyau de
pouvoir autonome, distinct à la fois des autres émirats du sud et des tribus
nomades indépendantes du nord et de l’ouest. De surcroît, au moment de la
colonisation du Sahara occidental, l’émirat connaissait, selon l'Espagne, de
graves désordres internes et subissait les attaques continuelles des émirats
voisins des Trarza et du Tagant; l'Espagne a dit de cette région qu’elle était
plongée dans un état d’anarchie.

143. Une autre difficulté se présente, d’après l'Espagne; c’est que la notion
d'ensemble mauritanien n’est accompagnée par la preuve d’aucun lien
d’allégeance entre les tribus habitant le territoire du Sahara occidental et les
tribus mauritaniennes ou entre les tribus du territoire et l’émirat de l’Adrar.
Loin de se fondre et de disparaître dans le cadre de ce qu’on appelle ensemble
mauritanien, soutient l'Espagne, les tribus du Sahara occidental ont mené
leur vie propre, indépendamment des autres tribus sahariennes. On se trouve,
selon elle, face à un manque presque absolu de preuves qui puissent étayer la
thèse mauritanienne en dehors de simples données sociologiques sur la vie
nomade.

53
62 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

144. Quant aux accords conclus par les tribus indépendantes du Sahara
avec des explorateurs espagnols et avec la France, l’Espagne estime que ces
documents contredisent la thèse d’un ensemble mauritanien à l’intérieur
duquel les tribus du Sahara occidental auraient été intégrées. A son avis, les
textes des deux traités signés à Idjil le 12 juillet 1886 l’un avec les tribus
indépendantes et l’autre avec l’émir sont à cet égard concluants. Le premier a
été conclu avec les tribus habitant la zone comprise entre l'Atlantique et le
versant occidental de l’Adrar, qui ont cédé à l’Espagne « tous les territoires
compris entre la côte des possessions espagnoles de l'Atlantique du cap
Bojador au cap Blanc et la limite occidentale de l’Adrar »; le second traité,
conclu avec l’émir, « reconnaît la souveraineté espagnole sur tout le territoire
de l’Adrar Tmar ». De l’avis de l'Espagne, l’existence de ces deux traités
séparés prouve non seulement la totale indépendance des tribus et de l’émirat
de l’Adrar mais encore l’indépendance de chacun par rapport aux autres; elle
prouve aussi que l’émir a peut-être exercé une influence sur ces tribus mais
jamais une autorité politique. De même, l'indépendance des tribus entre elles
ressort, selon l’Espagne, de la signature, par une seule tribu, du traité de 1884
conclu avec l'explorateur Bonelli. De plus, d’autres éléments de l’ensemble,
les émirats des Brakna, des Trarza et du Tagant et les tribus du Hodh, ont
signé au cours du XIX°® siècle toute une série de traités avec la France.
L'Espagne estime donc difficile de discerner en quoi réside la cohésion de ce
que l’on présente comme l’ensemble chinguittien.

145. L’Espagne rejette en outre l’idée liée à la notion d’ensemble maurita-
nien invoquée par la Mauritanie, selon laquelle le territoire placé sous
administration espagnole ne constituait pas un ensemble distinct et n’avait
pas d'identité. Elle soutient que l'actuel territoire du Sahara occidental
constituait l’assise d’un peuple saharien au caractère propre et bien défini,
composé de tribus autonomes et indépendantes de toute autorité extérieure,
que ce peuple habitait une région assez bien délimitée et qu’il avait élaboré
une organisation et un système de vie en commun fondés sur une conscience
collective et uné solidarité mutuelle, Au Sahara occidental, dit l'Espagne, la
population et les auteurs font une nette distinction entre leur pays, celui des
nomades, et les pays avoisinants, où la vie est sédentaire, comme ceux de
Chinguiti, de Tichit et de Tombouctou. La terre des sédentaires coïncide
sensiblement au nord avec les frontières historiques du Maroc et au sud avec
l’émirat de l’Adrar Tmar. Selon l’Espagne, il y avait donc au moment de la
colonisation un peuple sahraoui, doué de cohésion et différencié par rapport
aux émirats mauritaniens; ce peuple ne se considérait nullement comme une
partie du Bilad Chinguiti ou ensemble mauritanien.

146. La thèse mauritanienne se heurte aussi, d’après l'Espagne, à une autre
difficulté juridique: la République islamique de Mauritanie ne saurait en effet
être considérée comme le successeur immédiat du prétendu ensemble mauri-
tanien historique, car la notion de Mauritanie est née en 1904, à un moment
où le territoire du Sahara occidental avait déjà, selon l'Espagne, une existence
établie en fait et en droit.

54
63 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

147. Se fondant sur les arguments qui précèdent, l'Espagne soutient qu’au
moment de la colonisation espagnole il n’existait pas de liens juridiques entre
le territoire du Sahara occidental et l’ensemble mauritanien.

* *

148. Dans l’affaire de la Réparation des dommages subis au service des
Nations Unies, la Cour a déclaré: « Les sujets de droit, dans un système juri-
dique, ne sont pas nécessairement identiques quant à leur nature ou à l’éten-
due de leurs droits, et leur nature dépend des besoins de la communauté »
(C.LJ. Recueil 1949, p.178). Dans son examen des thèses de la Mauritanie
sur la nature juridique du Bilad Chinguiti ou ensemble mauritanien, la Cour
tient pleinement compte de cette observation et des caractéristiques propres
de la région et des populations sahariennes que la présente espèce concerne. Il
faut bien cependant appliquer un critère pour déterminer si, dans un cas
donné, on a affaire ou non en droit à ce qui est juridiquement une entité. En
outre, la Cour note que, dans l’affaire dela Réparation des dommages subis au
service des Nations Unies, le critère utilisé par elle a consisté à déterminer si
l'Organisation des Nations Unies - l'entité en cause - se trouvait dans une
situation « telle qu’elle ait vis-à-vis de ses Membres des droits dont elle ait
qualité pour leur demander le respect » (ibid., p. 178). Certes, dans l'avis
consultatif rendu en l’espèce, le critère a joué dans un contexte un peu
particulier. Néanmoins, tel est bien le critère essentiel à appliquer lorsqu'il est
prétendu qu’un groupe, qu’il soit composé d’ Etats, de tribus ou d’individus,
est une entité juridique distincte de ses membres.

149. Dans la présente affaire, les renseignements dont la Cour dispose
montrent qu’au moment de la colonisation espagnole il existait de nombreux
liens d’ordre racial, linguistique, religieux, culturel et économique entre des
tribus et émirats dont les populations habitaient la région saharienne qui fait
aujourd’hui partie du territoire du Sahara occidental et de la République
islamique de Mauritanie. Cependant ces renseignements révèlent aussi
l'indépendance des émirats et de nombre de ces tribus les uns à l’égard
des autres et, malgré certaines formes d’activité commune, |’absence
d'institutions ou d’organes, même réduits au minimum, qui leur auraient été
communs. La Cour ne peut donc conclure que les éléments en sa possession
permettent de considérer que les émirats et tribus existant dans la région
constituaient, suivant une autre expression utilisée par la Cour dans l’affaire
de la Réparation des dommages subis au service des Nations Unies, « une
entité capable d’être bénéficiaire d'obligations incombant à ses membres »
(ibid., p. 178). Que l’on définisse l’ensemble mauritanien comme le Bilad
Chinguiti, ou comme la nation chinguittienne ainsi que la Mauritanie le
suggère, ou encore comme une forme de ligue ou d’association, la difficulté
demeure qu’il n’avait pas le caractère d’une personne ou d’une entité
juridique distincte des divers émirats et tribus qui le constituaient. On ne peut
donc accepter la thèse suivant laquelle le Bilad Chinguiti aurait été une
«entité » ou un « ensemble » mauritanien jouissant d’une certaine forme de
souveraineté au Sahara occidental.

55
64 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

150. Eu égard aux considérations qui précèdent, la Cour conclut qu’au
moment de la colonisation espagnole il n’existait entre le territoire du Sahara
occidental et l’ensemble mauritanien ni un lien de souveraineté ou d’allé-
geance des tribus ni une «simple relation d’inclusion » dans une même
entité juridique.

151. Cette conclusion ne signifie pas cependant que la Cour doive
nécessairement répondre à la question II qu’au moment de la colonisation
par l’Espagne il n’existait aucun lien juridique entre le territoire du Sahara
occidental ét l’ensemble mauritanien. En effet il ne semble pas à la Cour que
la formule utilisée par l’Assemblée générale dans la question II limite
strictement la portée de celle-ci à l'existence de liens juridiques impliquant la
souveraineté territoriale. L’emploi de l'expression «liens juridiques» à
propos de l’ensemble mauritanien indique au contraire que la question II
envisage la possibilité qu’il existe d’autres liens de caractère juridique. Res-
treindre la portée de la question à des liens de souveraineté équivaudrait en
outre à ne pas tenir compte des caractéristiques propres de la région et des
populations sahariennes qui ont déjà été signalées aux paragraphes 87 et 88 et
à méconnaître la pertinence que pourraient présenter d’autres liens juridiques

pour les diverses méthodes concernant le processus de décolonisation.
152. Les renseignements dont la Cour dispose montrent clairement que le

nomadisme de la grande majorité des habitants du Sahara occidental au
moment de la colonisation a donné naissance à certains liens de caractère
juridique entre les tribus du territoire et celles des régions avoisinantes du
Bilad Chinguiti. D’après ces renseignements, les parcours de migration de
presque toutes les tribus nomades du Sahara occidental s’étendaient au-delà
des limites qui devaient devenir les frontières coloniales et atteignaient
notamment de vastes régions de ce qui est aujourd’hui le territoire de la
République islamique de Mauritanie. Dans leurs migrations, les tribus
possédaient des pâturages, des terrains cultivés et des puits ou des points
d’eau dans les deux territoires et avaient leurs cimetières sur l’un ou sur
l’autre. Ces éléments essentiels du mode de vie des nomades, ainsi que la Cour
l’a noté, étaient dans une certaine mesure l’objet de droits tribaux et leur
utilisation était d’une manière générale régie par des coutumes. En outre, les
relations entre toutes les tribus de la région dans des domaines comme les
conflits intertribaux et le règlement des différends étaient aussi régies par un
ensemble de coutumes intertribales. Avant l’époque de la colonisation du
Sahara occidental par l'Espagne, ces liens juridiques n’avaient et ne
pouvaient avoir d’autre source que les usages des tribus elles-mêmes ou le
droit musulman. Par conséquent, bien qu'il n’ait pas été démontré que le
Bilad Chinguiti existait en tant qu’entité juridique, les populations nomades
du pays chinguittien doivent, de l’avis de la Cour, être considérées comme
ayant possédé pendant la période pertinente des droits, y compris certains
droits quant aux terres sur lesquelles elles nomadisaient. La Cour conclut que

56
65 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

ces droits constituaient des liens juridiques entre le territoire du Sahara
occidental et l’ensemble mauritanien, étant entendu que cette expression
désigne les diverses tribus vivant sur les territoires du Bilad Chinguiti
aujourd’hui englobés dans la République islamique de Mauritanie. Il
s'agissait de liens qui ne connaissaient pas de frontière entre les territoires et
qui étaient indispensables au maintien même de la vie dans la région.

*

153. Pendant la procédure orale, le Maroc et la Mauritanie ont mis
l’accent sur le chevauchement des liens juridiques que l’un et l’autre auraient
eus avec le Sahara occidental au moment de sa colonisation. Bien que, sur des
points importants, la Cour ne partage pas l’opinion des deux Etats intéressés
sur la nature de ces liens, elle est cependant d’avis que l’entrecroisement des
liens en cause entre d’une part le territoire et d’autre part le Maroc et
l’ensemble mauritanien, tel que celui-ci est défini par la Cour, est à prendre en
considération pour la réponse à la question II. La Cour estime en effet qu’il y
a là un élément important pour apprécier l’étendue et les implications des
liens. |

154. La position du Maroc et celle de la Mauritanie paraissent avoir
sensiblement évolué depuis l’époque où, à l'Organisation des Nations Unies,
ces deux Etats ont émis pour la première fois leurs prétentions à des liens
spéciaux avec le Sahara occidental. Il suffira, aux fins du présent avis
consultatif, de prendre acte de leurs vues telles qu’elles ont été formulées en
dernier lieu devant la Cour.

155. Le Maroc a exposé ses vues de la manière suivante:

« Le Maroc affirme l’exercice de la souveraineté mais il ne nie point,
pour autant, que des liens juridiques d’une autre nature, mais non moins
essentiels eu égard à la question posée à la Cour et aux modes de vie
politique dans la région intéressée au moment de la colonisation
espagnole, puissent être affirmés par la Mauritanie.

la souveraineté invoquée par le Maroc et ... les liens juridiques invoqués
par la Mauritanie se sont. exercés sur des tribus nomades et ont eu un
premier impact sur les hommes. Ceux-ci, certes, ont dessiné dans leurs
parcours un ensemble territorial maïs, en raison même de la nature des
relations entre l’homme et le sol, des chevauchements géographiques
sont inévitables.

Quand le Maroc fait état de dahirs adressés à des destinations
géographiques allant jusqu’au cap Blanc, il invoque des documents
attestant l’allégeance de tribus se trouvant à un moment donné dans un
de leurs lieux de nomadisation. Mais il n’entend pas, par là même,
soutenir qu’au point de vue de destination du dahir l'appartenance à
l’ensemble mauritanien n’était pas prépondérante.

57
66

SAHARA OCCIDENTAL (AVIS CONSULTATIF)

En sens inverse d’ailleurs, le Maroc ne considère pas que la mention
géographique par la Mauritanie des points extrêmes de la nomadisation
des tribus mauritaniennes exclut la prépondérance de la souveraineté
marocaine dans ces régions.

En définitive, il existe un Nord et un Sud juxtaposant dans l’espace
des liens juridiques du Sahara occidental avec le Maroc et avec la
Mauritanie. »

Développant cette explication, le Maroc a dit:

«lorsque le Maroc évoque le cap Blanc et Villa Cisneros dans des
développements d’ordre général, il n’entend pas par là même soutenir
que sa souveraineté s’exercait sur ces régions au moment de la colonisa-
tion espagnole. Ces régions faisaient, en effet, partie intégrante de
l’ensemble mauritanien à l’époque considérée, ensemble dont la Répu-
blique islamique de Mauritanie est le seul successeur ».

156. La Mauritanie a exposé ses vues de la manière suivante:

«les Gouvernements de la République islamique de Mauritanie et du
Royaume du Maroc reconnaissent qu’il y a un Nord relevant du Maroc,
un Sud relevant de la Mauritanie et que des chevauchements existent du
fait des parcours de nomadisation du Nord et du Sud qui se croisent. Il
en résulte donc qu’il n’y a pas de no man’s land entre l’influence du
Maroc et celle de l’ensemble mauritanien... »

« Les zones de chevauchement dont il a été question devant la Cour
impliquaient la superposition de l’ensemble mauritanien, de l’ensemble
chinguittien et du Royaume du Maroc seulement là où ils se ren-
contraient.

C’est ainsi que la mention du cap Blanc et de Villa Cisneros par le
Maroc ne saurait signifier que ces régions se trouvaient, au moment dela
colonisation, sous la souveraineté marocaine, comme [il a été] reconnu …
le 25 juillet... De méme, telle ou telle nomadisation mauritanienne dans
la région de la Sakiet El Hamra ne saurait constituer une contestation de
l’appartenance de cette région au Royaume du Maroc qui, aux yeux du
Gouvernement mauritanien, ne s’arrétait pas aux limites du Makhzen. »

157. Il convient d’ajouter que le Maroc et la Mauritanie ont tous deux

souligné que le chevauchement ne laissait subsister aucun « vide géo-
graphique », aucun. no man’s land entre les régions ou existaient des liens
entre chacun d’eux et le Sahara occidental.

*

158. La Cour, comme on l’a vu, admet que la question II n’envisage

aucune forme de délimitation territoriale qu'il lui incomberait d’effectuer. II

58
67 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

est non moins évident que les conclusions auxquelles la Cour est parvenue au
sujet des liens qui existaient au moment de la colonisation entre le Sahara
occidental, le Royaume du Maroc ou l’ensemble mauritanien, tel que celui-ci
a été défini plus haut, l’amènent à constater en outre que ces liens s’entre-
croisaient dans une certaine mesure. Il n’en reste pas moins que les con-
clusions de la Cour sur la nature des liens juridiques entre le territoire et
respectivement le Royaume du Maroc et l’ensemble mauritanien diffèrent
sensiblement des opinions émises à cet égard par le Maroc et par la
Mauritanie. De l’avis de la Cour, ces liens n’impliquaient ni souveraineté
territoriale, ni co-souveraineté, ni inclusion territoriale dans une entité
juridique. Il en découle que le « chevauchement géographique » évoqué par
les deux Etats n’a pas, aux yeux de la Cour, le caractère que lui prêtent les
déclarations précitées.

159. Le chevauchement s’explique simplement par la localisation géo-
graphique des itinéraires de migration des tribus nomades; le fait que ces
itinéraires se croisaient et se recouvraient en partie était un élément crucial de
la situation complexe régnant au Sahara occidental à l’époque. Parler de
Nord et de Sud et de chevauchements excluant tout vide intermédiaire ne
rend donc pas compte de la complexité réelle de cette situation, complexité
qu’aggravait en fait l'indépendance de certaines des tribus nomades, en
particulier celle des Regueibat, l’une des plus importantes du Sahara occi-
dental. Bien qu'ils aient pu avoir certains liens avec les tribus du Bilad
Chinguiti, les Regueibat étaient un groupement essentiellement autonome et
indépendant dans la région considérée. Ce serait minimiser d’ailleurs la
complexité des relations juridiques existant à l’époque entre le Sahara
occidental et les territoires voisins si l’on omettait de rappeler que les parcours
de nomadisation de certaines tribus traversaient aussi une partie de ce qui
constitue à présent le territoire algérien.

160. La Cour estime en conséquence que la conclusion à tirer du chevau-
chement géographique n’est pas qu’il indique l’existence d’un Nord et d’un
Sud sans no man’s land intermédiaire mais plutôt qu’il traduit la difficulté de
déméler ce qu’étaient les diverses relations dans la région du Sahara occi-
dental au moment de la colonisation par l'Espagne.

*

161. Comme il est indiqué au paragraphe 70 du présent avis, l’Assemblée
générale a fait ressortir, dans la résolution 3292 (XXIX), que le droit des
populations du Sahara occidental à l’autodétermination n’était ni atteint ni
modifié par la requête pour avis consultatif ou l’une quelconque des dis-
positions de cette résolution. I] est également clair que, quand l’Assemblée
générale demande dans la question II quels étaient les liens juridiques du
territoire du Sahara occidental avec le Royaume du Maroc et l’ensemble
mauritanien, elle s'adresse à la Cour pour connaître la nature de ces liens
juridiques. On doit interpréter cette question, ainsi que l'indique le para-

59
68 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

graphe 85 ci-dessus, comme se référant aux liens juridiques qui pourraient
influer sur la politique à suivre pour la décolonisation du Sahara occidental.
En rédigeant sa réponse, la Cour ne saurait oublier l’objet en vue duquel l’avis
est sollicité. Cet avis est requis pour aider l’Assemblée générale à définir la
politique de décolonisation qu’elle adoptera à l’avenir et en particulier pour
l’aider à se prononcer sur les thèses du Maroc et de la Mauritanie selon
lesquelles l’un et l’autre auraient eu avec le Sahara occidental des liens
juridiques mettant en jeu l'intégrité territoriale de leurs pays.

162. Les éléments et renseignements portés à la connaissance de la Cour
montrent l'existence, au moment de la colonisation espagnole, de liens
juridiques d’allégeance entre le sultan du Maroc et certaines des tribus vivant
sur le territoire du Sahara occidental. Ils montrent également l'existence de
droits, y compris certains droits relatifs à la terre, qui constituaient des liens
juridiques entre l’ensemble mauritanien, au sens où la Cour l’entend, et le
territoire du Sahara occidental. En revanche, la Cour conclut que les éléments
et renseignements portés à sa connaissance n’établissent l’existence d’aucun
lien de souveraineté territoriale entre le territoire du Sahara occidental d’une
part, le Royaume du Maroc ou l’ensemble mauritanien d’autre part. La Cour
n’a donc pas constaté l’existence de liens juridiques de nature à modifier
l'application de la résolution 1514 (XV) quant à la décolonisation du Sahara
occidental et en particulier l’application du principe d’autodétermination
grâce à l’expression libre et authentique de la volonté des populations du
territoire (voir paragraphes 54 à 59 ci-dessus).

163. Par ces motifs,

LA COUR DÉCIDE,

En ce qui concerne la question I,

par treize voix contre trois,

En ce qui concerne la question I,

par quatorze voix contre deux,
de donner suite à la requête pour avis consultatif:
La COUR EST D’AVIS,

En ce qui concerne la question I,
à l’unanimité,

60
69 SAHARA OCCIDENTAL (AVIS CONSULTATIF)

que le Sahara occidental (Rio de Oro et Sakiet El Hamra) n’était pas un
territoire sans maitre (terra nullius) au moment de la colonisation par
l'Espagne;

En ce qui concerne la question II,

par quatorze voix contre deux,

que le territoire avait, avec le Royaume du Maroc, des liens juridiques
possédant les caractères indiqués au paragraphe 162 du présent avis;

par quinze voix contre une,

que le territoire avait, avec l’ensemble mauritanien, des liens juridiques
possédant les caractères indiqués au paragraphe 162 du présent avis.

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, à La Haye, le seize octobre mil neuf cent soixante-quinze, en deux
exemplaires, dont l’un restera déposé aux archives de la Cour et dont l’autre
sera transmis au Secrétaire général de l'Organisation des Nations Unies.

Le Président,
(Signé) Manfred LACHS.

Le Greffier,
(Signé) S. AQUARONE.

M. GROS, juge, fait la déclaration suivante:

Telle que je l’entends, la requête pour avis consultatif pose à la Cour une
question précise, relative à une certaine controverse juridique, à laquelle l'avis
consultatif donne une réponse complexe; je n’ai été d'accord avec la Cour que
pour une partie de cette reponse que j’aurais souhaité isoler du reste de la
partie dispositive de l’avis. Mon analyse des faits de la cause et des règles de
l'interprétation qu’il convient de leur appliquer est différente des observa-
tions faites par la Cour et je crois nécessaire d’exposer briévement les raisons
de mon approche des problèmes soulevés par l’étude de la requête de
l'Assemblée générale dont l’objet me paraît plus limité que celui retenu dans
lavis consultatif.

1. Dans toute affaire contentieuse ou consultative, la première question
qui se pose au juge est: quel est l'objet de la demande? En l'espèce il est apparu

61
70 SAHARA OCCIDENTAL (DECL. GROS)

dès le début de la procédure que l’Assemblée générale demandait à la Cour de
lui donner un avis sur une question juridique précise, définie comme résultant
d’une « controverse juridique [qui] a surgi au cours des débats au sujet du
statut dudit territoire au moment de sa colonisation par l’ Espagne »; dans la
documentation fournie par le Secrétaire général sur la période 1958-1974 ne
se trouve aucune trace d’une question juridique particulière entre le Maroc et
l'Espagne que, cependant, le présent avis consultatif a qualifiée de « différend
juridique relatif au territoire » (ordonnance du 22 mai 1975 et paragraphe 9
de l’avis). J’ai donc voté contre l’ordonnance du 22 mai qui, consacrée à la
composition de la Cour, a inévitablement tranché la question du caractère
juridique de l’avis, comme déjà en 1971 (Conséquences juridiques pour les
Etats de la présence continue de l'Afrique du Sud en Namibie (Sud-Ouest
africain) nonobstant la résolution 276 (1970) du Conseil de sécurité, C.I.J.
Recueil 1971, p. 16 et suiv.). Le problème que je traiterai d’abord est celui de la
définition de l’objet de la présente demande d’avis, en dehors des consé-
quences de l’ordonnance sur la composition de la Cour (cf. sur ce point le
paragraphe 7 infra). Je considère qu’il n’existe pas de différend — puisque le
mot est employé par la Cour — entre le Maroc et l'Espagne, mais une
question juridique soulevée par le Gouvernement du Maroc devant l’Assem-
blée générale, à laquelle s’est associé en 1974 seulement le Gouvernement de
la Mauritanie, s’analysant en une controverse juridique multilatérale dans un
débat sur le statut futur du territoire du Sahara occidental (désigné désormais
comme le Territoire). L'objet de cette question juridique est le suivant: le
Maroc est-il en droit de réclamer la réintégration du Territoire dans le
territoire national du Royaume du Maroc auquel il appartenait, selon cet
Etat, au moment de la colonisation espagnole? Telle est donc la question
juridique précise à laquelle la Cour doit répondre et à celle-ci seulement, ce
qui m’améne à tenir les développements de l’avis consultatif sur d’autres
sujets comme dépourvus de rapport avec l’objet de la requête.

2. Il n’est pas nécessaire d’insister longuement sur le caractère du prétendu
différend entre deux Etats sur une telle question. La Cour devait examiner les
titres de l’Empire chérifien avant le moment de la colonisation espagnole,
même si la date de 1884 n'était pas une date rigide. La preuve de la
souveraineté de l’Empire chérifien est nécessairement une preuve antérieure à
l'action du Gouvernement de l'Espagne et indépendante de cette action; la
réclamation étant fondée sur le détachement d’une partie du territoire de
l'Empire entraîne la nécessité de prouver l’appartenance antérieure au
territoire d’un Etat alors reconnu par la communauté des Etats. L'Espagne
peut, certes, avoir été un témoin de la situation parmi d’autres, mais elle ne
peut pas être une partie à un différend juridique bilatéral qui « a persisté »
(par. 36 de l’avis) avec le Royaume du Maroc sur des faits et une situation de
droit advenus il y a quatre-vingt-dix ans. Pour qu’un différend existe
réellement entre deux Etats il faut, comme M. Morelli puis sir Gerald
Fitzmaurice l’ont exposé en l'affaire du Cameroun septentrional (C.I.J.
Recueil 1963, p. 109) et en celle de l’avis du 21 juin 1971 (C.I.J. Recueil 1971,
p. 314), que:

62
71 SAHARA OCCIDENTAL (DECL. GROS)

« Pune des parties [ou les parties] formule ou ait formulé, à propos d’une
action, d’une omission ou d’un comportement présents ou passés de
l’autre Partie, un grief, une prétention ou une protestation que ladite
Partie conteste, rejette ou dont elle dénie la validité, soit expressément,
soit implicitement en persistant dans l’action, l’omission ou le compor-
tement incriminés, ou bien en ne prenant pas la mesure demandée, ou
encore en n’accordant pas la réparation souhaitée ».

Il ne suffit pas que deux Etats aient des thèses différentes ou même opposées
sur un événement ou une situation pour qu'il y ait une affaire contentieuse et
la fin du passage cité le montre bien; si l’Etat réclamant ne peut obtenir de
l’autre Etat aucune satisfaction de sa réclamation, il n’y a pas de différend
entre eux. Or, que pouvait répondre le Gouvernement de l’Espagne à une
demande du Gouvernement du Maroc concernant le droit de réintégration
du Territoire dans le Royaume du Maroc, alors que ces deux gouvernements
ont formellement accepté de procéder à la décolonisation du Territoire par
une procédure entreprise au sein de l'Organisation des Nations Unies, sinon
qu’il n’avait pas compétence pour décider seul ce problème que les deux
gouvernements, avec bien d’autres, débattent dans divers organes des
Nations Unies. Même si le Gouvernement de l'Espagne avait accepté
d'appuyer la revendication du Gouvernement du Maroc, une telle attitude
eût été dépourvue d'effet juridique sur le plan international. Les deux
gouvernements ont choisi formellement la décolonisation dans le cadre des
Nations Unies pour étudier et finalement régler l’avenir du Territoire, avec les
autres Membres des Nations Unies. Il n’y a pas de différend bilatéral
détachable du débat sur la décolonisation aux Nations Unies, il n’y a pas de
différend bilatéral du tout et il n’y en a jamais eu.

3. La Cour n’a pas repris dans l’avis consultatif les termes « différend
juridique relatif au territoire » entre les Gouvernements du Maroc et de
l'Espagne, utilisés dans l’ordonnance du 22 mai: les paragraphes 34 à 41
modifient légèrement l'analyse et parlent de controverse juridique née en
dehors de relations bilatérales, lors des débats aux Nations Unies et au sujet
de problèmes traités par l’Assemblée générale. Mais le motif de l'ordonnance
du 22 mai était bien un prétendu différend bilatéral puisqu’un juge ad hoc
était admis pour le Maroc et refusé pour la Mauritanie. Et, malgré l’évolution
du style de l’avis, le raisonnement demeure qu’une controverse juridique a
persisté entre le Maroc et l'Espagne et ceci est, me semble-t-il, insoutenable
pour les motifs de fond brièvement rappelés. C’est également insoutenable
dans l’histoire de la concrétisation du prétendu différend. En examinant les
documents présentés la Cour rappelle justement que, entre 1958 et 1974, la
controverse eut plusieurs aspects. Entre 1966 et 1974 elle s’estompe au point
d’être laissée de côté par le réclamant, en dehors de réserves destinées à
maintenir sa thèse juridique contre l’argument d'abandon. Mais, avant 1966,
Popposition de vues entre Maroc et Espagne n’a jamais dépassé le stade de
l'entretien diplomatique bilatéral ou du débat d'idées aux Nations Unies; le
dossier soumis à la Cour ne comporte pas une seule trace de négociation qui

63
72 SAHARA OCCIDENTAL (DÉCL. GROS)

puisse paraître un préliminaire à la concrétisation d’un différend bilatéral.
Après avoir tenté la voie de la négociation avec l'Espagne pour obtenir des
solutions que le dossier ne précise pas, le Gouvernement du Maroc a déclaré
le 7 juin 1966 choisir une autre voie, celle de «la libération et de l’indé-
pendance des populations marocaines du Sahara dit espagnol … per-
suadé que-le chemin de l’unité passe par la libération et l'indépendance »
(A/AC.109/SR.436, p. 8). Le prétendu différend ne s'était pas concrétisé
jusqu'alors et dans les débats ultérieurs il faut attendre la session de l’Assem-
blée générale de 1974 où, selon la Cour, il « reparaît ».

4. Ayant recherché à propos de l’avis consultatif du 21 juin 1971 (C.LJ.
Recueil 1971, p. 329-330) les éléments de solution du problème que pose
l'existence parallèle d’un différend entre deux ou plusieurs Etats et d’une
situation dont serait saisi un organe politique des Nations Unies, je con-
sidérais que le fait de traiter une situation générale au sein des Nations Unies
ne pouvait faire disparaître l’élément-différend entre Etats, s’il en existe un à
la base de cette situation générale et que, dans chaque cas, la première
question était de savoir si l’on est en présence ou non d’un véritable différend.
Je ne vois pas que, dans le cas présent, il y ait de différend entre Maroc et
Espagne; il ne peut pas y avoir de différend sur un point de droit quenil’un ni
l’autre de ces Etats ne peuvent trancher par eux-mêmes. La contestation dans
tous les débats aux Nations Unies porte sur un problème dont la solution n’a
de sens que si elle est valable erga omnes; en l’espèce il n’y a pas de différend
bilatéral détachable du débat général sur la réclamation du Gouvernement
du Maroc de réintégration du Territoire mais ce qui est détachable du débat
général c’est un point de droit d'intérêt général pour lequel l’Assemblée
générale s’estime mal informée et qu’elle demande à la Cour de déterminer
afin de pouvoir poursuivre l’examen de la décolonisation du Territoire. Ce
point peut certes intéresser plus spécialement tels Etats Membres et c’est la
raison pour laquelle ils sont mentionnés dans la résolution 3292 (XXIX), ces
Etats ne s'opposent pas des réclamations particulières, il n’y a pas différend.

5. Hors l'important intérêt juridique de principe que comporte la discus-
sion du point, la différence entre le prétendu différend bilatéral et une
question juridique relevant de la compétence consultative de la Cour a eu
pour effet principal une décision erronée prise sur la composition de la Cour
et en second lieu que la présentation de l’avis consultatif a été exactement
transposée des habitudes du contentieux. Je regrette que la Cour ait confirmé
dans l’avis la thèse provisoirement adoptée dans l’ordonnance du 22 mai et,
me joignant aux réserves d’autres membres de la Cour, je maintiens que cette
analyse n’a pas tenu compte des conditions nécessaires pour admettre
l'existence de différends réels. Ceci d’autant plus qu’en admettant dans l’avis
consultatif que l’objet de son examen dépendait de l’interprétation de l’action
de décolonisation du Territoire, la Cour abandonnait en pratique la thèse de

64
73 SAHARA OCCIDENTAL (DÉCL. GROS)

l’opposition bilatérale Maroc-Espagne sur la réintégration du Territoire dans
le Royaume du Maroc.

6. La question de savoir si, dans l’action entamée par les Nations Unies
pour la décolonisation du Sahara occidental, un ou deux Etats peuvent
invoquer un droit à réintégration du Territoire sous leur souveraineté est une
question juridique au sens de l’article 65 du Statut de la Cour et il convient d’y
répondre. Mais la définition des questions juridiques selon l’article 65 telle
que l’avis consultatif la formule de façon générale aux paragraphes 18 et 19
me paraît dangereusement inexacte. Je rappellerai seulement que la Cour,
lorsqu'elle rend un avis consultatif sur une question de droit, dit le droit.
L’absence de force obligatoire ne transforme pas la démarche judiciaire en
consultation juridique qu’on utilise ou non à sa guise. L’avis consultatif
détermine le droit applicable à la question posée; il est possible que l’organe
qui a demandé l’avis ne le suive pas dans son action, mais cet organe sait qu’il
ne pourrait adopter une position contraire au prononcé de la Cour avec une
efficacité quelconque sur le plan juridique. Dans le cas présent tel qu'il a été
défini dans l’avis consultatif ce point n’est plus en doute; puisque la question
posée était reconnue comme juridique et qu’une réponse pouvait être en-
visagée comme susceptible d’influer sur l’action de décolonisation du Terri-
toire par l'Organisation des Nations Unies, la Cour pouvait exercer normale-
ment sa fonction d’organe judiciaire sur une telle question, à la différence du
cas envisagé en 1963 où elle déclarait: « un tribunal n’a pas simplement pour
fonction de fournir une base d’action politique alors qu'aucune question
juridique concernant des droits effectifs n’est en jeu» (C.I.J. Recueil 1963,
p. 37; les italiques sont ajoutés). La réponse de la Cour concerne une
prétention à un droit de réintégration du Territoire dans le moment présent et
le fait que la première épreuve de ce droit était celle des titres antérieurs à la
colonisation ne donne pas un caractère abstrait ou académique à une telle
question. Il n’en est pas de même pour l’autre partie de la réponse que la Cour
a donnée dans le paragraphe 162 de l’avis, comme nous le verrons aux
paragraphes 10 et 12 de ces observations; c'est l’application de cette théorie
extensive du sens de l’article 65 du Statut à la partie dispositive de l’avis quien
montre le caractère abusif.

7. Pour en terminer avec cet aspect des problèmes de compétence qui se
posaient à la Cour, je remarquerai seulement que les engagements pris dans
une ordonnance sur une question préliminaire ont, une fois de plus, lié la
Cour. Les considérants de l’ordonnance du 22 mai 1975 se fondent sur des
« apparences » de différend entre Maroc et Espagne et de demande sur une
question juridique pendante entre deux ou plusieurs Etats au sens de l’ar-
ticle 89 du Règlement; le verbe « paraître » est employé quatre fois. Mais la
Cour ajoutait que ses conclusions ne préjugeaient sa position sur aucune
des questions à décider dans la suite, compétence, opportunité de répondre à
la demande, fond. Malgré la disparition pratique du différend bilatéral dans
la chaîne de raisonnements de la Cour dans son avis et le voile posé sur

65
74 SAHARA OCCIDENTAL (DÉCL. GROS)

l'existence d’une question juridique pendante entre des Etats, la Cour n’a pas
voulu ou pu modifier le prononcé de mai 1975 alors que la raison de la
désignation d’un juge ad hoc ne tient pas. Le troisième considérant de
l’ordonnance déclare que la Cour « compte sur le siège un juge ressortissant
de l’Espagne, Puissance administrante du Sahara occidental »; j'ai indiqué
aux paragraphes 2 et 4 ci-dessus que, à ce titre ou à un autre, l'Espagne n’avait
pas été partie à un différend bilatéral, ni au règlement d’une question
juridique pendante entre deux ou plusieurs Etats. En décidant que la question
posée à la Cour était reliée à la poursuite de l’action de décolonisation par
l’Assemblée générale, la Cour admet implicitement que la justification de sa
compétence n’est plus le différend «apparu» en mai 1975. Sir Gerald
Fitzmaurice et moi-même avons commenté en 1971 les regrettables effets de
ces ordonnances sur la composition de la Cour qui préjugent irrévocablement
le fond (C.I.J. Recueil 1971, p. 316, 325-326 et 330). Je dois ajouter, dans le cas
présent, que la Cour a laissé siéger un de ses membres alors qu’il avait pris
position aux Nations Unies sur un élément du débat (cf. sur ce point C.L.J.
Recueil 1971, l'opinion dissidente de sir Gerald Fitzmaurice, p. 309, et mes
observations, p. 311 et suiv.).

8. Mes observations sur les problémes posés par le Gouvernement de la
Mauritanie ne s’écartent pas, pour l’essentiel, de celles de la Cour; cependant
je remarquerai que la position juridique du Gouvernement de la Mauritanie
dans la procédure devant la Cour était particulière puisqu’il n’avait pas
prétendu opposer, avant 1974, sa prétention de réintégration du Territoire
dans son territoire national à la poursuite normale de la procédure d’autodé-
termination des populations du Territoire dans le cadre des Nations Unies.

*

9. Les considérations qui précèdent sur l'interprétation qu’il convient de
donner à l’article 65 du Statut et sur l’objet exact de la demande d’avis me
permettent d’être bref dans l’explication de mon vote négatif sur l’oppor-
tunité de répondre à la première question contenue dans la demande. La Cour
ayant décidé de répondre à cette question dans les termes mêmes où elle est
posée, j'ai considéré que la question n'était pas juridique, qu’elle était
purement académique et sans portée utile et je partage les vues de M. Dillard
sur son caractère tendancieux (a loaded question). L'avis consultatif recon-
naît, à juste titre, que la notion de terra nullius n’a jamais été invoquée par
aucun des Etats intéressés au statut du Territoire au moment de la colonisa-
tion; aucun traité ou document diplomatique n’a été produit qui invoque cette
notion à propos du Sahara occidental et les Etats ne parlent alors que de

66
75 SAHARA OCCIDENTAL (DÉCL. GROS)

zones d'influence. Pour un territoire à propos duquel la notion n’apparaît pas
dans la pratique des Etats, c’est un exercice d’école de demander à la Cour de
se prononcer sur une situation hypothétique; le juge ne recherche pas ce qui
aurait pu se passer en 1884 si les Etats avaient invoqué cette notion, mais ce
qui s’est passé. Si la véritable question posée par l’Assemblée générale était,
dans l’esprit de ses auteurs, le statut juridique du Territoire selon le droit
international de l’époque, elle faisait double emploi avec la deuxième
question à laquelle la Cour, presque à l’unanimité, a accepté de répondre.

Cela dit, puisque la Cour a décidé de répondre à cette première question, et
que nos règles ne permettent pas l’abstention, j’ai voté avec tous mes collègues
que le Territoire n’était pas sans maitre avant la colonisation. J’estime en effet
que les tribus indépendantes qui parcouraient le Territoire ou s’y arrétaient en
certains lieux exerçaient une autorité de fait suffisamment reconnue pour
qu’il n’y ait pas eu terre sans maitre.

10. La solution choisie par la Cour pour donner sa réponse à la deuxième
question n’est pas la plus simple puisque, procédant par renvoi au para-
graphe 162 du raisonnement, la réponse elle-même est énigmatique autant que
ce paragraphe qui associe une constatation positive de liens dits juridiques
d’allégeance entre certaines tribus nomades du Territoire et l’empereur du
Maroc au moment de la colonisation, en même temps que d’autres liens dits
juridiques, cette fois entre l’ensemble mauritanien et le Territoire, à une
décision négative sur l’existence d’un lien de souverainetésur le Territoire dela
part de l’Empire du Maroc ou de l’ensemble mauritanien, avec la conclusion
qu’aucun lien juridique n'existe qui pourrait influer sur le principe d’autodé-
termination par l’expression libre et authentique dela volonté des populations
du Territoire (ceci avec nouveau renvoi aux paragraphes 54 à 59 de l’avis).

La deuxième partie du paragraphe 162 concernant la question de la
souveraineté territoriale est la seule qui corresponde à la question posée dans
la requête pour avis. L’objet de la requête, comme je l’ai dit dès le paragraphe
premier ci-dessus, était d’obtenir l’avis de la Cour sur une prétention du
Gouvernement du Maroc tendant à la réintégration du Territoire dans le
territoire national marocain et sur une prétention parallèle du Gouvernement
de la Mauritanie fondée sur la notion d’ensemble mauritanien au moment
considéré, avis consultatif nécessaire avant de poursuivre l’action de décolo-
nisation du Territoire. Je partage les vues et la décision de la Cour sur ce point
de droit.

Par contre, si le paragraphe 162 avait été divisé en deux, j'aurais voté contre
la première partie visant les «liens juridiques » autres que celui de la
souveraineté territoriale parce que ces liens ne sont pas des liens juridiques
mais des liens ethniques, religieux ou culturels, des liens de contact d’une
civilisation avec ce qui lui est périphérique et extérieur qui n’entament pas son

67
76 SAHARA OCCIDENTAL (DÉCL. GROS)

caractère propre. Il me faut donc faire quelques remarques sur cette partie de
la réponse de la Cour avec laquelle je suis en désaccord, tant sur le
raisonnement que la conclusion (par. 105, 106, 107, 129 pour le Maroc; 151 et
152 pour la Mauritanie; 162 pour la conclusion).

11. La description du désert saharien et de la vie nomade vers 1884 faite
dans l’avis est une vision bucolique de réalités sévères. A l’époque, le désert
saharien est encore cette mer de sable sans frontière que les caravanes utilisent
comme des convois un océan, assurant un commerce qui est bien connu; le
désert est une voie d’accès aux marchés périphériques. La relation du
territoire avec les hommes est affectée par ces traits et l’organisation des
populations du désert reflète ces conditions particulières de vie, la caravane,
la recherche des terrains de pacage, les oasis, la défense ou la conquête, la
protection et la soumission entre les tribus à propos desquelles un témoignage
produit devant la Cour et non contesté déclare que, à l’époque contempo-
raine, on compterait cent soixante-treize tribus maures. La Cour n'ayant pu
préciser ses recherches, il est vain de généraliser, en dehors de toutes données
véritables, qu’il y avait une « allégeance » entre l’empereur du Maroc et
« certaines » tribus nomades ou « certains droits relatifs à la terre » entre le
Territoire et l’ensemble mauritanien, alors que la Cour ne pourrait dire ni
quelles tribus étaient concernées en 1884, avec quelle efficacité et pour quelle
durée, ni quel exercice effectif de droits relatifs à la terre confondaient
l’ensemble mauritanien et les tribus, quelles tribus et pour quelle durée. Le
juge doit établir des faits, c’est-à-dire constater leur existence et il leur donne
un sens juridique par sa décision; il ne peut ni supposer l'existence de faits ni
les déduire d’hypothéses non documentées. Comment parier d’un lien juri-
dique d’allégeance, notion de droit féodal dans une société hiérarchisée à
l'extrême où l’aliégeance était une obligation formellement et publiquement
assumée, connue de tous, invoquée de part et d’autre, et sanctionnée par des
procédures et pas seulement la contrainte armée. La situation politique, au
sens le plus large du mot, des tribus du déseri est celle d’une indépendance
affirmée par les armes entre ces tribus elles-mêmes et à l’égard de la périphérie
de leurs territoires de parcours. Pour donner au terme allégeance son sens
traditionnel il eût fallu dire davantage que la possibilité de manifesta-
tions d’une autorité du Sultan sur certaines tribus du désert non identifiées
(par. 105 de l’avis). Quant aux indications et déductions apportées sur le rôle
des différentes tribus des Tekna, également non identifiées, elles me semblent
aventureuses et de simples constructions à posteriori d’une époque peu
connue. Dans l’état du dossier et des ouvrages de géographes, historiens,
explorateurs ou militaires sur cette époque, le désert saharien et ses tribus ne
reconnaissent pas d’allégeance au sens juridique du mot et des contacts ou
relations épisodiques avec l'extérieur n’entament pas la singularité et l’ex-
clusivisme de leur mode de vie. Si le désert est bien un monde à part, c’est un
monde autonome dans la conception de ses rapports avec qui vit autrement.

68
77 SAHARA OCCIDENTAL (DÉCL. GROS)

12. Des rapports de contact dont la durée est inconnue et l’existence à
l’époque de la colonisation supposée plutôt que prouvée ne constituent pas un
objet possible d’étude et de réponse pour la Cour qui, en y procédant, excède
les pouvoirs que lui confère l’article 65 de son Statut (cf. par. 6 ci-dessus). Par
l'effet de l’interprétation extensive donnée à l’article 65 qui l’a amenée à se
poser une seconde question, celle des liens juridiques autres que la souverai-
neté sur te Territoire à l’époque considérée, seul objet de la controverse qui a
provoqué la requête pour avis, la Cour prétend répondre à une question
juridique mais les liens qu’elle qualifie de juridiques ne le seraient que si, après
en avoir établi l’existence, la Cour pouvait, d’une manière quelconque par la
détermination de sa portée, produire un effet sur l’action de décolonisation
du Territoire. La Cour ne peut attribuer un caractère juridique à des faits qui
ne l’ont pas en eux-mêmes; le juge ne crée pas le droit, il l’établit. S’il n’y a
aucune règle de droit qui lui permette d’affirmer l'existence des prétendus
liens juridiques, la Cour sort de son rôle d’organe judiciaire en les qualifiant
de juridiques et son prononcé n’est pas un prononcé de droit; l’indication
donnée par la Cour au paragraphe 73 de l’avis selon laquelle il faut que des
questions posées dans une demande d’avis aient « un effet pratique à l’heure
actuelle » pour ne pas être « dépourvues d’objet ou de but » ne peut suffire car
la Cour n’a pas, en la matière, qualité pour « donner des conseils » à
l’Assemblée générale qui puissent avoir un effet pratique. Pour de tels
facteurs, qu'ils aient existé en 1884 — ce qui n’a pas été « établi » au sens
judiciaire du mot — ou non, l’Assemblée générale serait libre de les prendre
en considération aussi bien que d’autres facteurs contemporains qui ne
relèvent pas davantage de la compétence de la Cour, parce que l’économie, la
sociologie ou la géographie humaine ne sont pas le droit. La Cour disait en
1962: « conformément à l’article 65 du Statut la Cour ne peut donner un avis
que sur une question juridique. Si une question n’est pas juridique, la Cour n’a
pas de pouvoir discrétionnaire en la matière » (avis consultatif du 20 juillet
1962, Certaines dépenses des Nations Unies (article 17, paragraphe 2, de la
Charte), C.I.J. Recueil 1962, p. 155).

13. J’ai exprimé mon sentiment en 1974 sur cette nouvelle tendance de la
Cour à répondre à des problèmes qu’elle se pose plutôt qu’à celui qui lui est
posé et ne puis que reprendre mes observations d’alors (C.J. Recueil 1974,
p. 148-149). Dans le cas présent j'ai été contraint par la formulation de la
partie dispositive de l’avis consultatif à un vote aussi peu satisfaisant que cette
formulation elle-même, comme le montrent les diverses opinions par rapport
à l’apparente quasi-unanimité. Comme d’autres, je n’ai eu le choix qu’entre
une approbation ou un désaccord également qualifiés de réserves; j'ai voté
pour l’approbation du dispositif, donc du paragraphe 162, à cause de sa
partie relative à l’objet de la demande, tel que je l’ai défini ici, c’est-à-dire la
vérification de l’existence de liens juridiques d'appartenance ou de dépen-
dance des populations du Territoire, à l’époque considérée, par rapport à
une autorité politique extérieure, en un mot des liens relatifs à la souveraineté
réclamée devant la Cour; et là s’arrétait le rôle de la Cour.

69
78 SAHARA OCCIDENTAL (DÉCL. IGNACIO-PINTO)

M. IGNACIO-PINTO, juge, fait la déclaration suivante:

Je n’ai pu souscrire qu’en partie à l’avis de la Cour internationale de Justice
en date du 16 octobre 1975 et seulement parce que, en son dernier considérant
(par. 162), la Cour

«conclut que les éléments et renseignements portés à sa connaissance
n’établissent l'existence d’aucun lien de souveraineté territoriale entre le
territoire du Sahara occidental d’une part, le Royaume du Maroc ou
l’ensemble mauritanien d’autre part. La Cour n’a donc pas constaté
l’existence de liens juridiques de nature à modifier l’application de la
résolution 1514 (XV) quant à la décolonisation et en particulier l’ap-
plication du principe de l’autodétermination grâce à l'expression libre et
authentique de la volonté des populations du territoire. »

Je rejette en conséquence toute la partie de l’exposé de la Cour qui déclare
qu’au moment de la colonisation espagnole il. y avait des liens juridiques
d’allégeance entre le sultan du Maroc et certaines tribus du territoire en même
temps que d’autres liens juridiques entre l’ensemble mauritanien et le terri-
toire du Sahara occidental.

Mon opposition contre l’avis consultatif provient de ce que je considère
que, s’il appert que la Cour est fondée à se déclarer compétente aux termes des
dispositions de l’article 96 de la Charte des Nations Unies d’une part et de
l'article 65 du Statut de la Cour d’autre part pour recevoir de l’Assemblée
générale des Nations Unies la requête d’avis consultatif, il eût été opportun
qu’en raison de certaines circonstances de la cause ab initio la Cour, usant de
son pouvoir discrétionnaire, après avoir déclaré recevable la requête quant à
la forme, la rejette quant au fond parce que les questions telles qu’elles étaient
posées constituent une sorte de questions pièges, lesquelles amenaient de
toute manière à la réponse attendue en l’espèce, la reconnaissance de droits de
souveraineté au Maroc d’une part et à la Mauritanie d’autre part sur telle ou
telle autre partie du Sahara occidental.

Pour abréger et éviter des répétitions inutiles, je puis me rallier aux
observations de M. Petrén portant sur l’interprétation du paragraphe 162 de
l'avis et les raisons pour lesquelles mon collègue, comme moi-même, rejette
dans ce paragraphe tout ce qui ne concerne pas les liens de souveraineté sur le
territoire de la part du Maroc ou de l’ensemble mauritanien, partie du
paragraphe que je puis accepter.

Judge NAGENDRA SINGH makes the following declaration:

While agreeing with the Advisory Opinion and the emphasis that it places
on ascertainment of the will of the people “genuinely expressed” as the basic

70
79 WESTERN SAHARA (DECL. NAGENDRA SINGH)

pillar of self-determination it may be worthwhile to throw more light on the
nature and character of the legal ties which remain the subject-matter of
Question II of General Assembly resolution 3292 (X XIX) by which the Court
is seised of the present request for an Advisory Opinion. No tribunal would
appear to depart from its judicial character if it were to state precisely the
implications of those ties in terms of decolonization which is the very object
and the main theme of the exercise pending before the General Assembly.
This is à vital aspect which has to be stated fully and in clear and un-
ambiguous terms to enlighten the General Assembly.

In addition there are other aspects, perhaps equally important; which merit
attention and require to be appropriately emphasized to convey the full
significance of the Advisory Opinion. These matters which weigh with me are
briefly stated below.

I

Both Morocco and Mauritania have pleaded on certain pertinent aspects
and details of the decolonization process which need to be emphasized.
Counsel for Morocco in his oral argument before the Court stated:

“Even in the event that the General Assembly should decide that for
the implementation of the principle of self-determination, a referendum
should be held, even in such a case, it would be useful to know whether,
bearing in mind the existence of legal ties with a country at the time of
colonization of this territory by. Spain, it would not be as well to lay
before the populations the problem of their future re-attachment, of
their return, or on the contrary of their detachment from, ex hypothesi,
their former mother country.” (Hearing of 26 June 1975.)

“... this problem of the wording of the questions to be put in some future
referendum is to some extent clarified by the need for the General
Assembly to be in possession of all the elements of this matter . . .” (ibid.)
(emphasis added).

The Court, having reached the correct conclusion that there were no legal ties
of such a nature as might “affect the application of resolution 1514 (XV) and,
in particular, of the application of the principle of self-determination through
the free and genuine expression of the will of the peoples of the territory”
would appear to be justified in proceeding further by indicating the extent
to which those legal ties that did exist could have a bearing on the
decolonization process and if so what concrete shape it could take.

Those legal ties which the Court found to exist at the time of Spanish
colonization between Western Sahara and Morocco or Mauritania were not
of such a character as to justify today the reintegration or retrocession of the
territory without consulting the people. The main reason for this conclusion is
simply that, at the time of Spanish colonization, there was no evidence of the

71
80 WESTERN SAHARA (DECL. NAGENDRA SINGH)

existence of one single State comprising the territory of Western Sahara and
Morocco, or Western Sahara and Mauritania, which would have been
dismembered by the colonizer and thus justify reunion on decolonization at
the present time. Accordingly, the facts and circumstances of this case would
not attract the provisions of paragraph 6 of resolution 1514 (XV) which
holds disruption of national unity or territorial integrity of a country as
incompatible with the Charter of the United Nations and thus points to
reintegration of territory. Nevertheless, as the Court finds that there were
certain legal ties in existence, it becomes necessary to proceed to assess them
with the sole purpose of evaluating them to ascertain if they indicate a definite
step in terms of the decolonization process. In short the strength and efficacy
of these ties though limited must still be held to be of such an order as to point
in the direction of the possible options which could be afforded to the
population in ascertaining the will of the people. These options, in
accordance with resolution 1541 (XV) as well as 2625 (XX V), could be either
integration with Morocco or with Mauritania or having free association with
any one of them or for opting in favour of a sovereign independent status of
the territory. Even if it is conceded that the procedures for decolonization lie
within the exclusive province of the General Assembly it is yet appropriate
for a court to point out the relationship between the existence of the legal ties
and the decolonization process in order fully to enlighten the General
Assembly. To do so is not to trespass on the prerogatives of the General
Assembly but to fulfil the role as the principal judicial organ of the United
Nations,

There are some valid reasons for going this far but no farther. First, taking
into consideration the very raison d’étre of resolution 3292 (XXIX) it is clear
what the General Assembly expects in the answer to Question IT is the Court’s
appraisal of the nature of these legal ties “which must be understood as
referring to such legal ties as may materially affect the method or the policies
and procedures to be applied in the decolonization of Western Sahara”. If the
Court cannot be “unmindful of the purpose for which its opinion is sought” it
stands to reason that while remaining well within its judicial bounds the
Court should proceed far enough to make clear those aspects of the available
options which are open to the people of the territory in any method of their
consultation particularly when the Court holds that consultation is essential.

The second reason is that there have been specific pleadings on this matter
both by Morocco and Mauritania, as cited above, and these need not be
totally ignored.

IX

The Court has recognized the validity of the principle of self-
determination, “defined as the need to pay regard to the freely expressed
will of the peoples”. Furthermore the Court has rightiy concluded that the
need for ascertaining the freely expressed will of the people is not in any way
affected by the present request of the General Assembly for an advisory

72
81 WESTERN SAHARA (DECL. NAGENDRA SINGH)

opinion. In my opinion the consultation of the people of the territory
awaiting decolonization is an inescapable imperative whether the method
followed on decolonization is integration or association or independence.
This is established by not only the general provisions of the United Nations
Charter but also by specific resolutions of the General Assembly on this
subject. Apart from Articles 1, 2, 55 and 56 of the Charter and paragraphs 2
and 5 of resolution 1514 (XV) which bring out this aspect generally there are
also specific provisions such as contained in principles VII and IX of
resolution 1541 (XV) which categorically state “integration should be the
result of the freely expressed wishes of the territory’s peoples”. It is principle
VI (c) of resolution 1541 (XV) which prescribes integration as a method of
decolonization and principle IX (b) imposes the condition of consultation of
the people as the means of achieving self-determination by integration. Again
resolution 2625 (XXV) concerning friendly relations goes a long way to
further emphasize the point that on decolonization the “emergence into any
political status” has to be “freely determined by a people”. Thus even if
integration of territory was demanded by an interested State, as in this case, it
could not be had without ascertaining the freely expressed will of the
people —the very sine qua non of all decolonization.

However, I am in agreement with the clarification given by the Court to
that aspect of the matter which relates to certain cases in which the General
Assembly has dispensed with the requirement of consulting the inhabitants
of a given territory. It follows, in my view, that the principle of self-
determination could be dispensed with only if the free expression of the
will of the people was found to be axiomatic in the sense that the result was
known to be a foregone conclusion or that consultations had already taken
place in some form or that special features of the case rendered it
unnecessary. Such exceptional circumstances are possible and could exist but
they do not appear to be present in this case so as to do away with the salutary
principle of ascertainment of the freely expressed will of the people of the
territory who could, on consultations, elect to integrate with any one of the
adjoining interested States if they so desired.

Again, cases falling under paragraph 6 of resolution 1514 would remain
outside this rule. In any event, as stated earlier, the facts disclosed here do not
point to the application of that particular provision of the said resolution.

INT

Another aspect which is equally important to me relates to the Court’s
observations concerning respect for the fundamental principle of consent to
jurisdiction if in any case the requirement of such consent was circumvented
by resorting to the advisory proceedings of the Court. In this case Spain has
not given its consent to adjudication of the questions formulated in resolution
3292 (XXIX). Furthermore, it did not agree to Morocco’s proposal to move
the Court in contentious proceedings. It was necessary, therefore, for the

73
82 WESTERN SAHARA (DECL. NAGENDRA SINGH)

Court to clarify the legal position resulting from the Spanish contention that
there was lack of consent to invoke the Court’s jurisdiction. The conclusion is
warranted that although there are two distinct channels of the Court’s
jurisdiction, namely advisory and contentious and although “consent of
States, parties to a dispute, is the basis of the Court’s jurisdiction in
contentious cases while the situation is different in regard to advisory
proceedings” since the Court’s reply is only of an “advisory character” and
given “not to States but to the organ entitled to request it” (I.C.J. Reports
1950, p.71), there could still be certain circumstances in which lack of
consent of an interested State could render the giving of an advisory opinion
incompatible with the Court’s judicial character. The Court, therefore, has
stated that if a request for an advisory opinion was made in circumstances
which clearly disclosed that the intention or the purpose was to circumvent
the principle of consent a situation would arise in which “the powers of the
Court under the discretion given to it by Article 65, paragraph 1, of the
Statute would afford sufficient legal means to ensure respect for the
fundamental principle of consent to jurisdiction”.

No such bypassing of this salutary principle has taken place in the present
proceedings because the object of the request for an opinion has been to
obtain from the Court legal advice which the General Assembly considers of
assistance in the discharge of its functions in relation to the pending
decolonization of a territory. What is of importance, therefore, in this context
is the recognition given to the principle of judicial propriety which would
oblige the Court to refuse an opinion on the ground of the existence of a
“compelling reason” for doing so, if the purpose behind the request for an
opinion was to defeat the principle that a State is not obliged to submit its
disputes to judicial settlement without its consent. This also enlightens the
General Assembly in the use of Article 96 of the Charter by asserting that
consent of an interested State still continues to be relevant even in advisory
proceedings, “for the appreciation of the propriety of giving an opinion”.

M. AMMOUN, Vice-Président, MM. FORSTER, PETREN, DILLARD, DE
CASTRO, juges, et M. Bont, juge ad hoc, joignent à lavis consultatif les
exposés de leur opinion individuelle.

‘

M. RuDA, juge, joint à Vavis consultatif l'exposé de son opinion
dissidente.

(Paraphé) M.L.
(Paraphé) S.A.

74
